Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 1 of 314

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 2/11/2019 10:57:25 PM

To: fosterja2@state.gov

Subject: 19-0211 Monday “Daily Bugle"

 

 

Lo The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing

changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

Commerce Seeks Comments Concerning Procedures Related to Section 232
National Security Adiustments of Imports of Steel and Aluminum

. DHS/CBP Announces COAC Meeting on 27 Feb in Washington BC

. Treasury Lists Countries Requiring Cooperation with an International Boycott

 

 

items Scheduled for Publication in Future Federal Reaister Editions
Commerce/BIS:; (No new castings. }

DHS/CBP Releases Notice Concerning Filma PRE-TFTEA (CORE) and TFTEA
Drawback Claims with Section 301 and/or 201 Duties

BHS/CBP Releases Notice Concerning Submitting Imports of Products
Excluded from Section 301 Duties

State/DDOTC: (No new costinas.}

 

 

 

 

 

 

. Treasury/OFAC Issues Venezuela-related General Licenses, Amends FAQs
, Singapore Customs Updates of Interest

 

 

. Defense News: "French Air Force Chief: France And Germany Working on

 

Export Controls for Future Fighter”

 

NEC News: "New Trump Rules Make it Easier for US. Gun Makers to Sell

 

Overseas”

. Racio Free Europe: “German Tech Firrn's Turkmen Ties Trigger Surveillance

Concerns”

. 5782 Trade Reourt: "Export, FT2. Other Violations See Increased Civil Penalty

WASHSTATEC001389

Amounts"

 
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 2 of 314

Ls.

The Washington Times: "SO-Printed Gun Blueorint Website Owner Sues New
Jersey Attorney General in Free Sneech Challenge”

. 8. Adkins, U. Jonnstan & S, GHes: "UK Publishes No Deal Export License for
Dual-Use Products"

LE. Smith, LP. Carlin & NL Spiliotes: “OFAC Has Been Talking About
Compliance Through Enforcement’ (Part I of 17}

. Monday List of Ex/im Job Openings: 161 Openings Posted This Week,

1S,

20.
2k,

including 22 New Openings

ECS Presents “Managing ITAR/EAR Cormplexitias” on 26-27 Mar in Scottsdale,
AZ

Madison Int'l Tracie Assn Meeting Tomorrow in Madison, Wi. is Canceled

FCC Presents U.S, Export Controls Awareness Course: “TTAR & EAR from a
non-Us. Perspective", 9 Aoril in Bruchem, the Netherlands

, Bartlett's Unfariiiiar Quotations
Are Your Copies of Reaulations Up to Date? Latest Amendments:

DNS/Customs (14 Jan 2019), DOC/EAR (20 Dec 2018), DOC/FTR (24 Apr
2918), DOD/NISPOM (18 May 2016), DOE/AFAEC (23 Feb 2015), DOE/EINEM
(20 Nov 20183, DOI/ATE (26 Dec 2018), DOS/ITAR (4 Oct 2018),
DOT/FACR/OFAC (15 Noy 2018), HTSUS (1 Jan 2019)

3. Weekly Highliohts of the Dally Buale Top Stories

 

 

 

 

WASHSTATEC001390

 

 
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 3 of 314

1. Commerce Seeks Comments Concerning Procedures
Related to Section 232 National Security Adjustments of
Imports of Steel and Aluminum

84 FR 3142-3143: Submission for OMB Review; Comment Request

The Department of Commerce will submit to the Office of Management and
Budget (OMB) for clearance the following proposal for collection of
information under the provisions of the Paperwork Reduction Act.

- Agency: Bureau of Industry and Security.

- Title: Procedures for Submitting Rebuttals and Surrebuttals Requests for
Exclusions from and Objections to the Section 232 National Security
Adjustments of Imports of Steel and Aluminum.

- Form Number(s): 0694-0141.

- OMB Control Number: 0694-0141.

- Type of Review: Regular submission. ...

- Needs and Uses: On September 11, 2018, Bureau of Industry and
Security (BIS) published a second interim final rule, Revisions to the
Requirements for Submissions Requesting Exclusions from the Remedies
Instituted in Presidential Proclamations Adjusting Imports of Steel into the
United States and Adjusting Imports of Aluminum into the United States;
and the filing of Objections to Submitted Exclusion Requests for Steel and
Aluminum. This second interim final rule that was published by BIS, on
behalf of the Secretary, made changes to the two supplements added in the
March 19 rule: Supplement No. 1 to Part 705 -- Requirements for
Submissions Requesting Exclusions from the Remedies Instituted in
Presidential Proclamation 9705 of March 8, 2018 Adjusting Imports of Steel
Articles into the United States; and to Supplement No. 2 to Part 705 --
Requirements for Submissions Requesting Exclusions from the Remedies
Instituted in Presidential Proclamation 9704 of March 8, 2018 to Adjusting
Imports of Aluminum into the United States.

This collection of information gives U.S. Companies the opportunity to
submit rebuttals to objections received on posted exclusion requests and
also allows U.S. companies the opportunity to submit surrebuttals for
objections they submitted that receive rebuttals under the Section 232
exclusion process. ...

This information collection request may be viewed
at reginfo.gev, htto://weew.reainfo.cov/oublic/. Follow the instructions to
view Department of Commerce collections currently under review by OMB.

Written comments and recommendations for the proposed information
collection should be sent within 30 days of publication of this notice
to OIRA Submission@omb.eop gov.

 

 

Sheleen Dumas,Departmental Lead PRA Officer, Office of the Chief
Information Officer, Commerce Department.

 

WASHSTATEC001391
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 4 of 314

 

2. DHS/CBP Announces COAC Meeting on 27 Feb in
Washington DC

84 FR 3217-3218: Commercial Customs Operations Advisory Committee

* AGENCY: U.S. Customs and Border Protection (CBP), Department of
Homeland Security (DHS).
* ACTION: Committee Management; Notice of Federal Advisory Committee
Meeting.
* SUMMARY: The Commercial Customs Operations Advisory Committee
(COAC) will hold its quarterly meeting on Wednesday, February 27, 2019, in
Washington, DC. The meeting will be open to the public.
* DATES: The COAC will meet on Wednesday, February 27, 2019, from 1:00
p.m. to 5:00 p.m. EST. Please note that the meeting may close early if the
committee has completed its business.
* ADDRESSES: The meeting will be held at the Ronald Reagan Building and
International Trade Center, 1300 Pennsylvania Avenue NW, Horizon
Ballroom, Washington, DC 20004. For information on facilities or services for
individuals with disabilities or to request special assistance at the meeting,
contact Ms. Florence Constant-Gibson, Office of Trade Relations, U.S.
Customs & Border Protection, at (202) 344-1440 as soon as possible.

- Pre-Registration: Meeting participants may attend either in person or via
webinar after pre-registering using one of the methods indicated below:

For members of the public who plan to attend the meeting in person,

email to tradeeventst@idhs.aov; or by fax to (202) 325-4290. You must
register prior to the meeting in order to attend the meeting in person.

For members of the public who plan to participate via webinar, please
register online here by 5:00 p.m. EST on February 26, 2019.

Please feel free to share this information with other interested members of
your organization or association.

Members of the public who are pre-registered to attend via webinar and
later need to cancel, please do so by February 26, 2019, utilizing the
following links: here to cancel an in person registration; or here to cancel a
webinar registration.

To facilitate public participation, we are inviting public comment on the
issues the committee will consider prior to the formulation of
recommendations as listed in the Agenda section below.

Comments must be submitted in writing no later than February 26, 2019,
and must be identified by Docket No. USCBP-2019-0005, and may be
submitted by one (1) of the following methods:

- Federal eRulemaking Portal: htto://www.requiations.qov. Follow the
instructions for submitting comments.

- Email: tradeeventsa@idhs.aqov. Include the docket number in the subject
line of the message.

- Fax: (202) 325-4290, Attention Florence Constant-Gibson.

 

 

WASHSTATEC001392
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 5 of 314

~ Mail: Ms. Florence Constant-Gibson, Office of Trade Relations, U.S.
Customs and Border Protection, 1300 Pennsylvania Avenue NW, Room 3.5A,
Washington, DC 20229.

- Instructions: All submissions received must include the words
“Department of Homeland Security" and the docket number (USCBP-2019-
0005) for this action. Comments received will be posted without alteration
at htto://wwwrequiations.gov. Please do not submit personal information to
this docket.

- Docket: For access to the docket or to read background documents or
comments, go to htto://wwwurequiations.qov and search for Docket Number
USCBP-2019-0005. To submit a comment, click the "Comment Now!" button
located on the top-right hand side of the docket page.

- There will be multiple public comment periods held during the meeting on
February 27, 2019. Speakers are requested to limit their comments to two
(2) minutes or less to facilitate greater participation. Contact the individual
listed below to register as a speaker. Please note that the public comment
period for speakers may end before the time indicated on the schedule that

 

 

* FOR FURTHER INFORMATION CONTACT: Ms. Florence Constant-Gibson,
Office of Trade Relations, U.S. Customs and Border Protection, 1300
Pennsylvania Avenue NW, Room 3.5A, Washington, DC 20229; telephone
(202) 344-1440; facsimile (202) 325-4290; or Mr. Bradley Hayes, Executive
Director and Designated Federal Officer at (202) 344-1440.

* SUPPLEMENTARY INFORMATION: ... The Commercial Customs Operations
Advisory Committee (COAC) provides advice to the Secretary of Homeland
Security, the Secretary of the Treasury, and the Commissioner of U.S.
Customs and Border Protection (CBP) on matters pertaining to the
commercial operations of CBP and related functions within the Department
of Homeland Security and the Department of the Treasury.

Agenda

The COAC will hear from the current subcommittees on the topics listed
below and then will review, deliberate, provide observations, and formulate
recommendations on how to proceed:

1. The Secure Trade Lanes Subcommittee will present plans for the scope
and activities of the Trusted Trader and CTPAT Minimum Security Criteria
Working Groups. Recommendations will be presented regarding the
proposed Forced Labor Trusted Trader Strategy. The subcommittee will also
deliver recommendations from the Petroleum Pipeline Working Group for
CBP to develop and codify uniform reporting procedures for pipeline carriers
as well as entry and bonding procedures for importers. The subcommittee
will also deliver recommendations from the In-Bond Working Group
regarding potential automation and process enhancements.

2. The Intelligent Enforcement Subcommittee will provide necessary
updates from the Anti-Dumping and Countervailing Duty, Bond, and Forced
Labor Working Groups and recommendations from Intellectual Property
Rights Working Group.

3. The Next Generation Facilitation Subcommittee will discuss the E-
Commerce Working Group's progress on mapping the supply chains of
various modes of transportation to identify the differences between e-

 

WASHSTATEC001393
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 6 of 314

commerce and traditional channels to address CBP's strategic plan regarding
e-commerce threats and opportunities for both the government and trade.
The subcommittee will also provide an update on the status of the Emerging
Technologies Working Group's NAFTA/CAFTA and Intellectual Property Rights
Blockchain Proof of Concept Projects. Finally, the subcommittee will provide
recommendations from the Regulatory Reform Working Group upon
completing its review of Title 19 of the Code of Federal Regulations to
identify regulations for potential repeal or modification to eliminate or
reduce costs and burdens for U.S. businesses.

Meeting materials will be available by February 25, 2019 here.

Dated: February 6, 2019.
Bradley F. Hayes, Executive Director, Office of Trade Relations.
back to top

3. Treasury Lists Countries Requiring Cooperation with
an International Boycott

84 FR 2337: List of Countries Requiring Cooperation with an International
Boycott

In accordance with section 999(a)(3) of the Internal Revenue Code of 1986,
the Department of the Treasury is publishing a current list of countries
which require or may require participation in, or cooperation with, an
international boycott (within the meaning of section 999(b)(3) of the
Internal Revenue Code of 1986).

On the basis of the best information currently available to the Department
of the Treasury, the following countries require or may require participation
in, or cooperation with, an international boycott (within the meaning of
section 999(b)(3) of the Internal Revenue Code of 1986).

e TIraq
Kuwait
Lebanon
Libya
Qatar
Saudi Arabia
Syria
United Arab Emirates Yemen

Dated: December 31, 2018.
Douglas Poms, International Tax Counsel, (Tax Policy).

 

WASHSTATEC001394
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 7 of 314

A, Items Scheduled for Publication in Future Feceral
Register Editions
(Source: Federal Register)

* DHS/CBP; NOTICES; Meetings: 21st Century Customs Framework;
Change of Location [Pub. Date: 12 Feb 2019. ]

* Justice/ATF; NOTICES; Agency Information Collection Activities;
Proposals, Submissions, and Approvals: Voluntary Magazine Questionnaire
for Agencies/Entities Who Store Explosive Materials [Pub. Date: 12 Feb
2019.]

* State; NOTICES; Agency Information Collection Activities; Proposals,
Submissions, and Approvals:

~ Annual Brokering Report;

- Brokering Prior Approval; and

- United States Munitions List, Categories I, II and III [Pub. Dates: 12 Feb

5. Commerce/BIS: (No new postings.)
(Source: Gommerce/BIS)

back to top

 

“6.
DHS/CBP Releases Notice Concerning Filing PRE-TFTEA
(CORE) and TFTEA Drawback Claims with Section 301

and/or 201 Duties
(Source: CSMS# 19-000050, 8 Feb 2019.)

* GUIDANCE: Effective immediately, drawback filers can submit claims
related to Section 301 and/or 201 duties. Filers will no longer receive error
messages related to unit of measure (UOM) when transmitting drawback
claims for Section 301 and/or 201 duties. Previously, filers received a UOM
mismatch error because the underlying import did not have a UOM
associated to a Chapter 99 HTSUS. If the filer left the UOM blank, they
received an additional error message because the UOM is a mandatory data
element field.

* FILING REQUIREMENTS: Filers are required to provide the Chapter 99
HTSUS tariff number related to Section 301 and/or 201 duties, and the

 

WASHSTATEC001395
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 8 of 314

associated Chapter 1 to 97 HTSUS tariff number on ALL claims.

If any drawback claim subject to Section 301 and/or 201 duties was
previously filed and accepted in ACE, the filers are required to "perfect" the
claim. To "perfect" a claim, filers must contact their Drawback Specialist and
request the claim be returned to trade control. The filers are then required
to list both HTSUS tariff numbers (as described above) on their claims and
resubmit to CBP within 5 business days.

* SUBSTITUTION AND NAFTA DRAWBACK CLAIM GUIDANCE: This guidance
applies to both Section 301 and 201 duties. Goods subject to Section 232
are ineligible for refund of 232 duties, per Presidential Proclamation 9739
and 9740.

- Pre-TFTEA Substitution Claims: 301/201 duties are refundable, in full, on
pre-TFTEA substitution claims.

- TFTEA Substitution Claims: 301/201 duties are refundable on TFTEA
substitution claims, even if subject to the TFTEA lesser of [value] rule. If
subject to the TFTEA lesser of [value] rule, the amount will be limited by the
value of the substituted merchandise when it is lower than the value of the
imported merchandise.

- NAFTA Claims (pre and post TFTEA): 301/201 duties may be refundable
on NAFTA claims subject to the lesser of [duty] rule, but only when the total
amount of Canadian/Mexican duties paid is higher than the total amount of
duties paid in the United States. The amount of 301/201 duties refunded
under the NAFTA lesser of [duty] rule will be limited by the total amount of
duties paid on the merchandise imported into Canada/Mexico.

* 19 U.S.C 1313(p) CLAIMS: Due to a pending technical fix, please do not
file any 19 U.S.C. 1313(p) claims with the subject duties at this time. Future
guidance will be sent once this issue has been resolved. If you have a
1313(p) claim on file with Section 301 and/or 201 duties, please do not
request to "perfect" this claim until further guidance has been received.

* RESOURCES: The list of impacted tariff classifications for Section 301 are
found at the following links: Section 304 Trade Remedies to be Assessed on
Certain Products from China, Section 301 HTSUS Reference Guide, 83 FR
207410, 83 FR 40823, 83 FR 47974, 83 FR 65198.

 

 

 

For more information regarding Section 201 duties, please reference the
following link: here

Contact your Client Representative for assistance with technical questions
regarding the input of the required tariff numbers.

Direct questions regarding this update to OTDRAWBACK Gicbo.dhs. dev.

 

_?. DHS/CBP Releases Notice Concerning Submitting

Imports of Products Excluded from Section 301 Duties
(Source: CSMS# 19-000052, 8 Feb 2019.)

* BACKGROUND: On December 28, 2018, the U.S. Trade Representative
published a Federal Register Notice (83 FR 67463) announcing the decision

 

WASHSTATEC001396
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 9 of 314

to grant certain exclusion requests from the 25 percent duty assessed under
the Section 301 investigation related to goods from China (Tranche 1). The
product exclusions announced in this notice will be retroactive as of the July
6, 2018 effective date (see 83 FR 28710). The exclusions will extend for one
year after the December 28, 2018 Federal Register notice (83 FR 67463).

The exclusions are available for any product that meets the description in
the Annex to 83 FR 67463, regardless of whether the importer filed an
exclusion request. Further, the scope of each exclusion is governed by the
scope of the 10-digit headings and product descriptions in the Annex to 83
FR 67463, and not by the product descriptions set out in any particular
request for exclusion.

The functionality for the acceptance of products excluded from Section 301
duties will be available in the Automated Commercial Environment (ACE) on
February 10, 2019.

* INSTRUCTIONS FOR FILING ENTRIES SUBJECT TO PRODUCT
EXCLUSIONS: Instructions on submitting entries to CBP containing products
granted exclusions by USTR from the Section 301 measures are as follows:

In addition to reporting the regular Chapters 84, 85 & 90 classification of
the Harmonized Tariff Schedule of the United States (HTSUS) for the
imported merchandise, importers shall report the HTSUS classification
9903.88.05 (Articles the product of China, as provided for in U.S. note 20(h)
to this subchapter, each covered by an exclusion granted by the U.S. Trade
Representative) for imported merchandise subject to the exclusion.

Do not submit the corresponding Chapter 99 HTS number for the Section
301 duties when HTS 9903.88.05 is submitted.

* ADDITIONAL INFORMATION: Duty exclusions granted by USTR are
retroactive on imports to the initial effective date of July 6, 2018. To request
an administrative refund for previous imports of duty-excluded products
granted by USTR, importers may file a Post Summary Correction (PSC)
following the same entry filing instructions above.

If the entry has already liquidated, importers may protest the liquidation.

Reminder: When submitting an entry summary in which a heading or
subheading in Chapter 99 is claimed on imported merchandise, please refer
to CSMS 18-000657 (Entry Summary Order of Reporting for Multiple HTS in
ACE).

Imports which have been granted a product exclusion from the Section 301
measures, and which are not subject to the Section 301 duties, are not
covered by the FTZ provisions of the Section 301 Federal Register notices,
but instead are subject to the FTZ provisions in 19 CFR part 146.

For more information, please refer to the December 28, 2018 Federal
Register notice (83 FR 67463).

Questions from the importing community concerning ACE entry rejections
involving product exclusion numbers should be referred to their CBP Client
Representative. Questions related to Section 301 entry filing requirements
should be emailed to Traderemedy@cbo.dhs.gov.

 

- Related CSMS No. 18-000757, 18-000752, 18-000624

 

WASHSTATEC001397
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 10 of 314

8. State/DDTC: (No new postings.)

__ 9. Treasury/OFACIssues Venezuela-related General
Licenses, Amends FAQs

The Department of the Treasury's Office of Foreign Assets Control (OFAC) is
issuing General License 3C, “Authorizing Transactions Related to, Provisions

10. Singapore Customs Updates of Interest
(Source: Singapore Customs, 8 Feb 2019.)

Singapore Customs has released the following document(s) on its website:

* Whanges to the prohibition of imports, exports, transshioments and goods
intransit to and from South Sudan and Eritrea (Circular No: 02/2019)
back to top

E =e |

41. Defense News: "French Aur Force Chief: France Anc
Germany Working on Export Controls for Future Fighter”

 

increasingly concerned that cooperation with Germany could curtail its
ability to export the system.

“There is a real determination" at the highest levels of government -

 

WASHSTATEC001398
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 11 of 314

including French President Emmanuel Macron and German Chancellor Angela
Merkel - to agree on export controls, said Gen. Philippe Lavigne during a
Feb. 7 roundtable with reporters.

"It's a need for our security, but it's also a need for our industry, and we
have to develop this," he said, adding that Spain has already signed on as
an observer to the program and that others are expected to follow.

The French government is generally seen as more supportive of arms sales
than its partner in the sixth-generation fighter program, called the Future
Combat Air System, or FCAS. While enthusiasm for the program remains
high, some French defense industry officials are concerned that Germany's
involvement could prevent sales to countries that Berlin considers rogue
actors.

But settling an export policy is just one of the many questions about the
FCAS program that are still yet to be answered.

So far, France and Germany's concept for FCAS involves a network of
swarming UAVs, new weapons and a sixth-generation fighter that can
exchange information with each other. FCAS would replace France's Rafale
and Germany's Eurofighter around 2040.

"We haven't decided what will be the architecture," Lavigne said. "Will it be
this type of aircraft? Will it be this type of [UAV]? Will it be this type of
unmanned combat air vehicle? Will it be this type of missiles? But we know
that we will share an architecture.

“The gamechanger is the connectivity between different platforms."

Earlier this week, the French and German governments awarded €65 million
(U.S. $74 million) to Dassault and Airbus for the two-year study that will
solidify a path forward for FCAS, and the companies plan to announce
demonstrator programs at the Paris Air Show this summer.

Lavigne wasn't clear on how the governments would reconcile different
requirements, like France's intention to launch FCAS from aircraft carriers,
which could drive different design attributes than a fighter that takes off and
lands conventionally.

“Of course we will have national interests in France with the nuclear
deterrence. Germany will have different national interests," he said.
However, he stopped short of saying how much commonality is expected
between the two militaries.

Until the study is complete, it is "too early to say" whether FCAS will be
manned or unmanned. However, Lavigne said a human will continue to be in
the loop - especially for nuclear deterrence missions - whether a human is in
the cockpit or it is remotely piloted.

“We are open to look at the technical solution,” he said. "For me, it's

 

WASHSTATEC001399
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 12 of 314

optionally piloted."

FCAS' system-of-systems approach is similar to the U.S. Air Force's vision
for Penetrating Counter Air, its future air superiority concept. The Air Force
hasn't shared which defense companies are involved in conceptualizing or
prototyping future technologies that could be pulled into a PCA program of
record, but it requested $504 million in fiscal 2019 to push the effort
forward, with investments projected to hit $3 billion in FY22.

back to ten

12. NBC News: "New Trump Rules Make it Easier for

U.S. Gun Makers to Sell Overseas”
(Source: NBC News, 7 Feb 2019.) [Excerpts. ]

Manufacturers will no longer need State Department licenses to export
dozens of weapons.

Semi-automatic weapons, flamethrowers, and even some grenades will
become easier for U.S. weapons manufacturers to export overseas under
new rules being put in place by the Trump administration and obtained by
NBC News.

Under the new rules, set to take effect in just under a month, gun-makers
will no longer need licenses from the Department of State to sell dozens of
types of weapons to other countries, including semi-automatic assault
weapons such as the AR-15 that has been employed in many of America's
worst mass shootings. Instead, sellers will need only a no-fee license from
the Department of Commerce, which has a less onerous licensing process
and a smaller global footprint, making it harder to track how the weapons
are ultimately used overseas. ...

13. Radio Free Europe: "German Tech Firm's Turkmen
Ties Trigger Surveillance Concerns”

One year ago this month, Turkmenistan‘s state news agency reported ona
meeting between the country's authoritarian president and a visiting
executive from a German electronics firm that supplies surveillance and
encryption technology to governments and militaries.

the company sought "to gain a stronger foothold" in Turkmenistan, whose
government is consistently ranked among the world's most repressive.

 

WASHSTATEC001400
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 13 of 314

Jaeschke's visit caught the eye of Human Rights Watch (HRW), which said it
had been told by a knowledgeable source that Turkmen authorities were
seeking "technology for monitoring and blocking mobile and satellite
communications, which would also enable the government to block Internet
access." ...

 

The issue of spyware deliveries to authoritarian regimes has prompted

 

tighten export controls to prevent “the abuse of certain cyber-surveillance
technologies by regimes with a questionable human rights record." ...

14, ST&R Trade Report: “Export, FTZ, Other Violations

See Increased Civil Penalty Amounts”
(Source: Sandler, Travis & Rosenberg Trade Report, 11 Feb 2019.)

 

The Department of Commerce is increasing for inflation the civil monetary
penalty amounts that may be assessed for the following regulatory
violations after March 1, including when the associated violation occurred
before that date. However, the DOC notes that the actual penalty assessed
for a particular violation will be dependent on a variety of factors.

* false or fraudulent claims under the Program Fraud Civil Remedies Act
(31 USC 3802(a)(1) and (2)) - maximum increased from $ $11,181 to
$11,463

* knowing use of false record or statement material to an obligation to pay
or transmit money or property to the federal government (31 USC
3729(a)(1)(G)) - minimum increased from $11,181 to $11,463, maximum
increased from $22,363 to $22,927

* Fastener Quality Act violations (15 USC 5408(b)(1)): maximum
increased from $46,192 to $47,357

* prohibited acts relating to inspections or record-keeping violations under
the Chemical Weapons Convention Implementation Act (22 USC
6761(a)(1)(A) and (B)) - maximums increased from $37,601 to $38,549
and from $7,530 to $7,710, respectively

* violations of the International Emergency Economic Powers Act (50 USC
1705(b)) - maximum increased from $295,141 to $302,584

* violation of Export Controls Act of 2018 (50 USC 4819) - maximum of
$300,000 (new penalty)

* failure to file export information or reports required by 13 USC 304
within prescribed period - maximum for each day's delinquency increased
from $1,360 to $1,394, maximum per violation increased from $13,605 to
$13,948

* other unlawful export information activities under 13 USC 305 -
maximum increased from $13,605 to $13,948

* failure to furnish any information required under 22 USC Chapter 46
(international investment and trade in services survey) - minimum increased

 

WASHSTATEC001401
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 14 of 314

from $4,619 to $4,735, maximum increased from $46,192 to $47,357
* foreign-trade zone violations (19 USC 81s): maximum increased from
$2,852 to $2,924
back to top

15. The Washington Times: "3D-Printed Gun Blueprint
Website Owner Sues New Jersey Attorney General in Free

Speech Challenge”
(Source: The Washington Times, 10 Feb 2019.) [Excerpts. ]

 

The man behind a website devoted to sharing online blueprints for 3D-
printed gun is suing the attorney general of New Jersey, after being alerted
that the activity was violating a new gun control law.

The lawsuit is the latest salvo in the fight to publish the plans online and
challenges a law signed late last year that gun-rights advocates say
criminalizes their free speech rights to post the blueprints.

"Whatever their claimed motive or agenda is, we know that their actual
agenda is the disarmament of the people of New Jersey," said Brandon
Combs, president of the Firearms Policy Coalition. “And if they have to
infringe speech rights in order to red-line the right to keep and bear arms in
their state, I think that they're willing to do whatever it takes to do that."

back to tep

 

 

 

16. B. Adkins, U. Johnston & S. Giles: "UK Publishes No-
Deal Export License for Dual-Use Products"

 

into force on 29 March 2019 in event of a no deal Brexit.

UK businesses that hold an existing OGEL and businesses that will require
an OGEL after Brexit (i.e. because they are currently exporting dual use
goods into the EU) can register now for the new OGEL.

On i February 2019, the Export Control Joint Unit (("ECJU") - the UK's
export licensing authority - published a new Open General Export

 

WASHSTATEC001402
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 15 of 314

License ("OGEL") for the export of dual use goods to the EU. The OGEL is
intended to come into force at 11pm, 29 March in the event that there is no
Brexit deal.

“Nothing has changed"?

The OGEL follows the quidance on the export of controlled goods if there is
no Brexit deal that was first issued by the Department for International
Trade in August. Council Regulation (EC) 428/2009, currently governs the
scope of export authorizations (among other things) for dual use goods
across the EU, including the UK. This Regulation will be preserved as
applying in UK law, as part of the new species of ‘Retained EU Law’ created
by the EU (Withdrawal) Act 2018). As such, the UK's post-Brexit export
controls regime will, in the short-term, continue to follow the EU framework.

 

However, the retention of the EU framework will not prevent a change in the
way UK exporters operate. This is because the transfer of goods to the EU
from the UK will become an ‘export’ post-Brexit, triggering the need for
export licenses in relation to controlled goods. Exporters of dual use goods -
that is, goods that may have both a military and non-military application -
will therefore require authorization in order to export goods into the EU, as
well as to the rest of the world.

More importantly, OGELs for the export of dual use goods from the EU will
cease to cover the UK in a no deal Brexit. Consequently, exporters will need
to obtain a new authorization from either the UK authorities (if they are
exporting from the UK) or the relevant EU Member State (if they are
exporting from the EU to the Uk).

What if there is a deal?

The Withdrawal Agreement, agreed by the Prime Minister and the EU in
November 2018, commits the UK and EU to an ‘implementation period’
whereby the UK would in effect be treated as an EU member for the
purposes of the EU export control regime until 31 December 2020. The
relationship between the UK and EU export control regimes after the end of
the implementation period is not addressed in the political declaration on the
future UK-EU trading relationship. This means there is still uncertainty as to
the mutual recognition or otherwise of OGELs from 1 January 2021.

It is still uncertain whether the Withdrawal Agreement will be ratified by the
UK Parliament. The publication of the OGEL provides some certainty to
business as to the process for exporting dual-use goods from 29 March in
the event that the Withdrawal Agreement is not ratified.

What should business do now?

UK businesses that hold an existing OGEL and businesses that will require
an OGEL after Brexit (i.e. because they are currently exporting dual use
goods into the EU) are able to register to use the new OGEL before it comes
into force.

 

WASHSTATEC001403
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 16 of 314

Registration is possible via SPIRE, the ECJU's licensing system. As part of
the application process, businesses will need to confirm to the ECJU where
records of exports will be retained between now and Brexit day.

 

 

 

17.

J.€. Smith, J.P. Carlin & NJ, Spiliotes: "OFAC Has Been
Talking About Compliance Through Enforcement’ (Part I of
IT)

 

* Authors: John E. Smith, Esq., ishnsmith@mofe.com; John P. Carlin,
Esq., icarlin@mofo.com; and Nicholas J. Spiliotes,

Have You Been Listening?

Last Thursday, January 31, the U.S. Treasury Department's Office of Foreign
Assets Control (OFAC) issued its first enforcement action of 2019, a
fascinating case involving false eyelashes that teaches that virtually any
company in any industry selling any product can find itself in OFAC's cross-
hairs (pun intended). This year also marks a decade since OFAC published
its tried-and-true Enforcement Guidelines, which outline the agency's
standard operating procedure for reviewing and enforcing violations of U.S.
economic sanctions.

 

Last week's case involving «.LF. Cosrnetics, like another half dozen OFAC
enforcement cases resolved over the past several months, serves as yet
another indication that OFAC has, with relatively little fanfare, embarked
upon one of the most sweeping elaborations of its enforcement policy since
its Enforcement Guidelines were published a decade ago. Few have paid
attention to the lessons from these recent cases. You should.

 

In fact, you might be forgiven if you believed that OFAC's enforcement of
economic sanctions had waned during the early years of the Trump
Administration, because various media reported the nadir of sanctions
enforcement last year with one only case finalized in the first half of 2018
and only sevenpublished all year, the lowest number in more than a decade.
The penalties and settlement amounts per enforcement case last year
ranged from $88,000 to $54 million, totaling nearly $72 million for all of
2018.

After a lull in issuing final enforcement actions for much of the first three-
quarters of last year, however, OFAC began pumping them out again last
fall, but the new cases have differed from the old. Over the past several
months, OFAC's enforcement cases have offered far more detail of the

 

WASHSTATEC001404
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 17 of 314

agency's expectations regarding sanctions compliance than ever before,
expanding upon the agency's informal mantra of "better compliance through
enforcement.”

Ina December 2018 speech to the American Bankers Association/American
Bar Association Financial Crimes Enforcement Conference, Treasury Under
Secretary Sigal Mandelker formally announced the changes - which began
last fall - noting that, "To aid the compliance community in strengthening
defenses against sanctions violations, OFAC will be outlining the hallmarks
of an effective sanctions compliance program. ... Going forward, these
types of compliance commitments will become an essential element in
settlement agreements between OFAC and apparent violators."

 

So, without further ado, here are the Top 20 lessons recent OFAC cases -
including all those issued last year - have been trying to teach you:

i. If you are a U.S. company, beware your touchpoints to the global
economy, particularly when involved in high-risk industries or high-
risk jurisdictions. You may be exposed to sanctions risk because of, for
example, your (A) international financial transactions, (B) overseas
subsidiaries or employees, (C) supply chains, and (D) distribution
chains. Recent OFAC cases have touched upon each of these risks:

- International Financial Transaction Risk. The twin JP Morgan
cases from October demonstrate the continued risks to U.S. financial
institutions and companies emanating from global financial transactions. The
first of the two cases involved the bank's operation of a net settlement
mechanism that resolved billings among global airlines and other airline
participants, some of which involved sanctioned entities. The second of the
two involved the bank's delay in remedying a historic deficiency in its
screening software that failed to identify customer names with hyphens,
initials, or additional middle or last names as potential matches to similar
names on the OFAC List of Specially Designated Nationals and Blocked
Persons ("SDN List").

- Overseas Subsidiaries or Employees Risk. In the Zoltek case from
December, OFAC took action against a Missouri company that reviewed and
approved its Hungarian subsidiary's purchase of chemicals from a subsidiary
of a designated Belarusian entity. OFAC noted that the “enforcement action
highlights the risks for companies with overseas operations that do not
implement OFAC compliance programs or that implement compliance
programs that fail to address the sanctions regulations administered by
OFAC."

- Supply Chain Risk. The ¢@.|.f. Cosmetics case issued last week involved
a California company that imported false eyelash kits from Chinese suppliers
that contained materials from North Korea. OFAC noted that the company
“appears not to have exercised sufficient supply chain due diligence while
sourcing products from a region that poses a high risk to the effectiveness
of the NKSR [North Korea Sanctions Regulations]." Don't be complacent,
however, if you source materials far closer to home; manufacturers have
occasionally found themselves importing items such as cobalt or nickel from
Canada and then belatedly realizing that the material originally may have

 

WASHSTATECO001405
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 18 of 314

been sourced from Cuba.

company's subsidiary - a global provider of technology and services in
aviation, electronics, communications, and defense - sold several parts
through distributors in Canada and Russia to an entity 51 percent owned by
a Russian entity on the SDN List, making the subsidiary entity automatically
sanctioned under OFAC's 50 Percent Rule. The SDN and its Russian
subsidiary both contained the similar names "Almaz Antey," but the U.S.
company used a third-party screening software that required "an all word
match criteria that would only return matches containing all of the searched

against a U.S. company that exported its products to a Dubai company, with
knowledge or reason to know that company distributed most, if not all, of its
products to Iran.

2. If you are not a U.S. company, beware your touchpoints to the
United States - including use of (A) the U.S. financial system, (B) U.S.
persons, or (C) U.S.-origin goods and services - for transactions that
may violate U.S. sanctions. Recent OFAC cases have dealt with a few of
these risks.

- Use of the U.S. Financial System. The Société Générale case from
November marked the latest in a long line of OFAC enforcement actions
targeting a foreign bank's "stripping" of information regarding sanctioned
parties from transactions sent through U.S. banks, serving as a reminder for
foreign financial institutions and companies to avoid sending non-
transparent financial or other transactions through the United States that
violate U.S. sanctions.

- U.S. Persons. In the Ericsson case from last June, employees of Swedish
and U.S. subsidiaries of a Swedish electronics company cooperated with
respect to the provision of services by the Swedish subsidiary to a Sudanese
entity and worked together to obtain a U.S.-origin product for shipment to a
third country and then on to Sudan, in apparent violation of U.S. sanctions.

December, OFAC and the Department of Commerce's Bureau of Industry
and Security acted against a Chinese oilfield services company and its
affiliated companies and subsidiaries worldwide that re-exported U.S.-origin
goods to Iran by way of China, as well as exported U.S.-origin goods with
knowledge they were to be used for production of, for commingling with, or
for incorporation into goods made in China to be sent to Iran.

3. If at first you don't succeed, remediate. "Compliance commitments,"
to use Under Secretary Mandelker's terminology, are a key focus of recent
OFAC enforcement cases. OFAC is providing far more detailed explanations
in its enforcement case summaries of corporate remediation efforts
constituting mitigating factors warranting penalty reductions. In all the
enforcement cases issued in recent months, OFAC has listed detailed
summaries of the companies' remedial sanctions compliance
commitments, many of which are detailed below and should serve
as a template for OFAC's expectations regarding the sufficiency of
sanctions compliance programs.

 

WASHSTATEC001406
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 19 of 314

4. Expand and stress test compliance programs. Under Secretary
Mandelker emphasized that hallmarks of effective sanctions compliance
programs include senior management commitment to compliance and
“frequent risk assessments to identify and mitigate sanctions-specific risks
within an institution and its products, services, and customers." Recent
enforcement cases demonstrate the importance to OFAC of corporate
actions that strengthen, or fail to strengthen, sanctions compliance

the company for hiring "an external organization with specialized experience
in U.S. economic and trade sanctions and export control laws and
regulations, which conducted an internal review of the company and
developed a trade and sanctions compliance program." (Hey, we at MoFo's
National Security Group are available to assist. Just sayin'.)

5. Money matters. In several recent enforcement cases, OFAC specifically
highlighted compliance commitments by companies to provide additional

compliance personnel and new senior managers with compliance
backgrounds. In Seciété Génerale, the bank "increased the number of
personnel within compliance staffing, and SG's total budget for sanctions
compliance has also increased.” Similarly, in the first of the two JP

In Cobham, OFAC bluntly declared its expectations: "OFAC expects
companies settling apparent violations of its regulations to ensure their
compliance units receive adequate resources, including in the form of
human capital, information technology, and other resources, as
appropriate.”

6. Sound screening software is a must. In the Zoltek case, OFAC noted
that the company's new screening software would be used to screen "its
vendors, and their parent and subsidiary companies," against OFAC and
other government restricted lists on a daily basis. In Cobham, the company
“acquired and implemented new and enhanced sanctions screening software
.. . that is capable of identifying and flagging potential matches to persons
with close name variations to parties identified on the SDN List." And in both

screening software. Companies should not become complacent, however,
with this tool; as Under Secretary Mandelker noted, a company's sanctions
compliance "resources must go far beyond merely screening the SDN List."

October, OFAC issued a finding of violation against the bank for delays in
addressing known deficiencies in its screening system. As OFAC noted,
"JPMC engaged in a pattern of conduct over a two-year period where the
apparent violations stemmed from the same screening issue; although JPMC
identified this screening issue and implemented multiple screening
enhancements, it took over three years to fully address a known deficiency
in the vendor-provided screening system." When technological solutions

 

WASHSTATECO001407
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 20 of 314

require a longer period to address, OFAC emphasizes that “compensating
controls" are needed to address the risk of the known deficiencies. As OFAC
summarized, "This enforcement action highlights the importance of financial
institutions remediating known compliance program deficiencies in an
expedient manner, and when that is not possible, the importance of
implementing compensating controls to mitigate risk until a comprehensive
solution can be deployed."

re-screen regularly and at all phases of a transaction. In that case, when the
U.S. company's subsidiary agreed to ship parts through its distributors to
Russia, and at the time of its first shipment, neither the Russian company
nor its parent was sanctioned. By the time of subsequent shipments, they
were.

9. Beware the 50 Percent Rule. coltek involved a U.S. company's review
and approval of its overseas subsidiary's dealings with a non-designated
subsidiary of a sanctioned entity. While OFAC characterized as egregious the
U.S. parent's continued involvement in its subsidiary's dealings after
numerous high-level conversations revealed its awareness that purchases

were being made from a subsidiary of a sanctioned entity, OFAC also
included the previous non-egregious dealings with the sanctioned subsidiary

company's sales of goods through Canadian and Russian distributors to an
entity owned 51 percent by an SDN; OFAC pursued an enforcement action
because of the similarity of names of the SDN parent and subsidiary. Both
cases demonstrate the urgency of the need for sanctions compliance
screening of entities beyond the SDN List itself. Indeed, OFAC highlighted
that, as a remedial measure, “Cobham acquired and implemented a
screening and business intelligence tool with the capability of identifying and
flagging persons known to be owned by parties identified on the SDN List,
and has developed a process for employing the business intelligence tool to
conduct enhanced due diligence on high-risk transactions from an OFAC
sanctions perspective, to include any transaction involving a Cobham U.S.
entity and any party in either Russia or Ukraine."

[Part II will be published in tomorrow's Daily Bugle. ]

 

WASHSTATEC001408
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 21 of 314

 

 

 

18. Monday List of Ex/Im Job Openings: 161 Openings
Posted This Week, Including 22 New Openings

(Source: Events & Jobs Editor)

Published every Monday or first business day of the week. Please, send
job openings in the following format to jobs@fullcirclecornpliance. eu.

* COMPANY; LOCATION; POSITION TITLE (WEBLINK); CONTACT
INFORMATION; REQUISITION ID

"#" New or amended listing this week

* Adient; Bratislava, Slovakia; Customs Specialist (EMEA), Requisition
ID: R-02990;

* AeroVironment; Simi Valley, CA; Trade Compliance Specialist TI:
Requisition ID: 333;

* Agility; Basel, Switzerland; SachbearbelterIn Ocean Freight Export;
* Agility; Charlotte, NC; Import Manager/Licensed Customs Broker;
* Agility; Dallas, TX; Ocean Export Coordinator:

* Agility; Houston, TX; Gcean Export Coordinator;

* Agility; Houston, TX; Ocean Export Team Leader;

* Airbus; Manching, Germany; Internship within Procurement
Compliance, Requiations & Risks; Requisition ID: 10438469 NU EN
EXT 1;

* AM General; Auburn Hills, MI; International Compliance Analyst;

 

 

 

 

 

 

 

 

 

 

WASHSTATEC001409
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 22 of 314

Manager; Requisition ID: 780313;

* Amazon Web Services; Seattle, WA; Trade Compliance Manader,
Export Controls & Classification; Requisition ID: 787194;

* Analog Devices; Chelmsford, MA; Import-Export Analyst;

* Arconic; Pittsburgh, PA; Global Director Export Compliance, EPS
Liaison

* Arconic; Pittsburgh, PA; Global Director Import Comoliance, TCS

 

 

 

 

 

* Ascent Aerospace; Lake Orion and Macomb Township,

MI; TTAR/EAR/Export Compliance Manager; Requisition ID: 1399;
* Arconic; Cleveland, OH; Gicbal Trade Cormnpliance Manager;

* Ascent Aerospace; Lake Orion and Macomb Township,

MI; ITAR/EAR/Exoert Compliance Manager; Requisition ID: 1399;
* BAE Systems; Farnborough, United Kingdom; Counsel, Group
Export Control: Requisition ID: 00058679;

* BAE Systems; Nashua, NH; Procurement Compliance; Requisition
ID: 44996BR

* BAE Systems; Poznan, Poland; Export Control Officer;

* BAE Systems; Sterling Heights, MI; Senior Procurement Compliance
Analyst; Requisition ID: 4BR

# * Baker Hughes; Aberdeen, United Kingdom; Trade Compliance
Classification Analyst: Requisition ID: 1902478;

* Beiersdorf; Hamburg, Germany; International Trade Expert;

* Bell Flight; Fort Worth, TX; Trade Classification Specialist I;
Requisition ID: 270536;

 

 

 

 

 

 

 

 

 

Specialist m/f; Requisition ID: 1900016657;
# * Boeing; Dubai and Abu Dhabi, UAE; Senior Trade Contro!

 

Specialist: Requisition ID: 1900020123;
* Boeing; Dallas, TX; Global Regulatory and Compliance Specialist 4;
Requisition ID: 12795;

 

* Boeing; Zoushan, China; Trade Compliance Manager;
* Bosch USA; Owatonna, MN; Import/Export Compliance Analyst:
* Bristol-Myers Squibb; New Brunswick, NJ; Director Global Customs

 

 

 

* Brookhaven National Laboratory; Upton, NY; Mar Export Contro!
Program; Requisition ID: 1563;

Manager:
* CISCO; Amsterdam, The Netherlands; Global Export Trade Manager

- EMEAR:
* Cobham Advanced Electronic Solutions; Colorado Springs,
CO; Export Compliance Manager; Requisition ID: req2102;

 

 

 

WASHSTATECO001410
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 23 of 314

* ConvatTec; Flexible location, U.S.; Associate Manager, Customs &
Trade; Requisition ID: JROO000536
* Danfoss; Radekro, Denmark; Global Trade Compliance Specialist

 

 

* DB Schenker; Dusseldorf, Germany; Head of Ocean Freight Import:
Requisition ID: 201811140002;

# * Defense Technology Security Administration; Alexandria,

VA; Export Control Analyst; Requisition ID: DE-10413785-19-TB;

* Deloitte Belgium; Ghent, Belgium; Manager Global Trade Advisory;
* DHL; Erlanger, KY; OFAC Agent; Requisition ID: req72731;

* Doosan; West Fargo, ND; Director Customs & Trade Compllance;

* DuPont; Neu-Isenburg, Germany; Logistics Specialist Customs &
Trade Compliance EMEA: Requisition ID: SOU00001629;

* EDCO; Eindhoven, the Netherlands; Customs & Trade Compliance
Coordinator;

 

 

 

 

 

 

* ENSCO Pic; Houston, TX; Analyst I] - Export & Trade Compliance;
Requisition ID: 13136;

* Erickson Inc.; Portland or Central Point, OR; Import

Specialist: Susan Colletto; Requisition ID 927130;

* Esri; Redlands, CA; Export Compliance Specialist:

* Expeditors; Krefeld, Germany; Clerk Import / Export;

* Expeditors; Bedfont, United Kingdom; Customs Brokerage Clerk;

 

 

 

 

 

* Expeditors; Frankfurt, Germany; Consultant - Customs and Trade
Compliance Or/wi, unbefristet und in Vollzeit

 

 

Expeditors; Sunnyvale, CA, USA; Customs Compliance Coordinator;
Expeditors; Sunnyvale, CA, USA; Customs Compliance Specialist;
Export Compliance Solutions/ECScreening; Remote; Sales

Representative
* Export Solutions, Inc.; San Jose, CA; Director of Global Trade &

 

* * ¥F

 

 

* Flexport; Amsterdam, the Netherlands; Customs Director Europe;
* Flexport; San Francisco, CA; Customs Compliance Manager;

* FLIR; Arlington, VA; Global Trade Cornpllance Program
Analyst/Trade Projects Facilitator/Program Administrator; Requisition
ID: REQ11503;

* FLIR; Arlington, VA or Billerica, MA; Senior Director, Global Export

 

 

 

 

 

* FLIR; Elkridge, MD; Global Trade Compliance, Traffic Analyst OTS;
* FLIR; Taby, Sweden; Compliance Site Operations Leader;
Requisition ID: REQ11291;

* Fortive - Tektronix; Beaverton, OR; Chief Compliance Counsel:

* Fortive - HealthNewCo; Irvine, CA; Giobal Trade Compliance

Manager:
* GCP Applied Technologies; Cambridge, MA; Trade Compliance

 

 

 

 

 

WASHSTATECO001411
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 24 of 314

* General Atomics; San Diego, CA; Compliance Specialist; Requisition
ID: 22119BR
# * General Atomics; San Diego, CA; Trade Compliance Classification

Compliance: Requisition ID: 2018-50910;

* Google; Mountain View, CA; Trade Specialist, Export Compliance;
# * GSK; Research Triangle Park, NC; Trade Compliance COE
Manager; Requisition ID: WD184670;

* GSW Manufacturing Inc; Findlay, OH; Trade Compliance Analyst:
* Henderson Group Unlimited, Inc; State Dept, DDTC; Washington,
DC; Defense Trade Control Compliance Analyst;

* Henderson Group Unlimited, Inc; State Dept, DDTC; Washington,
DC; Commodities Jurisdiction Analyst:

# * Honda; Marysville, OH; Senior Export Compliance Specialist;
Requisition ID: HTAQOQOOAX;

# * Honeywell; multiple locations, United States; Export Compliance
Manager (North America}: Requisition ID: HRD45798;

# * Honeywell; Kansas City, MO; Import/Export Compliance Leader;
Requisition ID: reqi77780;

# * Honeywell; Prague, Czech Republic; Export Compliance Officer;
Requisition ID: req1 79383;

* Honeywell International Inc.; Sunnyvale, CA or Lincolnshire, IL; Sr.
Import/Export Analyst; HRD32371

* Infineon; El Segundo, CA; Manager, Export Control; Requisition ID:
33841

* Infineon Technologies, El Segundo, CA; Senior Export Compliance

 

 

 

 

 

 

 

 

# * Infineon Technologies; Tijuana, Mexico; Import-Export Manager;
* InteliTrac Global Solutions; Herndon, VA; ITAR Compliance Official /
Deputy Facility Security Officer;

* InteliTrac Global Solutions; Herndon, VA; ITAR Cormpliance Official:
* IPG Photonics; Oxford, MA; Global Director Trade Compliance:

* IPG Photonics; Oxford, MA; Global Director Trade Compliance

* John Crane; Slough, United Kingdom; Senior Manager International
Trade Compliance EMEA: Requisition ID: JCRANE01688;

* Johnson Controls; Milwaukee, WI; Director, Global Trade
Compliance; Requisition ID: WD30055791295;

* Keeco Home; Hayward, CA; Director Customs and Compliance;

# * Kellogg's; Bucharest, Romania; Export Documents & Customs
Coordinator; Requisition ID: LOG003008;

* Kohler Co; Kohler, WI; Analyst, International Trace Compliance;
Requisition ID: 18105;

* Leidos; Columbia, MD; International Trade Manager / Export
Compliance: Requisition ID: R-00005745;

* Leonardo DRS; Melbourne, FL; Senior Supply Chain Analyst - Smal
Business Compliance; Requisition ID: 91669

 

 

 

 

 

 

 

 

 

 

 

WASHSTATECO001412
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 25 of 314

* Lockheed Martin; Arlington, VA; International Licensing Analyst;
Requisition ID: 465724BR;

# * Lockheed Martin; Arlington, VA; International Licensing Analyst:
Requisition ID: 468160BR;

* Lockheed Martin; Bethesda, MD; Requiatery Compliance Analyst:
Requisition ID: 449353BR

* Lockheed Martin, Grand Prairie, TX OR Orlando, FL.; Internationa!
Trade Compliance Engineer Staff; Requisition ID 462509BR

* Lockheed Martin; Grand Prairie, TX; International Trade Cormpliance
Specialist / International Licensing Analyst Requisition ID: 469631BR

* Luminex; Austin, TX; Global Logistics & Trade Compliance Analyst -

 

 

 

 

 

 

* Lutron Electronics Co; Lehigh Valley, PA; Trade Compliance
Coordinator; Requisition ID: 4025;

* Meggitt; Erlanger, KY; Trade Compliance Officer; Requisition ID:
37476;

* Meggitt; San Diego, CA; Trade Compliance Officer; Requisition ID:
36402;

#* Metso; Beijing or Tianjin or Shanghai, China; Trade Compliance

 

 

# * Metso; Helsinki or Vantaa or Tampere, Finland; Trade Compliance
Manager EMEA: Requisition ID: 83711;

General Manager of Consulting Division; Contact:
CSardella@mohawkalobal.com;
# * Moog Aircraft Group; Torrance, CA; Senior Trade Compliance

 

 

 

Auditor; Apply HERE or contact their recruiting team.
* Muscogee International, LLC; Washington, D.C.; DDTC Contract

Support Desk Lead: Apply HERE or contact their recruiting team.
* Muscogee International, LLC; Washington, D.C.; DDTC Service

* Muscogee International, LLC; Washington, D.C.; DDTC Office

Support i: Apply HERE or contact their recruiting team.
* Muscogee International, LLC; Washington, D.C.; DDTC Office

* Muscogee International, LLC; Washington, D.C.; DDTC Office

Support TT: Apply HERE or contact their recruiting team.
* Muscogee International, LLC; Washington, D.C.; DDTC Office

* Newell Brands; Norwalk, CT; Manager of Trade Operations:
* Norma Group; Maintal, Germany; Manager Global Trade Compliance
and Forwarding; Requisition ID: 8843;

 

 

WASHSTATEC001413
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 26 of 314

Compliance (ITC) Professional:
* Northrop Grumman; London, United Kingdom; Regional Trade
Compliance Manager:

 

 

Manager Customs Compliance: Requisition ID: R-10013630;
* Ormco; Amersfoort, The Netherlands; EU Trade Compliance

Soecialist:

 

 

Compliance Manager:

* Panasonic Avionics; Houston, TX; Import/Export Analyst;

* Pinpoint Pharma; Lincolnshire,IL; Export Compliance Specialist:
Requisition ID: 351;

# * Polaris; Minneapolis, MN; Mar, Export Compliance; Requisition ID:
12882BR;

* PwC; Houston, TX; Customs and International Trade Director:
Requisition ID: 38150WD;

* QinetiQ; Ménchengladbach, Germany; International Trade
Compliance and Logistics Manager;

* Ralph Lauren; New York, NY; Director, Trade Compliance Analyst:
Requisition ID: 5567761;

* Rawlings Sporting Goods, St. Louis, MO, Trade Compliance Analyst
* Raytheon; Dulles, VA; Principal Global Trade License:

* Raytheon; Tuscon, AZ; Senior Export Licensing and Compliance

 

 

 

 

 

 

 

 

 

 

# * Raytheon; Tucson, AZ; Trade Compliance Empowered

Official; rvan.murphy@raytheon.com; Requisition ID: 121 105BR;

* Richemont; Fort Worth, TX; Import/Export Manager; Requisition ID:
8837;

* Rohde & Schwarz; Columbia, MD; Import/Export Compliance

Specialist:
* Rohde Schwarz; Munich, Germany; Spezialist Exportkontrolle

Crafw

* SABIC; Houston TX; Senior Analyst, Trade Compliance;

Daniele, Cannata@sabic.com; Requisition ID: 8411BR

* SC Johnson; Kuala Lumpur, Malaysia; Senior Analyst, Global Trade
Compliance: Requisition ID: 1525;

* Shell; Houston, TX; Trade Compliance Manager (Projects and
Technology); Requisition ID: 98302BR;

# * Shell; Krakow, Poland; Trade Compliance Manager; Requisition
ID: 100384BR;

* Shell; The Hague, The Netherlands; Trade Compliance Manager -
Integrated Gas/New Energies; Requisition ID: 98522BR;

 

 

 

 

 

 

 

 

 

 

 

 

Compliance Analyst IT; Requisition ID: ROO07284;

* Smith & Nephew; Hull, United Kingdom; European Trade
Compliance Analyst; Requisition ID: R31311;

* Societé Générale Securities Services; Munich, Germany;

 

 

WASHSTATECO001414
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 27 of 314

Sachbearbeiter Trade Compliance; Requisition ID: 1800112L;

* Symantec; Tempe, AZ; Trade Compliance Analyst; Requisition ID:
47108;

* Teledyne Technologies Inc.; Hawthorne, CA; Sr. International Trade
Compliance Soecialist:

* Thales; Brest, France; Export Control Manager CH/F}; Requisition
ID: R0052876

* TLR Inc.; Portland, OR; Export Compliance Specialist;

* TE Connectivity; El Cajon, CA or Middletown, PA; Licensing
Specialist: thaker@te.com; Requisition 40514

* Teledyne Semiconductors; Saint-Egréve/Grenoble, France; Trade
Compliance Manager; Requisition ID: 2019-8459;

* Textron Aviation; Wichita, KS; Trade Compliance Analyst:
Requisition ID: 269127

* Thales; New Delhi, India; Manager - Trade Compliance; Requisition
ID:RO038060

* United Technologies - Collins Aerospace; Cedar Rapids; Compliance
Specialist-Government; Requisition ID: 01271793;

* United Technologies - Pratt & Whitney; East Hartford, CT;
International Trade Compliance Manager; Requisition ID: 01279346;
* University of California; San Francisco, CA; Export Contro! Officer;
Requisition ID: 51010;

# * Volvo Cars; Géteborg, Sweden; Technical Expert - Export

 

 

 

 

 

 

 

 

* Wealth Ocean; Newport Beach, CA; Marketing & International Trade

Specialist:
* Wellesley Asset Management; Wellesley, MA; Chief Compliance

 

* World Wide Technology; Edwardsville, IL; International Trace
Compliance Specialist:

* Wurth Adams; Greenwood, IN; International Trade Compliance
Classification Specialist:

* Xilinx; San Jose, CA; Trade Compliance Specialist: Requisition ID: 155901
* YETI Coolers; Austin, TX; Inbound Logistics and Trade Compliance
Manager:

 

 

 

19. ECS Presents “Managing ITAR/EAR Complexities” on
26-27 Mar in Scottsdale, AZ

 

WASHSTATECO001415
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 28 of 314

(Source: S. Palmer, spalmer@exportcompliancesolutions.cam.)

 

* What: Managing ITAR/EAR Complexities; Scottsdale, AZ
* When: 26-27 March 2019

* Where: Double Tree Resort by Hilton Paradise Valley

* Sponsor: Export Compliance Solutions (ECS)

* ECS Speaker Panel: Suzanne Palmer, Lisa Bencivenga
* Register here or by calling 866-238-4018 or e-mail
spalmer@exportcompliancesolutions com,

 

 

 

 

 

20. Madison Int'l Trade Association’s Meeting Tomorrow

in Madison, WI, Has Been Canceled
(Source: Editor)

 

The Madison International Trade Association (MITA) regrets that due to
inclement weather, the export control conference scheduled for tomorrow,
12 February, has been canceled. Watch this space for news of rescheduling.

 

21, FCC Presents U.S. Export Controls Awareness
Course: “ITAR & EAR from a non-U.S. Perspective”, 9 April

in Bruchem, the Netherlands
(Source: Full Circle Compliance, events @fulicirclecompliance.eu.)

 

Our next academy course is specifically designed for beginning
compliance professionals and those in a similar role who aim to stay up-
to-date with the latest U.S. export control requirements that apply to
non-U.S. transactions, and industry's best practices.

The course will cover multiple topics relevant for organizations outside
the U.S. that are subject to U.S. export controls, including: the U.S.
regulatory framework, key concepts and definitions, tips regarding
classification and licensing, essential steps to ensure a U.S. export
control compliant shipment, how to handle a (potential) non-compliance
issue, recent enforcement trends, and the latest and anticipated
regulatory amendments. Participants will receive a certification upon
completion of the training.

* What: Awareness Course U.S. Export Controls: ITAR & EAR from a
Non-U.S. Perspective

* When: Tuesday, 9 Apr 2010, 9.30 am - 4.30 pm (CET)

* Where: Landgoed Groenhoven, Bruchem, the Netherlands

* Sponsor: Full Circle Commpoliance (FCC)

* Instructors: Michael E. Farrell (ITAR), and drs. Alexander P. Bosch

 

 

WASHSTATECO001416
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 29 of 314

(EAR)

events@fullcirclecompliance.eu or +31 61565 02 09.

 

Register now and get a 10% Early Bird discount
on fhe course fee!
back fo top

 

 

 

22. Bartlett's Unfamillar Quotations
(Source: Editor)

 

* Thomas A. Edison (Thomas Alva Edison; 11 Feb 1847 - 18 Oct 1931;
was an American inventor and businessman, who has been described as
America's greatest inventor. He is credited with developing many devices in
fields such as electric power generation, mass communication, sound
recording, and motion pictures. These inventions, which include the
phonograph, the motion picture camera, and the long-lasting, practical
electric light bulb, had a widespread impact on the modern industrialized
world. He was one of the first inventors to apply the principles of mass
production and teamwork to the process of invention.)

- "Our greatest weakness lies in giving up. The most certain way to
succeed is always to try just one more time."

Monday is pun day:

* When plumbers sleep do they have pipe dreams?

* That guy who was convicted of stealing a calendar got 12 months.

* When I was very young, I felt like a male trapped in a female's body. Then
I was born.

23. Are Your Copies of Regulations Up to Date?
(Source: Editor)

* DHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented
by Dep't of Homeland Security, U.S. Customs & Border Protection.

~ Last Amendment: 14 Jan 2019: &4 FR 112-116: Extension of Import
Restrictions Imposed on Certain Archaeological and Ecclesiastical
Ethnological Material from Bulgaria; and 84 FR 107-212: Extension of
Import Restrictions Imposed on Certain Archaeological Material From China

 

* POC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B,

 

 

WASHSTATECO001417
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 30 of 314

Ch. VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of
Industry & Security.

- Last Amendment: 20 Dec 2018: &3 FR 65292-65294: Control of Military
Electronic Equipment and Other Items the President Determines No Longer
Warrant Control Under the United States Munitions List (USML); Correction
[Concerning ECCN 7A005 and ECCN 7A105. ]

* POC FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part
30. Implemented by Dep't of Commerce, U.S. Census Bureau.

- Last Amendment: 24 Apr 2018: &3 FR 17749-17751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (1 Jan 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett ITI, is available for downloading in Word format. The
BAFTR contains all FTR amendments, FTR Letters and Notices, a large Index,
and approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription

25% discount on subscriptions to the BAFTR. Government employees
(including military) and employees of universities are eligible for a 50%
discount on both publications at www.FullCircleCompiance.eu.

 

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors;
alignment with Federal standards for classified information systems;
incorporated and cancelled Supp. 1 to the NISPOM (Summary here.)

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under Atomic Energy Act of 1954.

~ Last Amendment: 23 Feb 2015: 80 FR. 9359, comprehensive updating of
regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by
the Secretary of Energy.

 

* DOE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10
CFR Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

* DO] ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of
Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives.

 

 

WASHSTATECO001418
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 31 of 314

Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* DOS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS UTTAR}: 22 C.F.R.
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate
of Defense Trade Controls.

~ Last Amendment: 4 Oct 2018: 83 FR 50003-50007: Regulatory Reform
Revisions to the International Traffic in Arms Regulations.

- The only available fully updated copy (latest edition: 1 Jan 2019) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR
amendments to date, plus a large Index, over 800 footnotes containing
amendment histories, case annotations, practice tips, DDTC guidance, and
explanations of errors in the official ITAR text. Subscribers receive updated
copies of the BITAR in Word by email, usually revised within 24 hours after
every ITAR amendment. The BITAR is available by annual subscription from

discount on subscriptions to the BITAR, please contact us to receive your
discount code.

* POT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR ): 31 CFR,
Parts 500-599, Embargoes, Sanctions, Executive Orders.
Implemented by Dep't of Treasury, Office of Foreign Assets Control.

- Last Amendment: 15 Nov 2018: 83 FR 57308-57338: Democratic
Republic of the Congo Sanctions Regulations

* STTC HARMONIZED TARTFF SCHEDULE OF THE UNITED STATES fHTS.,
HTSA or HTSUSA), 1 Jan 2019: 19 USC 1202 Annex. Implemented by U.S.
International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

~ Last Amendment: 1 Jan 2019: 2019 Basic Edition of the HTS

- HTS codes for AES are available here.

 

 

 

 

24, Weekly Highlights of the Daily Bugie Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily
Bugle Top Stories" published here.

 

WASHSTATEC001419
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 32 of 314

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled
by: Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and
Vincent J.A. Goossen; and Events & Jobs Editor, Alex Witt. The Ex/Im Daily
Update is emailed every business day to approximately 6,500 readers of
changes to defense and high-tech trade laws and regulations. We check the
following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified,
or export-controlled information. All items are obtained from public sources
or are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors'
material, however, must comply with applicable copyright laws. If you
would to submit material for inclusion in the The Export/Import Daily Update

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for
tax or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or
recommending to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

Stay Connected

 

WASHSTATEC001420
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 33 of 314

 

Copyright © 2019. All Rights Reserved.

FCC Advisary B.V., Landgoed Groenhoven, Darnosstraat 6, Bruchem, 5314
AE Metherlands

Sefelnsubseribe' fosteriag Gstate voy

 

Forward this emall | Uscate Profile | About our service provider

 

Sent by jebartlett@fullcirclecomplignce ey

 

WASHSTATEC001421
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 34 of 314

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 2/11/2019 10:57:12 PM

To: hartri@state.gov

Subject: 19-0211 Monday "Daily Bugle"

 

 

Lo The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

Commerce Seeks Comments Concerning Procedures Related to Section 232
National Security Aciustments of Imports of Steel and Aluminum
DHS /CBEP Announces COAC Meeting on 27 Feb in Washington DC

. Treasury Lists Countries Requiring Cooperation with an International Boycott

items Scheduled for Publication in Future Federal Reaister Editions
Commerce/BIS:; (No new castings. }
DHS/CBP Releases Notice Concerning Filma PRE-TFTEA (CORE) and TETEA
Drawback Claims with Section 301 and/or 201 Duties
DHS /CBP Releases Notice Concerning Submitting Imports of Products
Excluded from Section 301 Duties
. Stete/PDTC: (No new pastings.3
. Treasury/OFAC Issues Venezuela-related General Licenses, Amends FAQs
. Singapore Customs Uodates of Interest

 

 

. Defense News: "French Air Force Chief: France And Germany Working on
Export Controls for Future Flahter"

NEC News: "New Trump Rules Make it Easier for U.S. Gun Makers to Sell
Overseas”

. Radio Free Europe: "German Tech Firm's Turkmen Ties Triaqger Surveillance
Concerns”

 

 

WASHSTATEC001422
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 35 of 314

,ST&R Trade Renort: "Export, FT2. Other Violations See Increased Civi] Panalty

Amounts"

. The Washinaton Times: "30-Printed Gun Blueprint Website Owner Sues New

jersey Attorney General in Free Soeech Challenge”

8 Adkins. UF. Johnston & S. Giles: "UK Publishes No Deal Export License for

Qual-Use Products”

wpe, Smith, LP. Carin & A, Soliotes: “OFAC Has Been Talking About

Comoliance Through Enforcement’ (Part TI of TD

. Morday List of Ex/iIm Job Openings: 161 Openings Posted This Week,

Including 22 New Openings

 

ECS Presents “Managing TTAR/EAR Complexities® on 26-27 Mar in Scottsdale,

. Madison Int'l Tracie Assn Meeting Tomorrow in Madison, WL, is Canceled
PCC Presents U.S, Export Controis Awareness Course: "TTAR & EAR fram a

non-LLS. Perspective’. 9 April in Bruchem, the Netherlands

, Bartlett's Unfarmitiiar Quotations
Are Your Copies of Reaulations Up to Date? Latest Amendments:

 

DHS/Customs (14 Jan 2019), DOC/EAR (20 Dec 2018), DOC/FTR (24 Apr
2918), DOD/NISPOM (18 May 2016), DOE/AFAEC (23 Feb 2015), DOE/EINEM
(20 Nev 2018), DOVATE (26 Dec 2018), DOS/TITAR (4 Oct 2018),
DOT/FACR/OFAC (15 Nov 2018), HTSUS (1 Jan 2019)

 

. Weekly Highliahts of the Dally Bucle Too Stories

 

 

 

 

 

WASHSTATEC001423

 
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 36 of 314

1. Commerce Seeks Comments Concerning Procedures
Related to Section 232 National Security Adjustments of

Imports of Steel and Aluminum
(Source: Federal Register, 11 Feb 2019.) [Excerpts. ]

84 FR 3142-3143: Submission for OMB Review; Comment Request

The Department of Commerce will submit to the Office of Management and
Budget (OMB) for clearance the following proposal for collection of
information under the provisions of the Paperwork Reduction Act.

- Agency: Bureau of Industry and Security.

~ Title: Procedures for Submitting Rebuttals and Surrebuttals Requests for
Exclusions from and Objections to the Section 232 National Security
Adjustments of Imports of Steel and Aluminum.

- Form Number(s): 0694-0141.

- OMB Control Number: 0694-0141.

- Type of Review: Regular submission. ...

- Needs and Uses: On September 11, 2018, Bureau of Industry and
Security (BIS) published a second interim final rule, Revisions to the
Requirements for Submissions Requesting Exclusions from the Remedies
Instituted in Presidential Proclamations Adjusting Imports of Steel into the
United States and Adjusting Imports of Aluminum into the United States;
and the filing of Objections to Submitted Exclusion Requests for Steel and
Aluminum. This second interim final rule that was published by BIS, on
behalf of the Secretary, made changes to the two supplements added in the
March 19 rule: Supplement No. 1 to Part 705 -- Requirements for
Submissions Requesting Exclusions from the Remedies Instituted in
Presidential Proclamation 9705 of March 8, 2018 Adjusting Imports of Steel
Articles into the United States; and to Supplement No. 2 to Part 705 --
Requirements for Submissions Requesting Exclusions from the Remedies
Instituted in Presidential Proclamation 9704 of March 8, 2018 to Adjusting
Imports of Aluminum into the United States.

This collection of information gives U.S. Companies the opportunity to
submit rebuttals to objections received on posted exclusion requests and
also allows U.S. companies the opportunity to submit surrebuttals for
objections they submitted that receive rebuttals under the Section 232
exclusion process. ...

This information collection request may be viewed
at reginfo.goy, ntto://www.redinfo.gov/oublic/. Follow the instructions to
view Department of Commerce collections currently under review by OMB.

Written comments and recommendations for the proposed information
collection should be sent within 30 days of publication of this notice
to OIRA Submission@omb.eop.qov.

 

 

Sheleen Dumas,Departmental Lead PRA Officer, Office of the Chief
Information Officer, Commerce Department.

 

WASHSTATEC001424
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 37 of 314

Washington DC
(Source: Federal Register, 11 Feb 2019.) [Excerpts. ]

84 FR 3217-3218: Commercial Customs Operations Advisory Committee

* AGENCY: U.S. Customs and Border Protection (CBP), Department of
Homeland Security (DHS).

* ACTION: Committee Management; Notice of Federal Advisory Committee
Meeting.

* SUMMARY: The Commercial Customs Operations Advisory Committee
(COAC) will hold its quarterly meeting on Wednesday, February 27, 2019, in
Washington, DC. The meeting will be open to the public.

* DATES: The COAC will meet on Wednesday, February 27, 2019, from 1:00
p.m. to 5:00 p.m. EST. Please note that the meeting may close early if the
committee has completed its business.

* ADDRESSES: The meeting will be held at the Ronald Reagan Building and
International Trade Center, 1300 Pennsylvania Avenue NW, Horizon
Ballroom, Washington, DC 20004. For information on facilities or services for
individuals with disabilities or to request special assistance at the meeting,
contact Ms. Florence Constant-Gibson, Office of Trade Relations, U.S.
Customs & Border Protection, at (202) 344-1440 as soon as possible.

- Pre-Registration: Meeting participants may attend either in person or via
webinar after pre-registering using one of the methods indicated below:

For members of the public who plan to attend the meeting in person,
please register by 5:00 p.m. EST February 26, 2019, either online here by
email to tradeevents@cdhs.qov; or by fax to (202) 325-4290. You must
register prior to the meeting in order to attend the meeting in person.

For members of the public who plan to participate via webinar, please

 

Please feel free to share this information with other interested members of
your organization or association.

Members of the public who are pre-registered to attend via webinar and
later need to cancel, please do so by February 26, 2019, utilizing the

webinar registration.

To facilitate public participation, we are inviting public comment on the
issues the committee will consider prior to the formulation of
recommendations as listed in the Agenda section below.

Comments must be submitted in writing no later than February 26, 2019,
and must be identified by Docket No. USCBP-2019-0005, and may be
submitted by one (1) of the following methods:

- Federal eRulemaking Portal: btto://www.requiations.gov. Follow the
instructions for submitting comments.

~ Email: tradeeventsa@dhs.aqov. Include the docket number in the subject
line of the message.

 

 

WASHSTATEC001425
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 38 of 314

~ Fax: (202) 325-4290, Attention Florence Constant-Gibson.

- Mail: Ms. Florence Constant-Gibson, Office of Trade Relations, U.S.
Customs and Border Protection, 1300 Pennsylvania Avenue NW, Room 3.5A,
Washington, DC 20229.

- Instructions: All submissions received must include the words
“Department of Homeland Security" and the docket number (USCBP-2019-
0005) for this action. Comments received will be posted without alteration
at htte://www_ regulations gov. Please do not submit personal information to
this docket.

- Docket: For access to the docket or to read background documents or
comments, go to htto://www requiations.qov and search for Docket Number
USCBP-2019-0005. To submit a comment, click the "Comment Now!" button
located on the top-right hand side of the docket page.

- There will be multiple public comment periods held during the meeting on
February 27, 2019. Speakers are requested to limit their comments to two
(2) minutes or less to facilitate greater participation. Contact the individual
listed below to register as a speaker. Please note that the public comment
period for speakers may end before the time indicated on the schedule that
is posted on the CBP web CBP web page.

* FOR FURTHER INFORMATION CONTACT: Ms. Florence Constant-Gibson,
Office of Trade Relations, U.S. Customs and Border Protection, 1300
Pennsylvania Avenue NW, Room 3.5A, Washington, DC 20229; telephone
(202) 344-1440; facsimile (202) 325-4290; or Mr. Bradley Hayes, Executive
Director and Designated Federal Officer at (202) 344-1440.

* SUPPLEMENTARY INFORMATION: ... The Commercial Customs Operations
Advisory Committee (COAC) provides advice to the Secretary of Homeland
Security, the Secretary of the Treasury, and the Commissioner of U.S.
Customs and Border Protection (CBP) on matters pertaining to the
commercial operations of CBP and related functions within the Department
of Homeland Security and the Department of the Treasury.

 

 

Agenda

The COAC will hear from the current subcommittees on the topics listed
below and then will review, deliberate, provide observations, and formulate
recommendations on how to proceed:

1. The Secure Trade Lanes Subcommittee will present plans for the scope
and activities of the Trusted Trader and CTPAT Minimum Security Criteria
Working Groups. Recommendations will be presented regarding the
proposed Forced Labor Trusted Trader Strategy. The subcommittee will also
deliver recommendations from the Petroleum Pipeline Working Group for
CBP to develop and codify uniform reporting procedures for pipeline carriers
as well as entry and bonding procedures for importers. The subcommittee
will also deliver recommendations from the In-Bond Working Group
regarding potential automation and process enhancements.

2. The Intelligent Enforcement Subcommittee will provide necessary
updates from the Anti-Dumping and Countervailing Duty, Bond, and Forced
Labor Working Groups and recommendations from Intellectual Property
Rights Working Group.

3. The Next Generation Facilitation Subcommittee will discuss the E-
Commerce Working Group's progress on mapping the supply chains of

 

WASHSTATEC001426
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 39 of 314

various modes of transportation to identify the differences between e-
commerce and traditional channels to address CBP's strategic plan regarding
e-commerce threats and opportunities for both the government and trade.
The subcommittee will also provide an update on the status of the Emerging
Technologies Working Group's NAFTA/CAFTA and Intellectual Property Rights
Blockchain Proof of Concept Projects. Finally, the subcommittee will provide
recommendations from the Regulatory Reform Working Group upon
completing its review of Title 19 of the Code of Federal Regulations to
identify regulations for potential repeal or modification to eliminate or
reduce costs and burdens for U.S. businesses.

Dated: February 6, 2019.
Bradley F. Hayes, Executive Director, Office of Trade Relations.

3. Treasury Lists Countries Requiring Cooperation with

an International Boycott
(Source: Federal Register, 6 Feb 2019.)

84 FR 2337: List of Countries Requiring Cooperation with an International
Boycott

In accordance with section 999(a)(3) of the Internal Revenue Code of 1986,
the Department of the Treasury is publishing a current list of countries
which require or may require participation in, or cooperation with, an
international boycott (within the meaning of section 999(b)(3) of the
Internal Revenue Code of 1986).

On the basis of the best information currently available to the Department
of the Treasury, the following countries require or may require participation
in, or cooperation with, an international boycott (within the meaning of
section 999(b)(3) of the Internal Revenue Code of 1986).

e tTraq
Kuwait
Lebanon
Libya
Qatar
Saudi Arabia
Syria
United Arab Emirates Yemen

Dated: December 31, 2018.
Douglas Poms, International Tax Counsel, (Tax Policy).

 

WASHSTATEC001427
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 40 of 314

 

* DHS/CBP; NOTICES; Meetings: 21st Century Customs Framework;
Change of Location [Pub. Date: 12 Feb 2019. ]

* Justice/ATF; NOTICES; Agency Information Collection Activities;
Proposals, Submissions, and Approvals: Voluntary Magazine Questionnaire
for Agencies/Entities Who Store Explosive Materials [Pub. Date: 12 Feb
2019. ]

* State; NOTICES; Agency Information Collection Activities; Proposals,
Submissions, and Approvals:

- Annual Brokering Report;

- Brokering Prior Approval; and

- United States Munitions List, Categories I, II and III [Pub. Dates: 12 Feb

back to top
ees

5. Commerce/BIS: (No new postings.)
(Source: Commerce/BIS)

 

back to ten

DHS/CBP Releases Notice Concerning Filing PRE-TFTEA
(CORE) and TFTEA Drawback Claims with Section 301

and/or 201 Duties
(Source: CSMS# 19-000050, 8 Feb 2019.)

* GUIDANCE: Effective immediately, drawback filers can submit claims
related to Section 301 and/or 201 duties. Filers will no longer receive error
messages related to unit of measure (UOM) when transmitting drawback
claims for Section 301 and/or 201 duties. Previously, filers received a UOM
mismatch error because the underlying import did not have a UOM
associated to a Chapter 99 HTSUS. If the filer left the UOM blank, they
received an additional error message because the UOM is a mandatory data
element field.

* FILING REQUIREMENTS: Filers are required to provide the Chapter 99

 

WASHSTATEC001428
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 41 of 314

HTSUS tariff number related to Section 301 and/or 201 duties, and the
associated Chapter 1 to 97 HTSUS tariff number on ALL claims.

If any drawback claim subject to Section 301 and/or 201 duties was
previously filed and accepted in ACE, the filers are required to "perfect" the
claim. To "perfect" a claim, filers must contact their Drawback Specialist and
request the claim be returned to trade control. The filers are then required
to list both HTSUS tariff numbers (as described above) on their claims and
resubmit to CBP within 5 business days.

* SUBSTITUTION AND NAFTA DRAWBACK CLAIM GUIDANCE: This guidance
applies to both Section 301 and 201 duties. Goods subject to Section 232
are ineligible for refund of 232 duties, per Presidential Proclamation 9739
and 9740.

- Pre-TFTEA Substitution Claims: 301/201 duties are refundable, in full, on
pre-TFTEA substitution claims.

~ TFTEA Substitution Claims: 301/201 duties are refundable on TFTEA
substitution claims, even if subject to the TFTEA lesser of [value] rule. If
subject to the TFTEA lesser of [value] rule, the amount will be limited by the
value of the substituted merchandise when it is lower than the value of the
imported merchandise.

- NAFTA Claims (pre and post TFTEA): 301/201 duties may be refundable
on NAFTA claims subject to the lesser of [duty] rule, but only when the total
amount of Canadian/Mexican duties paid is higher than the total amount of
duties paid in the United States. The amount of 301/201 duties refunded
under the NAFTA lesser of [duty] rule will be limited by the total amount of
duties paid on the merchandise imported into Canada/Mexico.

* 19 U.S.C 1313(p) CLAIMS: Due to a pending technical fix, please do not
file any 19 U.S.C. 1313(p) claims with the subject duties at this time. Future
guidance will be sent once this issue has been resolved. If you have a
1313(p) claim on file with Section 301 and/or 201 duties, please do not
request to "perfect" this claim until further guidance has been received.

* RESOURCES: The list of impacted tariff classifications for Section 301 are
found at the following links: Section 301 Trade Remedies to be Assessed on
Certain Products from China, Section 301 HTSUS Reference Guide, 83 FR
26710, BB FR 40823, 83 FR 47e74, 83 FR 65198.

 

 

For more information regarding Section 201 duties, please reference the
following link: here

Contact your Client Representative for assistance with technical questions
regarding the input of the required tariff numbers.

Direct questions regarding this update to OTDRAW BACK @cbp.dhs .aqov.

 

7. DHS/CBP Releases Notice Concerning Submitting
Imports of Products Excluced from Section 301 Duties

 

* BACKGROUND: On December 28, 2018, the U.S. Trade Representative

WASHSTATEC001429
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 42 of 314

published a Federal Register Notice (83 FR 67463) announcing the decision
to grant certain exclusion requests from the 25 percent duty assessed under
the Section 301 investigation related to goods from China (Tranche 1). The
product exclusions announced in this notice will be retroactive as of the July
6, 2018 effective date (see 83 FR 28710). The exclusions will extend for one
year after the December 28, 2018 Federal Register notice (83 FR 67463).

The exclusions are available for any product that meets the description in
the Annex to 83 FR 67463, regardless of whether the importer filed an
exclusion request. Further, the scope of each exclusion is governed by the
scope of the 10-digit headings and product descriptions in the Annex to 83
FR 67463, and not by the product descriptions set out in any particular
request for exclusion.

The functionality for the acceptance of products excluded from Section 301
duties will be available in the Automated Commercial Environment (ACE) on
February 10, 2019.

* INSTRUCTIONS FOR FILING ENTRIES SUBJECT TO PRODUCT
EXCLUSIONS: Instructions on submitting entries to CBP containing products
granted exclusions by USTR from the Section 301 measures are as follows:

In addition to reporting the regular Chapters 84, 85 & 90 classification of
the Harmonized Tariff Schedule of the United States (HTSUS) for the
imported merchandise, importers shall report the HTSUS classification
9903.88.05 (Articles the product of China, as provided for in U.S. note 20(h)
to this subchapter, each covered by an exclusion granted by the U.S. Trade
Representative) for imported merchandise subject to the exclusion.

Do not submit the corresponding Chapter 99 HTS number for the Section
301 duties when HTS 9903.88.05 is submitted.

* ADDITIONAL INFORMATION: Duty exclusions granted by USTR are
retroactive on imports to the initial effective date of July 6, 2018. To request
an administrative refund for previous imports of duty-excluded products
granted by USTR, importers may file a Post Summary Correction (PSC)
following the same entry filing instructions above.

If the entry has already liquidated, importers may protest the liquidation.

Reminder: When submitting an entry summary in which a heading or
subheading in Chapter 99 is claimed on imported merchandise, please refer
to CSMS 18-000657 (Entry Summary Order of Reporting for Multiple HTS in
ACE).

Imports which have been granted a product exclusion from the Section 301
measures, and which are not subject to the Section 301 duties, are not
covered by the FTZ provisions of the Section 301 Federal Register notices,
but instead are subject to the FTZ provisions in 19 CFR part 146.

For more information, please refer to the December 28, 2018 Federal
Register notice (83 FR 67463).

Questions from the importing community concerning ACE entry rejections
involving product exclusion numbers should be referred to their CBP Client
Representative. Questions related to Section 301 entry filing requirements
should be emailed to Traderemedy@chp.dhs gov.

- Related CSMS No. 18-000757, 18-000752, 18-000624

 

WASHSTATEC001430
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 43 of 314

8. State/DDTC: (No new postings.)

__ 9. Treasury/OFACIssues Venezuela-related General
Licenses, Amends FAQs

The Department of the Treasury's Office of Foreign Assets Control (OFAC) is
issuing General License 3C, “Authorizing Transactions Related to, Provisions

10. Singapore Customs Updates of Interest
(Source: Singapore Customs, 8 Feb 2019.)

Singapore Customs has released the following document(s) on its website:
* Changes to the prohibition of imports, exports, transshiprnents and goods

intransit to and from South Sudan and Eritrea (Circular No: 02/2019)
back to top

11. Defense News: "French Air Force Chief: France And

Germany Working on Export Controls for Future Fighter"
(Source: Defense News, 9 Feb 2019.)

The French Air Force chief of staff provided top cover for the future Franco-
German fiahter at a time when the French defense industry is

increasingly concerned that cooperation with Germany could curtail its
ability to export the system.

 

WASHSTATEC001431
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 44 of 314

“There is a real determination" at the highest levels of government -
including French President Emmanuel Macron and German Chancellor Angela
Merkel - to agree on export controls, said Gen. Philippe Lavigne during a
Feb. 7 roundtable with reporters.

"It's a need for our security, but it's also a need for our industry, and we
have to develop this," he said, adding that Spain has already signed on as
an observer to the program and that others are expected to follow.

The French government is generally seen as more supportive of arms sales
than its partner in the sixth-generation fighter program, called the Future
Combat Air System, or FCAS. While enthusiasm for the program remains
high, some French defense industry officials are concerned that Germany's
involvement could prevent sales to countries that Berlin considers rogue
actors.

But settling an export policy is just one of the many questions about the
FCAS program that are still yet to be answered.

So far, France and Germany's concept for FCAS involves a network of
swarming UAVs, new weapons and a sixth-generation fighter that can
exchange information with each other. FCAS would replace France's Rafale
and Germany's Eurofighter around 2040.

"We haven't decided what will be the architecture," Lavigne said. "Will it be
this type of aircraft? Will it be this type of [UAV]? Will it be this type of
unmanned combat air vehicle? Will it be this type of missiles? But we know
that we will share an architecture.

“The gamechanger is the connectivity between different platforms."

Earlier this week, the French and German governments awarded €65 million
(U.S. $74 million) to Dassault and Airbus for the two-year study that will
solidify a path forward for FCAS, and the companies plan to announce
demonstrator programs at the Paris Air Show this summer.

Lavigne wasn't clear on how the governments would reconcile different
requirements, like France's intention to launch FCAS from aircraft carriers,
which could drive different design attributes than a fighter that takes off and
lands conventionally.

“Of course we will have national interests in France with the nuclear
deterrence. Germany will have different national interests," he said.
However, he stopped short of saying how much commonality is expected
between the two militaries.

Until the study is complete, it is "too early to say” whether FCAS will be
manned or unmanned. However, Lavigne said a human will continue to be in
the loop - especially for nuclear deterrence missions - whether a human is in
the cockpit or it is remotely piloted.

 

WASHSTATEC001432
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 45 of 314

“We are open to look at the technical solution," he said. "For me, it's
optionally piloted."

FCAS' system-of-systems approach is similar to the U.S. Air Force's vision
for Penetrating Counter Air, its future air superiority concept. The Air Force
hasn't shared which defense companies are involved in conceptualizing or
prototyping future technologies that could be pulled into a PCA program of
record, but it requested $504 million in fiscal 2019 to push the effort
forward, with investments projected to hit $3 billion in FY22.

 

412. NBC News: "New Trump Rules Make it Easier for
U.S. Gun Makers to Sell Overseas"

Manufacturers will no longer need State Department licenses to export
dozens of weapons.

Semi-automatic weapons, flamethrowers, and even some grenades will
become easier for U.S. weapons manufacturers to export overseas under
new rules being put in place by the Trump administration and obtained by
NBC News.

Under the new rules, set to take effect in just under a month, gun-makers
will no longer need licenses from the Department of State to sell dozens of
types of weapons to other countries, including semi-automatic assault
weapons such as the AR-15 that has been employed in many of America's
worst mass shootings. Instead, sellers will need only a no-fee license from
the Department of Commerce, which has a less onerous licensing process
and a smaller global footprint, making it harder to track how the weapons
are ultimately used overseas. ...

Serre |

13. Radio Free Europe: “German Tech Firm's Turkmen
Ties Trigger Surveillance Concerns”

One year ago this month, Turkmenistan's state news agency reported ona
meeting between the country's authoritarian president and a visiting
executive from a German electronics firm that supplies surveillance and
encryption technology to governments and militaries.

report, told President Gurbanguly Berdymukhammedov during the talks that
the company sought "to gain a stronger foothold" in Turkmenistan, whose

 

WASHSTATEC001433
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 46 of 314

government is consistently ranked among the world's most repressive.

Jaeschke's visit caught the eye of Human Rights Watch (HRW), which said it
had been told by a knowledgeable source that Turkmen authorities were
seeking "technology for monitoring and blocking mobile and satellite
communications, which would also enable the government to block Internet
access.’ ...

 

The issue of spyware deliveries to authoritarian regimes has prompted
proposed legislation in the European Parliament. The legislation aims to
tighten expert controls to prevent "the abuse of certain cyber-surveillance
technologies by regimes with a questionable human rights record." ...

 

 

 

 

 

14. ST&R Trace Report: "Export, FTZ, Other Violations

See Increased Civil Penalty Amounts"
(Source: Sandler, Travis & Rosenberg Trade Report, 11 Feb 2019.)

 

The Department of Commerce is increasing for inflation the civil monetary
penalty amounts that may be assessed for the following regulatory
violations after March 1, including when the associated violation occurred
before that date. However, the DOC notes that the actual penalty assessed
for a particular violation will be dependent on a variety of factors.

* false or fraudulent claims under the Program Fraud Civil Remedies Act
(31 USC 3802(a)(1) and (2)) - maximum increased from $ $11,181 to
$11,463

* knowing use of false record or statement material to an obligation to pay
or transmit money or property to the federal government (31 USC
3729(a)(1)(G)) - minimum increased from $11,181 to $11,463, maximum
increased from $22,363 to $22,927

* Fastener Quality Act violations (15 USC 5408(b)(1)): maximum
increased from $46,192 to $47,357

* prohibited acts relating to inspections or record-keeping violations under
the Chemical Weapons Convention Implementation Act (22 USC
6761(a)(1)(A) and (B)) - maximums increased from $37,601 to $38,549
and from $7,530 to $7,710, respectively

* violations of the International Emergency Economic Powers Act (50 USC
1705(b)) - maximum increased from $295,141 to $302,584

* violation of Export Controls Act of 2018 (50 USC 4819) - maximum of
$300,000 (new penalty)

* failure to file export information or reports required by 13 USC 304
within prescribed period - maximum for each day's delinquency increased
from $1,360 to $1,394, maximum per violation increased from $13,605 to
$13,948

* other unlawful export information activities under 13 USC 305 -
maximum increased from $13,605 to $13,948

 

WASHSTATEC001434
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 47 of 314

* failure to furnish any information required under 22 USC Chapter 46
(international investment and trade in services survey) - minimum increased
from $4,619 to $4,735, maximum increased from $46,192 to $47,357

* foreign-trade zone violations (19 USC 81s): maximum increased from
$2,852 to $2,924

 

 

 

 

15. The Washington Times: “3D-Printed Gun Blueprint
Website Owner Sues New Jersey Attorney General in Free

Speech Challenge"
(Source: The Washington Times, 10 Feb 2019.) [Excerpts. ]

The man behind a website devoted to sharing online blueprints for 3D-
printed gun is suing the attorney general of New Jersey, after being alerted
that the activity was violating a new gun control law.

The lawsuit is the latest salvo in the fight to publish the plans online and
challenges a law signed late last year that gun-rights advocates say
criminalizes their free speech rights to post the blueprints.

"Whatever their claimed motive or agenda is, we know that their actual
agenda is the disarmament of the people of New Jersey," said Brandon
Combs, president of the Firearms Policy Coalition. "And if they have to
infringe speech rights in order to red-line the right to keep and bear arms in
their state, I think that they're willing to do whatever it takes to do that."

back to too

 

 

 

16. B. Adkins, U. Johnston & S. Giles: "UK Publishes No-
Deal Export License for Dual-Use Products”

 

Export License for the export of dual use goods to the EU which will come
into force on 29 March 2019 in event of a no deal Brexit.

 

WASHSTATEC001435
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 48 of 314

UK businesses that hold an existing OGEL and businesses that will require
an OGEL after Brexit (i.e. because they are currently exporting dual use
goods into the EU) can register now for the new OGEL.

On i February 2019, the Export Control Joint Unit (("ECJU") - the UK's

intended to come into force at 11pm, 29 March in the event that there is no
Brexit deal.

“Nothing has changed"?
The OGEL follows the quidance on the exnmort of controlled qgoods if there is

Trade in August. Council Regulation (EC) 428/2009, currently governs the
scope of export authorizations (among other things) for dual use goods
across the EU, including the UK. This Regulation will be preserved as
applying in UK law, as part of the new species of ‘Retained EU Law' created
by the EU (Withdrawal) Act 2018). As such, the UK's post-Brexit export
controls regime will, in the short-term, continue to follow the EU framework.

However, the retention of the EU framework will not prevent a change in the
way UK exporters operate. This is because the transfer of goods to the EU
from the UK will become an ‘export’ post-Brexit, triggering the need for
export licenses in relation to controlled goods. Exporters of dual use goods -
that is, goods that may have both a military and non-military application -
will therefore require authorization in order to export goods into the EU, as
well as to the rest of the world.

More importantly, OGELs for the export of dual use goods from the EU will
cease to cover the UK in a no deal Brexit. Consequently, exporters will need
to obtain a new authorization from either the UK authorities (if they are
exporting from the UK) or the relevant EU Member State (if they are
exporting from the EU to the UK).

What if there is a deal?

The Withdrawal Agreement, agreed by the Prime Minister and the EU in
November 2018, commits the UK and EU to an ‘implementation period'
whereby the UK would in effect be treated as an EU member for the
purposes of the EU export control regime until 31 December 2020. The
relationship between the UK and EU export control regimes after the end of
the implementation period is not addressed in the political declaration on the
future UK-EU trading relationship. This means there is still uncertainty as to
the mutual recognition or otherwise of OGELs from 1 January 2021.

It is still uncertain whether the Withdrawal Agreement will be ratified by the
UK Parliament. The publication of the OGEL provides some certainty to
business as to the process for exporting dual-use goods from 29 March in
the event that the Withdrawal Agreement is not ratified.

 

WASHSTATEC001436
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 49 of 314

What should business do now?

UK businesses that hold an existing OGEL and businesses that will require
an OGEL after Brexit (i.e. because they are currently exporting dual use
goods into the EU) are able to register to use the new OGEL before it comes
into force.

Registration is possible via SPIRE, the ECJU's licensing system. As part of
the application process, businesses will need to confirm to the ECJU where
records of exports will be retained between now and Brexit day.

 

 

 

17.

J.E. Smith, J.P. Carlin & N.J. Spiliotes: "OFAC Has Been
Talking About Compliance Through Enforcement” (Part I of
Ty)

(Source: Morrison Foerster, 5 Feb 2019.)

 

* Authors: John E. Smith, Esq., johnnsmith@mofe.corm: John P. Carlin,

 

Esq., nspillotes@mofo.corm. All of Morrison Foerster.

Have You Been Listening?

Last Thursday, January 31, the U.S. Treasury Department's Office of Foreign
Assets Control (OFAC) issued its first enforcement action of 2019, a
fascinating case involving false eyelashes that teaches that virtually any
company in any industry selling any product can find itself in OFAC's cross-
hairs (pun intended). This year also marks a decade since OFAC published
its tried-and-true Enforcement Guidelines, which outline the agency's
standard operating procedure for reviewing and enforcing violations of U.S.
economic sanctions.

Last week's case involving e.LF. Cosmetics, like another half dozen OFAC
enforcement cases resolved over the past several months, serves as yet
another indication that OFAC has, with relatively little fanfare, embarked
upon one of the most sweeping elaborations of its enforcement policy since
its Enforcement Guidelines were published a decade ago. Few have paid
attention to the lessons from these recent cases. You should.

In fact, you might be forgiven if you believed that OFAC's enforcement of
economic sanctions had waned during the early years of the Trump
Administration, because various media reported the nadir of sanctions
enforcement last year with one only case finalized in the first half of 2018
and only sevenpublished all year, the lowest number in more than a decade.
The penalties and settlement amounts per enforcement case last year

 

WASHSTATEC001437
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 50 of 314

ranged from $88,000 to $54 million, totaling nearly $72 million for all of
2018.

After a lull in issuing final enforcement actions for much of the first three-
quarters of last year, however, OFAC began pumping them out again last
fall, but the new cases have differed from the old. Over the past several
months, OFAC's enforcement cases have offered far more detail of the
agency's expectations regarding sanctions compliance than ever before,
expanding upon the agency's informal mantra of "better compliance through
enforcement.”

In a December 2018 speech to the American Bankers Association/American
Bar Association Financial Crimes Enforcement Conference, Treasury Under
Secretary Sigal Mandelker formally announced the changes - which began
last fall - noting that, "To aid the compliance community in strengthening
defenses against sanctions violations, OFAC will be outlining the hallmarks
of an effective sanctions compliance program. ... Going forward, these
types of compliance commitments will become an essential element in
settlement agreements between OFAC and apparent violators."

 

So, without further ado, here are the Top 20 lessons recent OFAC cases -
including all those issued last year - have been trying to teach you:

i. If you are a U.S. company, beware your touchpoints to the global
economy, particularly when involved in high-risk industries or high-
risk jurisdictions. You may be exposed to sanctions risk because of, for
example, your (A) international financial transactions, (B) overseas
subsidiaries or employees, (C) supply chains, and (D) distribution
chains. Recent OFAC cases have touched upon each of these risks:

- International Financial Transaction Risk. The twin JP Morgan
cases from October demonstrate the continued risks to U.S. financial
institutions and companies emanating from global financial transactions. The
first of the two cases involved the bank's operation of a net settlement
mechanism that resolved billings among global airlines and other airline
participants, some of which involved sanctioned entities. The second of the
two involved the bank's delay in remedying a historic deficiency in its
screening software that failed to identify customer names with hyphens,
initials, or additional middle or last names as potential matches to similar
names on the OFAC List of Specially Designated Nationals and Blocked
Persons ("SDN List").

- Overseas Subsidiaries or Employees Risk. In the Zoltek case from
December, OFAC took action against a Missouri company that reviewed and
approved its Hungarian subsidiary's purchase of chemicals from a subsidiary
of a designated Belarusian entity. OFAC noted that the “enforcement action
highlights the risks for companies with overseas operations that do not
implement OFAC compliance programs or that implement compliance
programs that fail to address the sanctions regulations administered by
OFAC."

a California company that imported false eyelash kits from Chinese suppliers

 

WASHSTATEC001438
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 51 of 314

that contained materials from North Korea. OFAC noted that the company
“appears not to have exercised sufficient supply chain due diligence while
sourcing products from a region that poses a high risk to the effectiveness
of the NKSR [North Korea Sanctions Regulations]." Don't be complacent,
however, if you source materials far closer to home; manufacturers have
occasionally found themselves importing items such as cobalt or nickel from
Canada and then belatedly realizing that the material originally may have
been sourced from Cuba.

company's subsidiary - a global provider of technology and services in
aviation, electronics, communications, and defense - sold several parts
through distributors in Canada and Russia to an entity 51 percent owned by
a Russian entity on the SDN List, making the subsidiary entity automatically
sanctioned under OFAC's 50 Percent Rule. The SDN and its Russian
subsidiary both contained the similar names "Almaz Antey," but the U.S.
company used a third-party screening software that required "an all word
match criteria that would only return matches containing all of the searched

against a U.S. company that exported its products to a Dubai company, with
knowledge or reason to know that company distributed most, if not all, of its
products to Iran.

2. If you are not a U.S. company, beware your touchpoints to the
United States - including use of (A) the U.S. financial system, (B) U.S.
persons, or (C) U.S.-origin goods and services - for transactions that
may violate U.S. sanctions. Recent OFAC cases have dealt with a few of
these risks.

- Use of the U.S. Financial System. The Société Générale case from
November marked the latest in a long line of OFAC enforcement actions
targeting a foreign bank's "stripping" of information regarding sanctioned
parties from transactions sent through U.S. banks, serving as a reminder for
foreign financial institutions and companies to avoid sending non-
transparent financial or other transactions through the United States that
violate U.S. sanctions.

- U.S. Persons. In the Ericsson case from last June, employees of Swedish
and U.S. subsidiaries of a Swedish electronics company cooperated with
respect to the provision of services by the Swedish subsidiary to a Sudanese
entity and worked together to obtain a U.S.-origin product for shipment to a
third country and then on to Sudan, in apparent violation of U.S. sanctions.

 

December, OFAC and the Department of Commerce's Bureau of Industry
and Security acted against a Chinese oilfield services company and its
affiliated companies and subsidiaries worldwide that re-exported U.S.-origin
goods to Iran by way of China, as well as exported U.S.-origin goods with
knowledge they were to be used for production of, for commingling with, or
for incorporation into goods made in China to be sent to Iran.

3. If at first you don't succeed, remediate. "Compliance commitments,"
to use Under Secretary Mandelker's terminology, are a key focus of recent
OFAC enforcement cases. OFAC is providing far more detailed explanations

 

WASHSTATEC001439
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 52 of 314

in its enforcement case summaries of corporate remediation efforts
constituting mitigating factors warranting penalty reductions. In all the
enforcement cases issued in recent months, OFAC has listed detailed
summaries of the companies' remedial sanctions compliance
commitments, many of which are detailed below and should serve
as a template for OFAC's expectations regarding the sufficiency of
sanctions compliance programs.

4. Expand and stress test compliance programs. Under Secretary
Mandelker emphasized that hallmarks of effective sanctions compliance
programs include senior management commitment to compliance and
“frequent risk assessments to identify and mitigate sanctions-specific risks
within an institution and its products, services, and customers." Recent
enforcement cases demonstrate the importance to OFAC of corporate
actions that strengthen, or fail to strengthen, sanctions compliance

the company for hiring "an external organization with specialized experience
in U.S. economic and trade sanctions and export control laws and
regulations, which conducted an internal review of the company and
developed a trade and sanctions compliance program." (Hey, we at MoFo's
National Security Group are available to assist. Just sayin'.)

5. Money matters. In several recent enforcement cases, OFAC specifically

highlighted compliance commitments by companies to provide additional

compliance personnel and new senior managers with compliance
backgrounds. In Seciété Génerale, the bank "increased the number of
personnel within compliance staffing, and SG's total budget for sanctions
compliance has also increased.” Similarly, in the first of the two JP

In Cobham, OFAC bluntly declared its expectations: "OFAC expects
companies settling apparent violations of its regulations to ensure their
compliance units receive adequate resources, including in the form of
human capital, information technology, and other resources, as
appropriate.”

6. Sound screening software is a must. In the Zoltek case, OFAC noted
that the company's new screening software would be used to screen "its
vendors, and their parent and subsidiary companies," against OFAC and
other government restricted lists on a daily basis. In Cobham, the company
“acquired and implemented new and enhanced sanctions screening software
.. . that is capable of identifying and flagging potential matches to persons
with close name variations to parties identified on the SDN List." And in both

screening software. Companies should not become complacent, however,
with this tool; as Under Secretary Mandelker noted, a company's sanctions
compliance "resources must go far beyond merely screening the SDN List."

 

WASHSTATEC001440
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 53 of 314

7. Don't delay. In the second of the two JP Morgan cases resolved in
October, OFAC issued a finding of violation against the bank for delays in
addressing known deficiencies in its screening system. As OFAC noted,
"JPMC engaged in a pattern of conduct over a two-year period where the
apparent violations stemmed from the same screening issue; although JPMC
identified this screening issue and implemented multiple screening
enhancements, it took over three years to fully address a known deficiency
in the vendor-provided screening system.” When technological solutions
require a longer period to address, OFAC emphasizes that “compensating
controls" are needed to address the risk of the known deficiencies. As OFAC
summarized, "This enforcement action highlights the importance of financial
institutions remediating known compliance program deficiencies in an
expedient manner, and when that is not possible, the importance of
implementing compensating controls to mitigate risk until a comprehensive
solution can be deployed."

8. Screen, screen, and screen again. Cobnain demonstrates the need to
re-screen regularly and at all phases of a transaction. In that case, when the
U.S. company's subsidiary agreed to ship parts through its distributors to
Russia, and at the time of its first shipment, neither the Russian company
nor its parent was sanctioned. By the time of subsequent shipments, they
were.

9. Beware the 50 Percent Rule. Zoltek involved a U.S. company's review
and approval of its overseas subsidiary's dealings with a non-designated
subsidiary of a sanctioned entity. While OFAC characterized as egregious the
U.S. parent's continued involvement in its subsidiary's dealings after
numerous high-level conversations revealed its awareness that purchases
were being made from a subsidiary of a sanctioned entity, OFAC also
included the previous non-egregious dealings with the sanctioned subsidiary
as part of the penalty calculation. Similarly, Cebnam involved a U.S.
company's sales of goods through Canadian and Russian distributors to an
entity owned 51 percent by an SDN; OFAC pursued an enforcement action
because of the similarity of names of the SDN parent and subsidiary. Both
cases demonstrate the urgency of the need for sanctions compliance
screening of entities beyond the SDN List itself. Indeed, OFAC highlighted
that, as a remedial measure, "Cobham acquired and implemented a
screening and business intelligence tool with the capability of identifying and
flagging persons known to be owned by parties identified on the SDN List,
and has developed a process for employing the business intelligence tool to
conduct enhanced due diligence on high-risk transactions from an OFAC
sanctions perspective, to include any transaction involving a Cobham U.S.
entity and any party in either Russia or Ukraine."

[Part IT will be published in tomorrow's Daily Bugle.]

 

WASHSTATEC001441
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 54 of 314

 

 

 

 

 

 

18. Monday List of Ex/Im Job Openings: 161 Openings

 

Posted This Week, Including 22 New Openings
(Source: Events & Jobs Editor)

Published every Monday or first business day of the week. Please, send
job openings in the following format to jobs@fullcirclecompliance.eu.

 

* COMPANY; LOCATION; POSITION TITLE (WEBLINK); CONTACT
INFORMATION; REQUISITION ID

"#" New or amended listing this week

* Adient; Bratislava, Slovakia; Customs Specialist (EMEA): Requisition
ID: R-02990;

* AeroVironment; Simi Valley, CA; Trade Compliance Specialist TT;
Requisition ID: 333;

* Agility; Basel, Switzerland; Sachbearbelterin Ocean Freiant Export:
* Agility; Charlotte, NC; Import Manager/Licensed Customs Broker;
* Agility; Dallas, TX; Ocean Export Coordinator;

* Agility; Houston, TX; Ocean Export Coordinator;

* Agility; Houston, TX; Gcean Export Team Leader;

* Airbus; Manching, Germany; Internship within Procurement
Compliance, Reaquiations & Risks; Requisition ID: 10438469 NU EN
EXT 1;

* AM General; Auburn Hills, MI; International Compliance Analyst;

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC001442
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 55 of 314

* Amazon EU; Luxembourg City, Luxembourg; Trade Compliance
Manager; Requisition ID: 780313;

* Amazon Web Services; Seattle, WA; Trade Compliance Manager,
Export Controls & Classification; Requisition ID: 787194;

* Analog Devices; Chelmsford, MA; Import-Export Analyst:

* Arconic; Pittsburgh, PA; Global Director Export Campliance, EPS
Liaison:

* Arconic; Pittsburgh, PA; Giobal Director Import Compliance, TCS
Liaison:

* Ascent Aerospace; Lake Orion and Macomb Township,

MI; ITAR/EAR/Export Compliance Manager; Requisition ID: 1399;
* Arconic; Cleveland, OH; Giobal Trade Compliance Manager;

* Ascent Aerospace; Lake Orion and Macomb Township,

MI; ITAR/EAR/Exoert Compliance Manager; Requisition ID: 1399;
* BAE Systems; Farnborough, United Kingdom; Counsel, Group

 

 

 

* BAE Systems; Nashua, NH; Procurement Compliance; Requisition
ID: 44996BR

* BAE Systems; Poznan, Poland; Export Control Officer;

* BAE Systems; Sterling Heights, MI; Senior Procurernent Compliance
Analyst; Requisition ID: 4BR

 

 

 

Classification Analyst; Requisition ID: 1902478;

* Beiersdorf; Hamburg, Germany; International Trade Expert;

* Bell Flight; Fort Worth, TX; Trade Classification Specialist I;
Requisition ID: 270536;

# * Boeing; Berlin and Frankfurt am Main, Germany; Trade Contro!
Specialist m/f; Requisition ID: 1900016657;

# * Boeing; Dubai and Abu Dhabi, UAE; Senior Trade Contro!

 

 

 

 

# * Boeing; multiple locations, United States; Trade Control
Specialist; Requisition ID: 1900020123;

* Boeing; Dallas, TX; Global Regulatory and Compliance Specialist 4;
Requisition ID: 12795;

* Boeing; Zoushan, China; Compliance Analyst;

* Boeing; Zoushan, China; Trade Compliance Manager;

* Bosch USA; Owatonna, MN; Import/Export Compliance Analyst:

* Bristol-Myers Squibb; New Brunswick, NJ; Director Global Customs
& Trade;

* Brookhaven National Laboratory; Upton, NY; Mar Export Contro!

 

 

# * Carnegie Mellon University; Pittsburgh, PA; Export Compliance

Manager:
* CISCO; Amsterdam, The Netherlands; Global Export Trade Manager

 

 

WASHSTATEC001443
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 56 of 314

* Cobham Advanced Electronic Solutions; Colorado Springs,
CO; Export Compliance Manager; Requisition ID: req2102;
* ConvatTec; Flexible location, U.S.; Associate Manager, Customs &

 

 

* Danfoss; Rédekro, Denmark; Global Trade Compliance Soecialist
and Coordinator; Requisition ID: 14732BR;

* DB Schenker; Dusseldorf, Germany; Head of Ocean Frelant Import;
Requisition ID: 201811140002;

# * Defense Technology Security Administration; Alexandria,

VA; Export Control Analyst; Requisition ID: DE-10413785-19-TB;

* Deloitte Belgium; Ghent, Belgium; Manager Global Trade Advisory;

 

 

 

 

* Doosan; West Fargo, ND; Director Customs & Trade Compliance;

* DuPont; Neu-Isenburg, Germany; Logistics Specialist Customs &

Trade Compliance EMEA: Requisition ID: SOU00001629;

* EDCO; Eindhoven, the Netherlands; Customs & Trade Compliance
Coordinator;

* ELTA North America; Baltimore, MD; Compliance Officer;

* ENSCO Pic; Houston, TX; Analyst II - Export & Trade Compliance;
Requisition ID: 13136;

* Erickson Inc.; Portland or Central Point, OR; Import

Specialist: Susan Colletto; Requisition ID 927130;

* Esri; Redlands, CA; Export Compliance Specialist;

 

 

 

 

 

 

 

* Expeditors; Krefeld, Germany; Clerk Import / Export;

* Expeditors; Bedfont, United Kingdom; Customs Brokerage Clerk;
* Expeditors; Frankfurt, Germany; Consultant - Customs and Trade
Compliance (m/w), unbefristet und in Vollzelt

 

 

 

 

Expeditors; Sunnyvale, CA, USA; Customs Compliance Coordinator:
Expeditors; Sunnyvale, CA, USA; Customs Compliance Specialist:
* Export Compliance Solutions/ECScreening; Remote; Sales

 

 

* Export Solutions, Inc.; San Jose, CA; Director of Global Trade &
Compliance;

* Flexport; Amsterdam, the Netherlands; Customs Director Europe;
* Flexport; San Francisco, CA; Customs Compliance Manager;

* FLIR; Arlington, VA; Global Trade Compliance Program
Analyst/Tracde Projects Facilitator/Program Administrator; Requisition
ID: REQ11503;

* FLIR; Arlington, VA or Billerica, MA; Senior Director, Global Export
Compliance: Requisition ID: REQ11409;

* FLIR; Elkridge, MD; Global Trade Compliance, Traffic Analyst OTS;
* FLIR; Taby, Sweden; Compliance Site Operations Leader;
Requisition ID: REQ11291;

* Fortive - Tektronix; Beaverton, OR; Chief Compliance Counsel:

* Fortive - HealthNewCo; Irvine, CA; Giobal Trade Compliance

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC001444
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 57 of 314

* GCP Applied Technologies; Cambridge, MA; Trade Compliance
Manager:

* General Atomics; San Diego, CA; Compliance Specialist: Requisition
ID: 22119BR

# * General Atomics; San Diego, CA; Trade Compliance Classification
Leader; Requisition ID: 22466BR;

* General Dynamics; Falls Church, VA; Manager, Intl Trade

 

 

* Google; Mountain View, CA; Trade Specialist, Export Compllance:
# * GSK; Research Triangle Park, NC; Trade Compliance COE
Manager: Requisition ID: WD184670;

* GSW Manufacturing Inc; Findlay, OH; Trade Compliance Analyst;

* Henderson Group Unlimited, Inc; State Dept, DDTC; Washington,
DC; Defense Trade Control Compliance Analyst;

* Henderson Group Unlimited, Inc; State Dept, DDTC; Washington,
DC; Commodities Jurisdiction Analyst:

# * Honda; Marysville, OH; Senior Export Compliance Specialist:
Requisition ID: HTAQOQQOAX;

# * Honeywell; multiple locations, United States; Export Compliance
Manager (North America); Requisition ID: HRD45798;

# * Honeywell; Kansas City, MO; Import/Export Compliance Leader;
Requisition ID: req177780;

# * Honeywell; Prague, Czech Republic; Export Compliance Officer:
Requisition ID: reqi79383;

* Honeywell International Inc.; Sunnyvale, CA or Lincolnshire, IL; Sr.
Import/Export Analyst; HRD32371

* Infineon; El Segundo, CA; Manager, Export Control; Requisition ID:
33841

* Infineon Technologies, El Segundo, CA; Senior Export Compliance
Specialist: Requisition ID: 31215;

# * Infineon Technologies; Tijuana, Mexico; Import-Export Manager;
* InteliTrac Global Solutions; Herndon, VA; ITAR Cornpliance Official /
Deputy Facility Security Officer:

* InteliTrac Global Solutions; Herndon, VA; ITAR Compliance Official;
* IPG Photonics; Oxford, MA; Global Director Trade Compliance;

* IPG Photonics; Oxford, MA; Global Director Trade Compliance

* John Crane; Slough, United Kingdom; Senior Manager International
Trade Compliance EMEA: Requisition ID: JCRANE01688;

* Johnson Controls; Milwaukee, WI; Director, Global Trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Keeco Home; Hayward, CA; Director Custorns and Compliance;
# * Kellogg's; Bucharest, Romania; Export Documents & Customs

 

 

* Kohler Co; Kohler, WI; Analyst, International Trade Compliance;
Requisition ID: 18105;
* Leidos; Columbia, MD; International Trade Manager / Export

 

 

 

WASHSTATEC001445
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 58 of 314

* Leonardo DRS; Melbourne, FL; Senior Supply Chain Analyst - Smal
Business Compliance: Requisition ID: 91669

* Lockheed Martin; Arlington, VA; International Licensing Analyst;
Requisition ID: 465724BR;

# * Lockheed Martin; Arlington, VA; International Licensing Analyst;
Requisition ID: 468160BR;

* Lockheed Martin; Bethesda, MD; Requiatery Compliance Analyst;
Requisition ID: 449353BR

* Lockheed Martin, Grand Prairie, TX OR Orlando, FL.; Internationa!
Trade Compliance Engineer Staff; Requisition ID 462509BR

* Lockheed Martin; Grand Prairie, TX; International Trade Compliance
Specialist / International Licensing Analyst; Requisition ID: 469631BR

* Luminex; Austin, TX; Global Logistics & Trade Compliance Analyst -
US; Requisition ID: 561

* Lutron Electronics Co; Lehigh Valley, PA; Trade Compliance

 

 

 

 

 

 

 

 

 

* Meggitt; Erlanger, KY; Trace Compliance Officer; Requisition ID:
37476;

* Meggitt; San Diego, CA; Trade Compliance Officer: Requisition ID:
36402;

#* Metso; Beijing or Tianjin or Shanghai, China; Trade Compliance
Manager APAC Requisition ID: 83732;

 

 

* Mohawk Global Trade Advisors; Chicago, IL; Vice President and
General Manager of Consulting Division; Contact:
CSardella@mohawkglobal.com:

# * Moog Aircraft Group; Torrance, CA; Senior Trade Compliance
Specialist: Requisition ID: 190620;

* Muscogee International, LLC; Washington, D.C.; DDTC Records

 

 

 

Analyst; Apply HERE or contact their recruiting team.
* Muscogee International, LLC; Washington, D.C.; DDTC Service

* Muscogee International, LLC; Washington, D.C.; DDTC Service

Suoport Desk; Apply HERE or contact their recruiting team.
* Muscogee International, LLC; Washington, D.C.; DDTC Office

* Muscogee International, LLC; Washington, D.C.; DDTC Office

Support IT; Apply HERE or contact their recruiting team.
* Muscogee International, LLC; Washington, D.C.; DDTC Office

* Muscogee International, LLC; Washington, D.C.; DDTC Office

Support; Apply HERE or contact their recruiting team.
* Newell Brands; Norwalk, CT; Manager of Trade Operations:

 

 

WASHSTATEC001446
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 59 of 314

* Norma Group; Maintal, Germany; Manager Global Trade Compliance
and Forwarding; Requisition ID: 8843;

* Northrop Grumman; Chester, United Kingdom; International Trade
Compliance (ITC) Professional:

 

 

Compliance Manager;

* NXP Semiconductors; Eindhoven, The Netherlands; (Senior)
Manager Customs Compliance; Requisition ID: R-10013630;

* Ormco; Amersfoort, The Netherlands; EU Trade Compliance
Specialist:

* Palomar Products; Rancho Santa Margarita, CA; Contracts &
Compliance Manager;

* Panasonic Avionics; Houston, TX; Import/Export Analyst;

* Pinpoint Pharma; Lincolnshire,IL; Expert Compliance Specialist:
Requisition ID: 351;

# * Polaris; Minneapolis, MN; Mar, Export Compliance; Requisition ID:
12882BR;

* PwC; Houston, TX; Customs and International Trace Director;
Requisition ID: 38150WD;

 

 

 

 

 

 

 

 

Compliance and Logistics Manager;

* Ralph Lauren; New York, NY; Director, Trace Compliance Analyst;
Requisition ID: 5567761;

* Rawlings Sporting Goods, St. Louis, MO, Trade Compliance Analyst
* Raytheon; Dulles, VA; Principal Global Trade License;

* Raytheon; Tuscon, AZ; Senior Export Licensing and Compliance
Specialist; Requisition ID: 129588BR;

# * Raytheon; Tucson, AZ; Trade Compliance Empowered

Officials ryar.murohy@raytheon.com; Requisition ID: 121105B8R;

* Richemont; Fort Worth, TX; Import/Export Manager; Requisition ID:
8837;

* Rohde & Schwarz; Columbia, MD; Import/Export Compliance
Specialist:

* Rohde Schwarz; Munich, Germany; Spezialist Exportkontrolle
imn/w)

* SABIC; Houston TX; Senior Analyst, Trade Compliance;

Danielle, Cannata@sabic.com; Requisition ID: 8411BR

* SC Johnson; Kuala Lumpur, Malaysia; Senior Analyst, Global Trade

 

 

 

 

 

 

 

 

 

 

 

 

 

* Shell; Houston, TX; Trade Compliance Manager (Projects and
Technology); Requisition ID: 98302BR;

# * Shell; Krakow, Poland; Trace Compliance Manager; Requisition
ID: 100384BR;

* Shell; The Hague, The Netherlands; Trade Compliance Manager -
Integrated Gas/New_ Energies; Requisition ID: 98522BR;

* Sierra Nevada Corporation; Hurlburt Field, FL; International Trade
Compliance Analyst IT; Requisition ID: RO007284;

 

 

 

 

 

 

WASHSTATECO001447
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 60 of 314

* Smith & Nephew; Hull, United Kingdom; Eurapean Trade
Compliance Analyst; Requisition ID: R31311;

* Societé Générale Securities Services; Munich, Germany;
Sachbearbeiter Trade Compliance; Requisition ID: 1800112L;

* Symantec; Tempe, AZ; Trade Compliance Analyst; Requisition ID:
47108;

* Teledyne Technologies Inc.; Hawthorne, CA; Sr. International Trade
Compliance Specialist:

* Thales; Brest, France; Expert Contre! Manager (H/F); Requisition
ID: RO052876

* TLR Inc.; Portland, OR; Export Compliance Specialist:

 

 

 

 

Specialist: thaker@te.cam; Requisition 40514

* Teledyne Semiconductors; Saint-Egréve/Grenoble, France; Trade
Compliance Manager: Requisition ID: 2019-8459;

* Textron Aviation; Wichita, KS; Trade Compliance Analyst:
Requisition ID: 269127

* Thales; New Delhi, India; Manager - Trade Compliance; Requisition
ID:RO038060

 

 

 

 

Specialist-Government: Requisition ID: 01271793;

* United Technologies - Pratt & Whitney; East Hartford, CT;
International Trade Compliance Manager; Requisition ID: 01279346;
* University of California; San Francisco, CA; Export Control Officer;
Requisition ID: 51010;

# * Volvo Cars; Géteborg, Sweden; Technical Expert - Export
Controls;

* Wealth Ocean; Newport Beach, CA; Marketing & International Trade
Specialist:

* Wellesley Asset Management; Wellesley, MA; Chief Compliance
Officer;

 

 

 

Compliance Specialist:

* Wurth Adams; Greenwood, IN; International Trade Compliance
Classification Specialist:

* Xilinx; San Jose, CA; Trade Compliance Specialist: Requisition ID: 155901
* YETI Coolers; Austin, TX; Inbound Logistics and Trade Compliance

 

 

 

 

 

WASHSTATEC001448
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 61 of 314

19. ECS Presents “Managing ITAR/EAR Complexities” on
26-27 Mar in Scottsdale, AZ

(Source: S. Palmer, spalmer@exportcompliancesolutions.com.)

 

* What: Managing ITAR/EAR Complexities; Scottsdale, AZ
* When: 26-27 March 2019

* Where: Double Tree Resort by Hilton Paradise Valley

* Sponsor: Export Compliance Solutions (ECS)

* ECS Speaker Panel: Suzanne Palmer, Lisa Bencivenga
* Register here or by calling 866-238-4018 or e-mail
spaimer@exportcompllancesolutions.com.

 

 

20. Madison Int'l Trade Association's Meeting Tomorrow

in Madison, WI, Has Been Canceled
(Source: Editor)

The Madison International Trade Association (MITA) regrets that due to
inclement weather, the export control conference scheduled for tomorrow,
12 February, has been canceled. Watch this space for news of rescheduling.

: 21. PCC Presents U.S. Export Controls Awareness

Course: “ITAR & EAR from a non-U.S. Perspective", 9 April

in Bruchem, the Netherlands
(Source: Full Circle Compliance, events@fulicirclecormnpliance.eu.)

 

Our next academy course is specifically designed for beginning
compliance professionals and those in a similar role who aim to stay up-
to-date with the latest U.S. export control requirements that apply to
non-U.S. transactions, and industry's best practices.

The course will cover multiple topics relevant for organizations outside
the U.S. that are subject to U.S. export controls, including: the U.S.
regulatory framework, key concepts and definitions, tips regarding
classification and licensing, essential steps to ensure a U.S. export
control compliant shipment, how to handle a (potential) non-compliance
issue, recent enforcement trends, and the latest and anticipated
regulatory amendments. Participants will receive a certification upon
completion of the training.

* What: Awareness Course U.S. Export Controls: ITAR & EAR from a
Non-U.S. Perspective
* When: Tuesday, 9 Apr 2010, 9.30 am - 4.30 pm (CET)

 

WASHSTATEC001449
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 62 of 314

* Where: Landgoed Groenhoven, Bruchem, the Netherlands

* Sponsor: Full Circle Commpoliance (FCC)

* Instructors: Michael E. Farrell (ITAR), and drs. Alexander P. Bosch
(EAR)

* Information & Registration: HERE, or contact us at
avents@fullcirclacompllance.eu or +316 15 65 02 09.

 

 

Register now and get a 10% Early Bird discount
on fhe course fee!

Sete |

22. Bartlett's Unfamillar Quotations
(Source: Editor)

* Thomas A. Edison (Thomas Alva Edison; 11 Feb 1847 - 18 Oct 1931;
was an American inventor and businessman, who has been described as
America's greatest inventor. He is credited with developing many devices in
fields such as electric power generation, mass communication, sound
recording, and motion pictures. These inventions, which include the
phonograph, the motion picture camera, and the long-lasting, practical
electric light bulb, had a widespread impact on the modern industrialized
world. He was one of the first inventors to apply the principles of mass
production and teamwork to the process of invention.)

- "Our greatest weakness lies in giving up. The most certain way to
succeed is always to try just one more time."

Monday is pun day:
* When plumbers sieep do they have pipe dreams?
* That guy who was convicted of stealing a calendar got 12 months.
* When I was very young, I felt like a male trapped in a female's body. Then
I was born.
back to tep

23. Are Your Copies of Requiations Up to Date?
(Source: Editor)

* DHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented
by Dep't of Homeland Security, U.S. Customs & Border Protection.

- Last Amendment: 14 Jan 2019: 84 FR 112-116: Extension of Import
Restrictions Imposed on Certain Archaeological and Ecclesiastical

 

 

WASHSTATECO001450
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 63 of 314

Ethnological Material from Bulgaria; and &4 FR 107-112: Extension of
Import Restrictions Imposed on Certain Archaeological Material From China

* POC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B,
Ch. VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of
Industry & Security.

 

Electronic Equipment and Other Items the President Determines No Longer
Warrant Control Under the United States Munitions List (USML); Correction
[Concerning ECCN 7A005 and ECCN 7A105. ]

* DOC FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part
30. Implemented by Dep't of Commerce, U.S. Census Bureau.

 

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (1 Jan 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The
BAFTR contains all FTR amendments, FTR Letters and Notices, a large Index,
and approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription

25% discount on subscriptions to the BAFTR. Government employees
(including military) and employees of universities are eligible for a 50%
discount on both publications at www.FullCircleCompiance.eu.

 

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL
(NISPOM): DoD 5220.22-M. Implemented by Dep't of Defense.

 

program; reporting requirements for Cleared Defense Contractors;
alignment with Federal standards for classified information systems;
incorporated and cancelled Supp. 1 to the NISPOM (Summary here.)

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under Atomic Energy Act of 1954.

~ Last Amendment: 23 Feb 2015: 80 FR 9359, comprehensive updating of
regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by
the Secretary of Energy.

 

* DOE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10
CFR Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

 

 

WASHSTATEC001451
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 64 of 314

* DOLATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of
Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives.

 

Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* POS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (ITAR}: 22 C.F.R.
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate
of Defense Trade Controls.

- Last Amendment: 4 Oct 2018: 83 FR 50003-50007: Regulatory Reform
Revisions to the International Traffic in Arms Regulations.

- The only available fully updated copy (latest edition: 1 Jan 2019) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR
amendments to date, plus a large Index, over 800 footnotes containing
amendment histories, case annotations, practice tips, DDTC guidance, and
explanations of errors in the official ITAR text. Subscribers receive updated
copies of the BITAR in Word by email, usually revised within 24 hours after
every ITAR amendment. The BITAR is available by annual subscription from
the Full Circle Compliance website. BAFTR subscribers receive a $25

discount code.

* DOT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR,
Parts 500-599, Embargoes, Sanctions, Executive Orders.
Implemented by Dep't of Treasury, Office of Foreign Assets Control.

~ Last Amendment: 15 Nov 2018: 83 FR 57308-57318: Democratic
Republic of the Congo Sanctions Regulations

* USITC HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES (HTS.
HTSA or HTSUSA), 1 Jan 2019: 19 USC 1202 Annex. Implemented by U.S.
International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA",.)

- Last Amendment: 1 Jan 2019: 2019 Basie Edition of the HTS

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

 

 

24, Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily

 

WASHSTATEC001452
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 65 of 314

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled
by: Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and
Vincent J.A. Goossen; and Events & Jobs Editor, Alex Witt. The Ex/Im Daily
Update is emailed every business day to approximately 6,500 readers of
changes to defense and high-tech trade laws and regulations. We check the
following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified,
or export-controlled information. All items are obtained from public sources
or are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors'
material, however, must comply with applicable copyright laws. If you
would to submit material for inclusion in the The Export/Import Daily Update
("Daily Bugle"), please find instructions here.

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for
tax or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or
recommending to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.
back to top

Stay Connected

 

WASHSTATEC001453
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 66 of 314

 

Copyright © 2019. All Rights Reserved.

FOC Advisory B.Y., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

Gafelrnsubscribe™ hartriGistate acy

 

Forward this emall | Update Profile | About our service provider

 

Sent by jlebartisti@fulicirclecermnpliance eu

 

WASHSTATEC001454
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 67 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]
Sent: 2/12/2019 1:24:36 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: Fw: Points on the 1-3 rule for the NSC

Sent from my BlackBerry 10 smartphone.

 

From: String, Marik A <StringMA@state.gov>

Sent: Monday, February 11, 2019 6:56 PM

To: Miller, Michael F; Heidema, Sarah J; Kovar, Jeffrey D; Rogers, Shana A
Ce: Minarich, Christine M

Subject: RE: Points on the 1-3 rule for the NSC

& few additional notes below.

From: Miller, Michael F <Millermf@state.gov>

Sent: Monday, February 11, 2019 4:44 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; String, Marik A <StringMA@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: Points on the 1-3 rule for the NSC

A few suggestions

From: Heidema, Sarah J <HeidemaSi@istate eay>

 

Sent: Monday, February 11, 2019 4:27 PM

oD

 

  

<StringMA@ state gov>; Miller, Michael F <Milermf@state go>
Cc: Minarich, Christine M <MinarichCM @state.goy>
Subject: Points on the 1-3 rule for the NSC

 

 

WASHSTATECO001455
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 68 of 314

 

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC001456
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 69 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/12/2019 2:42:47 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Points on the 1-3 rule for the NSC

Thanks. [started edits in a word document and will port yours into it.

Official - SBU (Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Tuesday, February 12, 2019 9:26 AM

To: Rogers, Shana A <RogersSA2 @state.gov>

Subject: FW: Points on the 1-3 rule for the NSC

Shana,
A few minor thoughts on the bullets below.

   

Christine

Official - SBU (Deliberative Process)
UNCLASSIFIED

From: String, Marik A <StringsMA@state.cov>

Sent: Monday, February 11, 2019 6:56 PM

To: Miller, Michael F <Milermt@state gov>; Heidema, Sarah J <HeidernaSi@state gov>; Kovar, Jeffrey D
<KovariD@state govo>; Rogers, Shana A <RogersSA?2 @istate. gay>

Subject: RE: Points on the 1-3 rule for the NSC

A few additional notes below.

From: Miller, Michael F <Milermi state pov>
Sent: Monday, February 11, 2019 4:44 PM

   

<RogersSA? @state gov>; String, Marik A <StringMA@state.gov>
Cc: Minarich, Christine M <MinarichCM @state.goy>
Subject: RE: Points on the 1-3 rule for the NSC

 

A few suggestions
ge

From: Heidema, Sarah J <HeidemaS! @state gov>
Sent: Monday, February 11, 2019 4:27 PM
To: Kovar, Jeffrey D <Kovar/D @state.gov>; Rogers, Shana A <RogersSA¢ @ state. gov>; String, Marik A

 

Cc: Minarich, Christine M <MinarichCM Gistate goy>
Subject: Points on the 1-3 rule for the NSC

 

 

WASHSTATEC001457
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 70 of 314

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

 

WASHSTATEC001458
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 71 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/12/2019 3:13:18 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Points on the 1-3 rule for the NSC

Attachments: 20190212 _Rulelmpacts.docx

What do you think about the attached?

Official - SBU (Deliberative Process, Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Tuesday, February 12, 2019 9:26 AM

To: Rogers, Shana A <RogersSA2 @state.gov>

Subject: FW: Points on the 1-3 rule for the NSC

Shana,
A few minor thoughts on the bullets below.

Christine

Official - SBU (Deliberative Process)
UNCLASSIFIED

From: String, Marik A <StringMA@ state. goy>

Sent: Monday, February 11, 2019 6:56 PM

To: Miller, Michael F <Millermf@state eov>; Heidema, Sarah J <HeidemaS/ @istate. gov>; Kovar, Jeffrey D
<Kovar[Dm@state.gov>; Rogers, Shana A <RogersSA2 @state. zov>

Subject: RE: Points on the 1-3 rule for the NSC

& few additional notes below.

 

KovariDb@state. gov>; Rogers, Shana A
<RogerssA? @state.eov>; String, Marik A <StringMA@state.gov>
Cc: Minarich, Christine M <MinarichC M @ state go>

Subject: RE: Points on the 1-3 rule for the NSC

A few suggestions

From: Heidema, Sarah J <Heidemasi@ state gay>

Sent: Monday, February 11, 2019 4:27 PM

To: Kovar, Jeffrey D <KovariO@state gov>; Rogers, Shana A <RogerssA2 @state gov>; String, Marik A
<piringMAG@ state gov>; Miller, Michael F <Millermf@state goy>

Cc: Minarich, Christine M <MinarichOM @ state. gov>

Subject: Points on the 1-3 rule for the NSC

 

WASHSTATECO001459
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 72 of 314

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

 

WASHSTATECO001460
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 73 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 2/12/2019 3:48:28 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: Points on the 1-3 rule for the NSC

Attachments: 20190212 Rulefmpacts CM cmts.docx

Thanks. I’ve proposed a few edits in the attached.

 

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2 @state.gov>
Sent: Tuesday, February 12, 2019 10:13 AM

To: Minarich, Christine M <MinarichCM @state.gov>
Subject: RE: Points on the 1-3 rule for the NSC

What do you think about the attached?

Official - SBU (Deliberative Process, Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@istate 2ov>
Sent: Tuesday, February 12, 2019 9:26 AM

To: Rogers, Shana A <RogersSA2 @ state. gov>

Subject: FW: Points on the 1-3 rule for the NSC

 

Shana,
A few minor thoughts on the bullets below.

Christine

Official - SBU (Deliberative Process)
UNCLASSIFIED

From: String, Marik A <StringMA@ state. gov>

Sent: Monday, February 11, 2019 6:56 PM

To: Miller, Michael F <Millermf@state.eov>; Heidema, Sarah J <HeidemaS/@istate. gov>; Kovar, Jeffrey D
<KovariDm@state.gov>; Rogers, Shana A <RogersSA2 @state zov>

Subject: RE: Points on the 1-3 rule for the NSC

& few additional notes below.

 

WASHSTATEC001461
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 74 of 314

Ag
Ce: Minarich, Christine M <MinarichCM @istate
Subject: RE: Points on the 1-3 rule for the NSC
A few suggestions
From: Heidema, Sarah J <Heid 3J@ state .gov>
<StringMA@state soy>; Miller, Michael F <i!

Ce: Minarich, Christine M <
Subject: Points on the 1-3 rule for the NSC

Sarah Heidema

 

WASHSTATEC001462
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 75 of 314

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC001463
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 76 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/12/2019 4:03:44 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Points on the 1-3 rule for the NSC

Thanks.

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Tuesday, February 12, 2019 10:48 AM

To: Rogers, Shana A <RogersSA2@state.gov>

Subject: RE: Points on the 1-3 rule for the NSC

 

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Rogers, Shana A <BogersSA2 @state.gov>
Sent: Tuesday, February 12, 2019 10:13 AM

To: Minarich, Christine M <MinarichCMi@state. gov>
Subject: RE: Points on the 1-3 rule for the NSC

 

What do you think about the attached?

Official - SBU (Deliberative Process, Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM@ state. say>
Sent: Tuesday, February 12, 2019 9:26 AM

To: Rogers, Shana A <RogersSA?2 @istate.cay>

Subject: FW: Points on the 1-3 rule for the NSC

 

 

Shana,
A few minor thoughts on the bullets below.

 
   
 

Christine

Official - SBU (Deliberative Process)
UNCLASSIFIED

From: String, Marik A <StringMA@state.gov>
Sent: Monday, February 11, 2019 6:56 PM
To: Miller, Michael F <Milerm{@istate.zov>; Heidema, Sarah J <HeidermiaS)] @state.gov>; Kovar, Jeffrey D

WASHSTATEC001464
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 77 of 314

Subject: RE: Points on the 1- 3 vale for the NSC

& few additional notes below.

From: Miller, Michael F <Milermfgistate. goyv>

Sent: Monday, February 11, 2019 44 PM

To: Heidema, Sarah J <Heiders tate. g gov>; Rogers, Shana A
<Bogerss&2 @state.eov>; String, Marik A<

Ce: Minarich, Christine M < 7 :

Subject: RE: Points on the 1-3 rule for the NSC

A few suggestions

LID

From: Heidema, Sarah J <!-

Sent: Monday, February i 2019 4:27 PM

To: Kovar, Jeffrey D <Kovar]/D @ state gov>; Rogers, Shana A <KogersSA2 @state zov>; String, Marik A
¥v>; Miller, Michael F <A :

Ce: Minarich, Christine M <MinarichCM @sta

Subject: Points on the 1-3 rule for the NSC

 

WASHSTATECO001465
 

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATECO001466
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 79 of 314

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/12/2019 4:40:15 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

cc: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Points on the 1-3 rule for the NSC

iwill review now

Official - SBU (Deliberative Process, Attorney-Client Privilege, Attorney Work Product)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2 @state.gov>
Sent: Tuesday, February 12, 2019 11:33 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>
Subject: FW: Points on the 1-3 rule for the NSC

Jeff,

 

Thanks,
Shana

Official - SBU (Deliberative Process, Attorney-Client Privilege, Attorney Work Product)
UNCLASSIFIED

From: String, Marik A <StringMA@state.gov>

Sent: Monday, February 11, 2019 6:56 PM

To: Miller, Michael F <Milerm{@istate.zov>; Heidema, Sarah J <HeidermiaS)] @state.gov>; Kovar, Jeffrey D
<Kovar/D@state.cov>; Rogers, Shana A <RogersSA2 @state.goy>

Subject: RE: Points on the 1-3 rule for the NSC

A few additional notes below.

Sent: Monday, February 11, 2019 4:44 PM
To: Heidema, Sarah J <HeidemaSi@istate.gov>; Kovar, Jeffrey D <KovarJDG@state.gov>; Rogers, ShanaA

 

 

   

Ce: Minaric ristine M <MinarichOM@state.gov>
Subject: RE: Points on the 1-3 rule for the NSC

A few suggestions

WASHSTATEC001467
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 80 of 314

From: Heidema, Sarah J <HeidermriaSi @state.gov>
Sent: Monday, February 11, 2019 4:27 PM
To: Kovar, Jeffrey D < f>; Rogers, Shana A <Roge ‘>; String, Marik A

Subject: Points on the 1-3 rule for the NSC

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

 

WASHSTATECO001468
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 81 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]
Sent: 2/12/2019 4:53:01 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: FW: Points on the 1-3 rule for the NSC
Sarah,

Jeff is reviewing now; we will have something to you shortly.

Thanks,
Shana

Official
UNCLASSIFIED

From: String, Marik A <StringMA@state.gov>

Sent: Monday, February 11, 2019 6:56 PM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: Points on the 1-3 rule for the NSC

& few additional notes below.

From: Miller, Michael F <Milermfgistate. goy>

Sent: Monday, February 11, 2019 4:44 PM

To: Heidema, Sarah J <Heideraii@state. cov>; Kovar, Jeffrey D <Kovar/D@state.cov>; Rogers, Shana A
<RogerssA2 @state.gov>; String, Marik A <StringMA@ state. gov>

Subject: RE: Points on the 1-3 rule for the NSC

A few suggestions

From: Heidema, Sarah J <Heidemasi@state eay>
Sent: Monday, February 11, 2019 4:27 PM

 

=f
°
~
°
<
wy
wt
Ce
oO
=
=
oO
<
Oo
A
~
2
a
&
=
6
me
SB
roe
&
BS
3
x
™
a
o
ga
oO
eS
yn
Ww
=a
a8)
~
©
>
A
pe
&
bs
DB
wi
oy
os
Ra
ES)
wa
oe
Qs
er
Py
oe
x
v
w
or
=.
=
ga
<
fe)
=.
x
>

<StringMA@ state gov>; Miller, Michael F <Milermfgstate go>
Cc: Minarich, Christine M <MinarichCM @state.goy>

 

 

Subject: Points on the 1-3 rule for the NSC

 

WASHSTATECO001469
 

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC001470
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 83 of 314

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/12/2019 4:57:33 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

ce: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Points on the 1-3 rule for the NSC

Attachments: 20190212 Rulelmpacts LPM cmts.docx

Here’s edits on doc 1. Now looking at doc 2

Official - SBU (Deliberative Process, Attorney-Client Privilege, Attorney Work Product)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2 @state.gov>
Sent: Tuesday, February 12, 2019 11:33 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>
Subject: FW: Points on the 1-3 rule for the NSC

Jeff,

 

Thanks,
Shana

Official - SBU (Deliberative Process, Attorney-Client Privilege, Attorney Work Product)
UNCLASSIFIED

From: String, Marik A <StringMA@ state goy>

Sent: Monday, February 11, 2019 6:56 PM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeldemaS!@istate.gov>; Kovar, Jeffrey D
<KovariD@state.sov>; Rogers, Shana A <Rogers5A2 @istate.goy>

 

Subject: RE: Points on the 1-3 rule for the NSC

& few additional notes below.

 

Ce: Minarich, Christine M <MinarichCM @istate goy>
Subject: RE: Points on the 1-3 rule for the NSC

& few suggestions

WASHSTATEC001471
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 84 of 314

From: Heidema, Sarah J <HeiderriaS i @state. gov>
Sent: Monday, February 11, 2019 4:27 PM
To: Kovar, Jeffrey D < f>; Rogers, Shana A <Roge ‘>; String, Marik A

Subject: Points on the 1-3 rule for the NSC

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

 

WASHSTATEC001472
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 85 of 314

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 2/12/2019 5:03:43 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Ars Technica: Just when an end seemed near, two 3D-printed gun-file legal battles get new

life

 

Just when an end seemed near, two 3D-printed gun-file legal battles get new life
By Nathan Mattise
7 February 2019

Last week, the legal drama surrounding 3D-printed gun files and firearms tech company Defense Distributed
seemed near the finish line. A judge had newly ruled that a federal court in Texas lacked jurisdiction to decide
whether a new New Jersey "ghost gun” law was unconstitutional in Defense Distributed v. Grewal. And a
previous, separate effort from 19 states and the District of Columbia to keep the gun files offline, State of
Washington v. Department of State, continued to sit in limbo as it had for months. Nothing happened in the case
since the fall when the defense wanted to stay (or pause) the whole thing. The defense claimed rule changes
were coming at the State Department within the next four months, and those tweaks would make Washington
irrelevant.

But this week, two new and unexpected court filings have set the table for yet another round in this ongoing
courtroom saga. In one motion, the judge in Washington v. State has decided the case won't wait any longer and
can move forward. And in the other filing, Grewal may now get a sequel situated in the state of New Jersey, as
Defense Distributed has submitted a fresh legal complaint against New Jersey Attorney General Gurbir Grewal.
The company did so after a website that hosted DD's gun files received a corresponding takedown notice from
New Jersey.

Evidently it can’t wait

The last major action in Washington came toward the end of 2018 when the defendants filed a motion to pause
everything for four months while the State Department considered new rules that it argued would "directly bear
on this case." Washington et al. pursued this legal action initially because they believed that, when the
Department of Justice settled its five-year legal battle with Defense Distributed in July 2018 and allowed the
CAD files in question to be re-posted, that action violated the Constitution. But in a November 2018 filing,
government lawyers for the defense explained that rule changes being considered by the State Department
would make any legal conflicts in Washington moot.

Today, however, US District Judge Robert Lasnik denied the Department of State's motion to stay the case,
meaning the case will move forward for now. In his filing with the decision, Judge Lasnik indicated the
defendants simply did not provide enough proof that impactful rule changes were imminent.

"Plaintiffs filed this action in July 2018 to prevent the federal defendants from acting on informal agency
determinations that were not made in accordance with the Administrative Procedures Act and may violate the
11th Amendment,” Judge Lasnik writes. "The federal defendants imply that the temporary modification and
letter were part of the larger process which will ultimately justify the authorizations granted in 2018, but no
details regarding the substance of the proposed final rule are provided... The federal defendants have failed to
do anything more than baldly assert that the final rules will impact the outcome of this case.”

WASHSTATEC001473
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 86 of 314

Washington's origins can be traced back to Defense Distributed's initial legal battle (PDF) with the Department
of State, which started in 2013 and centered on export laws (specifically the International Traffic in Arms
Regulations, or ITAR). In essence, Defense Distributed was accused of violating American export law.
Domestic publication of the files was not at issue, but the chance of those files landing in the hands of a foreign
entity sparked the feds to act. Defense Distributed initially removed the information from its site, fearful of
facing criminal prosecution or a lawsuit.

The two sides settled last summer when the feds essentially agreed to change the relevant export laws. Defense
Distributed would be allowed to publish, the DOJ would pay $40,000 of DD's legal fees, and the case would be
over. The Second Amendment Foundation announced the settlement on July 10, 2018. Defense Distributed
announced that it would be putting the files back online on August 1, though it hit "publish" earlier than that.

The situation sparked Washington (and ultimately 18 other states plus the District of Columbia) to ask a federal
judge for a temporary restraining order (TRO) preventing the publishing of said files. The states argued that
allowing Defense Distributed to release the files violated both the 10th Amendment (which allows states to
regulate activity not specifically described in the Constitution) and federal administrative law. If Americans
could access these files and make anonymous, untraceable weapons, the states argued, they would be
circumventing state-level firearms laws that restricted access to guns.

Washington v. Department of State began in the fall, and Judge Lasnik agreed with the TRO argument. The
judge concluded that, because the State Department did not formally notify Congress when it modified the
United States Munitions List (allowing Defense Distributed to republish its CAD files), the previous legal
settlement that Defense Distributed struck with the department was invalid. No other substantial rulings had
been made since, as the case largely waited on both the defense’s motion to stay and the related, potential rule
changes the State Department said would change the dynamics in Washington.

"The States opposed the stay because the government has given no indication of how a final rule might apply to
3D-printed gun files or how it would regulate their export, if at all," the Washington attorney general's office
told Ars back in January. "The best outcome for the state is that federal law will continue to prohibit the export
of 3D-printed gun files, including by distributing them via the Internet, so they are not readily available to
anyone on the Web, including dangerous individuals prohibited from owning firearms in Washington state."

Meanwhile, in New Jersey...

Despite similar subject matter, Washington v. State is an entirely separate case from the other recent legal spat
involving Defense Distributed: DD v. Grewal. The two cases have no bearing on each other. In that second
case, Defense Distributed sued Grewal over a new New Jersey statute (SB2465) that the firearms company
believed violated the Constitution. Ultimately, US District Judge Robert Pitman made a ruling (PDF) that ended
the case without answering the central question. The judge did not believe he had jurisdiction to hear the matter
in the first place given that the statute did not impact Texas, where the case was filed.

"Defendants' allegedly harmful conduct, however, has no relation to Texas, was not expressly aimed at Texas,
and does not avail itself of any Texas laws or benefits," Judge Pitman's order (PDF) stated.

This week, Defense Distributed took its legal arguments directly to New Jersey.

Recently, the website CodelsFreeSpeech (which sprang up in summer 2018 from the Firearms Policy Coalition)
decided to republish Defense Distributed's CAD files. That move prompted action from New Jersey, which
reported the site as potentially in violation of state laws to host provider Cloudflare (PDF).

"This is a notice to Cloudflare that you are serving files consisting of 3D-printable firearms in violation of NJ
Stat. Ann. § 2C:39-9 3(1)(2)," the New Jersey AG's office wrote. "These files are accessible via Cloudflare's

WASHSTATEC001474
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 87 of 314

New Jersey datacenter. You shall delete all files described within 24 hours or we will be forced to press charges
in order to preserve the safety of the citizens of New Jersey."

CodelsFreeSpeech remains online (as do redirects from the FPC like GurbirGrewallsATyrant.com), but direct
URLs with the files in question returned a 403 Forbidden notice when Ars attempted to access them today. In
light of the situation (which occurred just days after the Grewal dismissal), Defense Distributed along with the
FPC and the Second Amendment Foundation this week filed a new federal complaint (PDF) against Grewal and
New Jersey, potentially setting up Defense Distributed v. Grewal round two within the Garden State.

"We know that the tech press is uninterested, but to be clear, this is a state politician telling a host in California
and a national CDN service that they are guilty of a speech crime in New Jersey based on the public content
they've merely re-published on the free Internet," writes Defense Distributed on its LEGIO political action
fundraising site.

"As of yesterday [February 5], Defense Distributed, joined by SAF, FPC, and codeisfreespeech.com, have again
filed to enjoin Grewal and his absurd and obviously unconstitutional speech crime. This time we have filed in
New Jersey where the AG will presumably submit to the court's jurisdiction... Section 3()(2) of New Jersey
Senate Bill 2465 is a gift, in that it is so comically overpowered and ignorant of its numerous federal
supersessions that even a strongly anti-gun federal judge will have her hands tied dealing with it. It's also a gift
that these New Jersey authorities keep admitting their laws were specifically passed to target our work, and it's a
gift that they proudly do this in public pressers."

This latest filing contains many of the inciting documents from Defense Distributed's previous lawsuit, like a
July 2018 cease and desist from New Jersey to Defense Distributed after the Department of State settlement.
Defense Distributed believed such actions beyond the New Jersey statute merited a preliminary injunction
against that state law, though ultimately the question of jurisdiction made arguments both for and against the
constitutionality of SB2465 moot at the time.

Ars has reached out to both the Washington and New Jersey attorneys general offices, an attorney for Defense
Distributed, and Cloudflare PR in the hopes of learning more about what's next in the cases above and whether
any of the alleged threatened legal action has been taken by the Garden State against CodeIlsFreeSpeech or
Cloudflare. The New Jersey AG's office declined comment, only directing us to the statement it put out in July
2018 regarding the previous lawsuit. Ars will update this story when any additional information becomes
available.

Link: httes://arstechnica com/tech-noalicy/20 19/02 /iust-when-an-end-seemed-near-pwo-J3d-printed-ciun-file-
lecal-battles-get-new-life/

 

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMRastate.gov | Web: www. stute.gov/i/pm / |Twitter: @StateDeptPM

Stay connected with State.gov:

 

WASHSTATEC001475
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 88 of 314

Official
UNCLASSIFIED

WASHSTATEC001476
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 89 of 314

Rogers, Shana A [RogersSA2 @state.gov]
2/12/2019 5:44:06 PM

Kovar, Jeffrey D [KovarJD@state.gov]
RE: Points on the 1-3 rule for the NSC

Official - SBU (Deliberative Process, Attorney-Client Privilege, Attorney Work Product)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Tuesday, February 12, 2019 11:33 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>
Subject: FW: Points on the 1-3 rule for the NSC

Jeff,

Thanks,

 

WASHSTATEC001477
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 90 of 314

Shana

Official - SBU (Deliberative Process, Attorney-Client Privilege, Attorney Work Product)
UNCLASSIFIED

From: String, Marik A <StringMA@ state eoyv>
Sent: Monday, February 11, 2019 6:56 PM
To: Miller, Michael F <Millerrnit@state.gov>; Heidema, Sarah J <HeideraS) @state. cov>; Kovar, Jeffrey D

 

Ce: Minarich, Christine M <MinarichOM @ state. sov>
Subject: RE: Points on the 1-3 rule for the NSC

A few additional notes below.

From: Miller, Michael F <Millermf@state.sov>

Sent: Monday, February 11, 2019 4:44 PM

To: Heidema, Sarah J <Heldemasi@ state gav>; Kovar, Jeffrey D <KovariD@ state zov>; Rogers, Shana A
<RogersSA2 @ state gov>; String, Marik A <StringMAG@istate gov>

 

 

Subject: RE: Points on the 1-3 rule for the NSC
A few suggestions

From: Heidema, Sarah J <HeiderriaS i @state. gov>

Sent: Monday, February 11, 2019 4:27 PM

 

<StringMA@state.eov>; Miller, Michael F <Milermf@state.gov>
Cc: Minarich, Christine M <MinarichC M @ state go>
Subject: Points on the 1-3 rule for the NSC

 

WASHSTATEC001478
Case 2:20-cv-00111-RAJ

     

Document 106-10 Filed 09/23/20 Page 91 of 314

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC001479
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 92 of 314

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]
Sent: 2/12/2019 5:53:59 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: Points on the 1-3 rule for the NSC

Official - SBU (Deliberative Process, Attorney-Client Privilege, Attorney Work Product)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2@state.gov>
Sent: Tuesday, February 12, 2019 12:44 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: Points on the 1-3 rule for the NSC

Jeff,
is this more along the lines of what you think might be helpful?

 

Official - SBU (Deliberative Process, Attorney-Client Privilege, Attorney Work Product)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Tuesday, February 12, 2019 11:33 AM

To: Kovar, Jeffrey D <Kovar]D @state gov>

Cc: Minarich, Christine M <MinarichC M @ state go>
Subject: FW: Points on the 1-3 rule for the NSC

 

WASHSTATEC001480
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 93 of 314

Jeff,

 

Thanks,
Shana

Official - SBU (Deliberative Process, Attorney-Client Privilege, Attorney Work Product)
UNCLASSIFIED

Sent: Monday, February 11, 2019 6:56 PM

To: Miller, Michael F <Milerm{@state.gov>; Heidema, Sarah J <HeldemaSi@state. gov>; Kovar, Jeffrey D

   

 

Ce: Minarich, Christine M <MinarichCM @istate goy>
Subject: RE: Points on the 1-3 rule for the NSC

& few additional notes below.

From: Miller, Michael F <Milerrn:f@ state goy>

Sent: Monday, February 11, 2019 4:44 PM

To: Heidema, Sarah J <HeidemaSi @state.gov>; Kovar, Jeffrey D <KovariD@state.gov>; Rogers, Shana A
<BRogerss&2 @state cov>; String, Marik A <StringMAG@state gay>

 

Subject: RE: Points on the 1-3 rule for the NSC

A few suggestions

<String MA @state gav>; Miller, Michael F <Milermi@istate gev>

 

Ce: Minarich, Christine M <MinarichOM @ state. sov>
Subject: Points on the 1-3 rule for the NSC

 

WASHSTATEC001481
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 94 of 314

 

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC001482
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 95 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/12/2019 6:03:12 PM

To: String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Kovar, Jeffrey D [KovarID@state.gov]

ce: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: Points on the 1-3 rule for the NSC

Attachments: 20190212 Rulelmpacts LPM cmts (002).docx

Sarah,
Apologies for the delayed response. Here are some comments from L/PM.

   
 

Give me a call if you’d like to discuss.

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: String, Marik A <StringWMA@state.gov>

Sent: Monday, February 11, 2019 6:56 PM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: Points on the 1-3 rule for the NSC

A few additional notes below.

From: Miller, Michael F <Milermf@state.gov>
Sent: Monday, February 11, 2019 4:44 PM
To: Heidema, Sarah J <HeidemaSi @state gov>; Kovar, Jeffrey D <KovariD@ state zov>; Rogers, Shana A

 

senceevntkoSeccensncentuestentacves Dirarvnercrecersercccebedeecenene NietiececenesttacenestnsersSiveentzentennnencenensdckersecees

Cc: Minarich, Christine M <MinarichCM @istate goy>
Subject: RE: Points on the 1-3 rule for the NSC

 

A few suggestions

From: Heidema, Sarah J <HeidermriaSi @state.gov>

Sent: Monday, February 11, 2019 4:27 PM

 

Subject: Points on the 1-3 rule for the NSC

 

WASHSTATEC001483
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 96 of 314

 

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC001484
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 97 of 314

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 2/13/2019 3:45:21 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]; PM-DAS's [PM-DASs@state.gov]
Subject: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act

 

CPA Note: Text of this bill is not yet available.

Menendez, Colleagues Introduce Bill to Block Trump Admin Push to Allow Unfettered Proliferation of Untraceable, 3D
Printable Guns, Weaken Controls over Foreign Arms Sales

Tuesday, February 12, 2019

WASHINGTON- U.S. Senator Bob Menendez (D-N.J.}), Ranking Member of the Senate Foreign Relations Committee,
was joined today by Senators Chris Murphy (D-Conn.), Ed Markey (D-Mass.), Ben Cardin (D-Md.), Dianne Feinstein (D-
Ca.) in introducing legislation to block the Trump Administration’s efforts to weaken controls over foreign arms sales and
allow for the unfettered proliferation of untraceable, virtually undetectable, 3D printable guns that threaten public
safety.

The Trump Administration announced earlier this month that it has taken steps to transfer control of the export of semi-
automatic pistols, assault-style rifles, sniper rifles and ammunition from the United States Munition List under the
authority of the Department of State to the less-stringent controls of the Department of Commerce. It would also
transfer the control of the technical information and blueprints for 3D printing of nearly undetectable firearms to
Commerce, where the lax regulations will facilitate the Internet publication worldwide. These moves are also designed
to strangle Congressional oversight.

“These changes defy common sense, undermine public safety and undercut our national security. The only ones
cheering these ill-advised moves are the NRA and U.S. gunmakers,” said Sen. Menendez. “Small arms and associated
ammunition are uniquely lethal. They are easily spread and easily modified, and are the primary means of injury, death,
and destruction in civil and military conflicts throughout the world. Every terrorist and criminal that wants to hijack an
airplane with Americans onboard will more easily be able to smuggle 3D printed, virtually undetectable guns

aboard. Every school, every government facility, every hospital, here and abroad, will become even more vulnerable to
gun violence through this change. This is madness.”

“Our laws have not kept up with the pace of technology, especially when it comes to the manufacturing of

firearms,” said Sen. Murphy. “The Trump administration basically gave anyone — including criminals and murderers — a
green light to 3D print and sell untraceable ‘ghost guns.’ Thankfully, the courts have blocked this for now, but Congress
needs to act to close this glaring loophole before anyone gets killed.”

“We now live in a world where a 3D printer cartridge can become as deadly as a gun cartridge,” said Sen.

Markey. “These homemade 3D firearms are the ultimate gun show loophole -- they are untraceable and in some
instances, undetectable. We need to stop the spread of these firearms before they become a public health crisis and the
latest addition to the terrible scourge of gun violence that is already plaguing our country.”

“A firearm is a firearm, period. It is illogical and dangerous to make blueprints widely available so that anyone can build
their own gun. Gun kit manufacturers and distributors must be held to the same regulatory standards for similar
firearms,” said Cardin. “Small arms and light weapons are among the most lethal weapons that we and other
countries export because these are the weapons that are most likely to be used to commit atrocities and suppress
human rights, either by individuals, non-state groups, or governmental security and para-military forces. The threat of

WASHSTATEC001485
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 98 of 314

untraceable 3D weapons increases the dangers exponentially. The United States should never make it easier for
foreign despots, paramilitary or terrorist groups to slaughter or threaten people.”

The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act would outright prevent this transfer, and therefore
maintain the strict controls over firearms and 3D printed “ghost gun” information that currently exist on the United
States Munitions List. It would also keep Congressional oversight and legislative disapproval of such sales, which the
Trump Administration is also trying to circumvent.

Specifically, the legislation would:

e Prohibit the transfer of small arms/light weapons, and the technical manufacturing information related to
them (including 3D Printed guns), to the Department of Commerce;

e Maintain the statutory restriction on publishing 3D Printing gun information, including via the Internet;

e Prohibit the ability of the State Department to suspend the International Trafficking in Arms Regulations without
30-day prior notice to Congress.

Sen. Menendez was an outspoken opponent of the Trump Administration’s action last year allowing a Texas company to
publish the downloadable designs for 3D printable firearms, which was later blocks by the courts, and has taken a series

of additional actions to prevent the proliferation of untraceable, undetectable 3D printed guns. He called on Secretary of
State Mike Pompeo to intervene and reverse his department’s decision and spoke out about his decision at a hearing of

the Senate Foreign Relations Committee

 

Senators Menendez and Markey also co-authored two pieces of legislation in the last Congress to combat the threat
posed from the spread of 3D printable guns. The 3D Printing Safety Act and the Untraceable Firearms Act of 2018. Sen.
Menendez went to the Senate floor to try and unanimously pass this emergency bill, but Republicans blocked the

vote. He also held a press conference in Cliffside Park, N.J., with local officials and Moms Demand Action to rail against

3D guns.

 

 

 

in August, Senators Menendez, Markey and Feinstein called on the CEO’s of Facebook, Microsoft, Yahoo, Google,
Craigslist, Reddit and Twitter to proactively block any distribution of 3D gun blueprints on their platforms.

 

 

WASHSTATEC001486
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 99 of 314

 

Message
From: Hart, Robert L [HartRL@state.gov]
Sent: 2/13/2019 6:18:05 PM
To: Noonan, Michael J [NoonanMJ @state.gov]; Foster, John A [FosterJA2 @state.gov]; Garcia, Mariel C
[GarciaMC3 @state.gov]
Subject: Fwd: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act

Attachments: Menendez 3D Gun Bill for introduction FINAL. pdf

For those of you who aren’t on the DTCP tasking DL (which | think is all of you).

Rob Hart
202.736.9221 | hartrl@state.gov

 

From: Paul, Joshua M <pauljm@state.gov>

Sent: Wednesday, February 13, 2019 12:35 PM

To: PM-DTCP-Tasking-DL

Cc: PM-CPA; Miller, Michael F; PM-DAS's; Legal-PM-DL; Darrach, Tamara A; Schwab, Carol M

Subject: RE: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act

+L/PM & H — Gil text attached.

From: Paul, Joshua M

Sent: Wednesday, February 13, 2019 10:45 AM

To: PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL @state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Miller, Michael F <Millermf@state.gov>; PM-DAS's <PM-DASs@state.gov>
Subject: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act

 

CPA Note: Text of this bill is not yet available.

Menendez, Colleagues Introduce Bill to Block Trump Admin Push to Allow Unfettered Proliferation of Untraceable, 3D
Printable Guns, Weaken Controls over Foreign Arms Sales

Tuesday, February 12, 2019

WASHINGTON- U.S. Senator Bob Menendez (D-N.J.}), Ranking Member of the Senate Foreign Relations Committee,
was joined today by Senators Chris Murphy (D-Conn.), Ed Markey (D-Mass.), Ben Cardin (D-Md.), Dianne Feinstein (D-
Ca.) in introducing legislation to block the Trump Administration’s efforts to weaken controls over foreign arms sales and
allow for the unfettered proliferation of untraceable, virtually undetectable, 3D printable guns that threaten public
safety.

The Trump Administration announced earlier this month that it has taken steps to transfer control of the export of semi-
automatic pistols, assault-style rifles, sniper rifles and ammunition from the United States Munition List under the
authority of the Department of State to the less-stringent controls of the Department of Commerce. It would also
transfer the control of the technical information and blueprints for 3D printing of nearly undetectable firearms to
Commerce, where the lax regulations will facilitate the Internet publication worldwide. These moves are also designed
to strangle Congressional oversight.

WASHSTATEC001487
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 100 of 314

“These changes defy common sense, undermine public safety and undercut our national security. The only ones
cheering these ill-advised moves are the NRA and U.S. gunmakers,” said Sen. Menendez. “Small arms and associated
ammunition are uniquely lethal. They are easily spread and easily modified, and are the primary means of injury, death,
and destruction in civil and military conflicts throughout the world. Every terrorist and criminal that wants to hijack an
airplane with Americans onboard will more easily be able to smuggle 3D printed, virtually undetectable guns

aboard. Every school, every government facility, every hospital, here and abroad, will become even more vulnerable to
gun violence through this change. This is madness.”

“Our laws have not kept up with the pace of technology, especially when it comes to the manufacturing of

firearms,” said Sen. Murphy. “The Trump administration basically gave anyone — including criminals and murderers — a
green light to 3D print and sell untraceable ‘ghost guns.’ Thankfully, the courts have blocked this for now, but Congress
needs to act to close this glaring loophole before anyone gets killed.”

“We now live in a world where a 3D printer cartridge can become as deadly as a gun cartridge,” said Sen.

Markey. “These homemade 3D firearms are the ultimate gun show loophole -- they are untraceable and in some
instances, undetectable. We need to stop the spread of these firearms before they become a public health crisis and the
latest addition to the terrible scourge of gun violence that is already plaguing our country.”

“A firearm is a firearm, period. It is illogical and dangerous to make blueprints widely available so that anyone can build
their own gun. Gun kit manufacturers and distributors must be held to the same regulatory standards for similar
firearms,” said Cardin. “Small arms and light weapons are among the most lethal weapons that we and other
countries export because these are the weapons that are most likely to be used to commit atrocities and suppress
human rights, either by individuals, non-state groups, or governmental security and para-military forces. The threat of
untraceable 3D weapons increases the dangers exponentially. The United States should never make it easier for
foreign despots, paramilitary or terrorist groups to slaughter or threaten people.”

The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act would outright prevent this transfer, and therefore
maintain the strict controls over firearms and 3D printed “ghost gun” information that currently exist on the United
States Munitions List. It would also keep Congressional oversight and legislative disapproval of such sales, which the
Trump Administration is also trying to circumvent.

Specifically, the legislation would:

e Prohibit the transfer of small arms/light weapons, and the technical manufacturing information related
to them (including 3D Printed guns), to the Department of Commerce;

e Maintain the statutory restriction on publishing 3D Printing gun information, including via the Internet;

e Prohibit the ability of the State Department to suspend the International Trafficking in Arms Regulations
without 30-day prior notice to Congress.

Sen. Menendez was an outspoken opponent of the Trump Administration’s action last year allowing a Texas company to
publish the downloadable designs for 3D printable firearms, which was later blocks by the courts, and has taken a series

of additional actions to prevent the proliferation of untraceable, undetectable 3D printed guns. He called on Secretary of
State Mike Pompeo to intervene and reverse his department’s decision and spoke out about his decision at a hearing of

the Senate Foreign Relations Committee

 

Senators Menendez and Markey also co-authored two pieces of legislation in the last Congress to combat the threat
posed from the spread of 3D printable guns. The 3D Printing Safety Act and the Untraceable Firearms Act of 2018. Sen.
Menendez went to the Senate floor to try and unanimously pass this emergency bill, but Republicans blocked the

vote. He also held a press conference in Cliffside Park, N.J., with local officials and Moms Demand Action to rail against

3D guns.

 

 

 

WASHSTATEC001488
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 101 of 314

in August, Senators Menendez, Markey and Feinstein called on the CEO’s of Facebook, Microsoft, Yahoo, Google,
Craigslist, Reddit and Twitter to proactively block any distribution of 3D gun blueprints on their platforms.

 

 

WASHSTATEC001489
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 102 of 314
MDM19077 S.L.C,

116TH CONGRESS
1st SESSION &.

To protect the American people from undetectable ghost guns, and for other
purposes.

 

IN THE SENATE OF THE UNITED STATES

Mr. MENENDEZ (for himself, Mr. MurpHy, Mr. Markey, Mrs. FEINSTEIN,
and Mr. CaRDIN) introduced the following bill; which was read twice and
referred to the Committee on

 

A BILL

To protect the American people from undetectable ghost

cuns, and for other purposes.

1 Be it enacted by the Senate and House of Representa-

tives of the United States of America in Congress assembled,

SH WN

SECTION 1. SHORT TITLE.
This Act may be cited as the “Stopping the Traffic
in Overseas Proliferation of Ghost Guns Act”’.
SEC, 2. FINDINGS.
Congress makes the following findings:
(1) Small arms and associated ammunition

are—

So Ob fe SN DH A BS

(A) uniquely lethal,

WASHSTATEC001490
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 103 of 314

MDM19077 S.L.C.
2

1 (B) easily spread and easily modified, and

2 (C) the primary means of injury, death,

3 and destruction in civil and military conflicts

4 throughout the world.

5 (2) Congress enacted legislation in 2002 to en-

6 sure that the sale and export of such weapons would

7 receive close congressional serutiny and oversight,

8 which has proven important on multiple occasions.

9 (3) President Donald Trump has proposed to
10 transfer the oversight of the export of most of these
11 lethal weapons from the control of the Department
12 of State under the United States Munitions List to
13 the less stringent export controls of the Department
14 of Commerce, in part to expedite the sale of such
15 weapons abroad.

16 (4) This proposed transfer would—

17 (A) lessen the oversight of the Secretary of
18 State to ensure that such exports comply with
19 United States foreign policy, national security,
20 and human rights requirements;

21 (B) completely eliminate congressional re-
22 view of these sales by removing them from the
23 jurisdiction of the Arms Export Control Act (22
24 U.S.C. 2751 et seq.), which mandates that such
25 sales of $1,000,000 and higher be reviewed by

WASHSTATEC001491
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 104 of 314
MDM19077 S.L.C,

3

—_

Congress and subject to the introduction, con-

2 sideration, and vote on a resolution of dis-
3 approval to reject such sales; and

4 (C) facilitate the global dissemination of
5 technical information, including blueprints, of
6 firearms, allowing their easy production with
7 3D printers.

8 (5) Firearms manufactured with 3D_ printers
9 could be untraceable and undetectable by conven-
10 tional means, making it easier for criminals, terror-
11 ists, and other bad actors to commit violent crimes.

12 SEC. 3. STATEMENT OF POLICY.

13 It is the policy of the United States that—

14 (1) the export of lethal firearms and ammuni-
15 tion deserves the highest level of executive and con-
16 eressional scrutiny and oversight; and

17 (2) long-standing practices, policies, and legal
18 requirements regarding such exports should be con-
19 tinued and strengthened.

20 SEC. 4. PROHIBITION ON REMOVAL OF FIREARMS FROM
21 UNITED STATES MUNITIONS LIST.

22 (a) RESTRICTION ON REMOVAL OF FIREARMS FROM
23 UNITED STATES MUNITIONS List.—Notwithstanding
24 section 38 of the Arms Export Control Act (22 U.S.C.

25 2778), the President may not remove any firearm, or tech-

WASHSTATEC001492
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 105 of 314
MDM19077 S.L.C,

4

—_

nical information relating to such firearm, from the
United States Munitions List.

(b) LimirATiOoN ON MODIFYING REGULATIONS.—
The President and the Secretary of State may not change
or alter any requirement under the International Traffic
in Arms Regulations (subchapter M of chapter I of title
22, Code of Federal Regulations) or such successor regula-

tions relating to the export of firearms controlled on the

oO Aa aN DH OD SP WH Ld

United States Munitions List, as such regulations and mu-

=
©

nitions list were composed as of January 1, 2018.

poe,
—

SEC. 5. CONGRESSIONAL OVERSIGHT OF SUSPENSION OF

i
No

EXPORT CONTROL REGULATIONS.

—"
On

The Secretary of State may not suspend the applica-

—
fs

tion of the International Traffic in Arms Regulations

—"
ws

(subchapter M of chapter I of title 22, Code of Federal

oooh,
oN

Regulations) or any such successor regulations, or any

—_
~

part thereof, unless the Secretary of State has notified the

—_
CO

Committee on Foreign Relations of the Senate and the

—
\©

Committee on Foreign Affairs of the House of Representa-

No
OQ

tives in accordance with the process and procedures speci-

NO
—

fied in seetion 38(f) of the Arms Export Control Aet (22
U.S.C. 2778(£)).

ho
No

WASHSTATEC001493
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 106 of 314

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 2/14/2019 1:28:26 PM

To: Noonan, Michael J [NoonanMJ@state.gov]; Monjay, Robert [MonjayR @state.gov]; PM-DTCP-Tasking-DL [PM-DTCP-
Tasking-DL@state.gov]; PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]; Legal-
PM-DL [Legal-PM-DL@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]

Subject: RE: CPA Media Monitoring: DOJ: Man Carrying Prohibited 3D-Printed Gun Found With List of Lawmakers’ Addresses

Yas, that too. Thanks.

From: Noonan, Michael J <NoonanM/@state.gov>

Sent: Thursday, February 14, 2019 8:03 AM

To: Paul, Joshua M <PaulJM@state.gov>; Monjay, Robert <MonjayR@state.gov>; PM-DTCP-Tasking-DL <PM-DTCP-
Tasking-DL@state.gov>; PM-DTCP-RMA <PM-DTCP-RMA@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; String, Marik A <StringMA@state.gov>; Miller, Michael F <Millermf@state.gov>;
Legal-PM-DL <Legal-PM-DL@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>

Subject: Re: CPA Media Monitoring: DOJ: Man Carrying Prohibited 3D-Printed Gun Found With List of Lawmakers’

Addresses

 

Sent from my BlackBerry 10 smartphone.

From: Paul, Joshua M

Sent: Thursday, February 14, 2019 7:27 AM

To: Monjay, Robert; PM-DTCP-Tasking-DL; PM-DTCP-RMA

Cc: PM-CPA; String, Marik A; Miller, Michael F; Legal-PM-DL; Darrach, Tamara A

Subject: RE: CPA Media Monitoring: DOJ: Man Carrying Prohibited 3D-Printed Gun Found With List of Lawmakers’

Addresses

Thanks ~ that’s very helpful insight and commentary.

From: Monjay, Robert <Moniayk @istate.gov>

Sent: Thursday, February 14, 2019 7:26 AM

To: PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@istate.zov>; PM-DTCP-RMA <PM-DICP-RMA@ state gay>; Paul, Joshua
M <PauliM@ state gay>

 

Legal-PM-DL <Legal-PM-DL@ state. gov>; Darrach, Tamara A <DarrachTA@state goy>
Subject: Re: CPA Media Monitoring: DOJ: Man Carrying Prohibited 3D-Printed Gun Found With List of Lawmakers’

Addresses

 

Josh

 

WASHSTATEC001494
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 107 of 314

 

Robert Monjay
202-663-2817 (office)
(mobile)

 

From: Paul, Joshua M

Sent: Thursday, February 14, 2019 6:13:48 AM

To: PM-DTCP-Tasking-DL; PM-DTCP-RMA

Cc: PM-CPA; String, Marik A; Miller, Michael F; Legal-PM-DL; Darrach, Tamara A

Subject: CPA Media Monitoring: DOJ: Man Carrying Prohibited 3D-Printed Gun Found With List of Lawmakers’ Addresses

 

CPA Note: DOJ release at top; NY Times article below.

 

Department of Justice
U.S. Attorney's Office
Northern District of Texas
FOR IMMEDIATE RELEASE
Wednesday, February 13, 2019
Man Carrying Prohibited 3D-Printed Gun Found With List of Lawmakers’ Addresses

A Dallas man was sentenced today to 8 years in prison after officers caught him with a partially 3D-printed AR-15 rifle
and a list of lawmakers’ addresses in his backpack, despite a court order that prohibited him from possessing a firearm,
announced U.S. Attorney for the Northern District of Texas Erin Nealy Cox.

in August 2015, following a violent altercation with a live-in girlfriend, a county judge enacted a protective order against
Eric Gerard McGinnis, then 39. Despite that order — which barred him from possessing firearms or ammunition for two
years — Mr. McGinnis attempted to buy a semi-automatic rifle component at a federaily licensed gun shop in June 2016.
The prospective purchase was rejected after an NICS background check uncovered the order, and ATF reminded Mr.
McGinnis he wasn’t allowed to have a gun.

instead, Mr. McGinnis obtained a barrel, stock, upper receiver, and grip, then used a 3D printer to create a “lower
receiver,” the gun’s firing mechanism, and assembled the parts to construct a short-barrel AR-15 style rifle.

in July 2017 — with just over one month left on his protective order — Mr. McGinnis took the 3D-printed gun to a wooded
area just outside Dallas. Grand Prairie police officers, out on another call, heard three shots fired and eventually located

WASHSTATEC001495
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 108 of 314

him just off a major road. Ordered to put his hands up, Mr. McGinnis falsely claimed to be a member of the CIA. Body-
cam video shows that officers directed him to kneel on the pavement, cuffed him, and shortly thereafter, inspected his
backpack.

in the backpack, the officers discovered the partially 3D printed gun, loaded, and a list labeled “9/11/2001 list of
American Terrorists.” The hit list — not included as evidence at trial but presented at sentencing — included office and
home addresses of several federal lawmakers, both Democrat and Republican.

A subsequent forensic analysis of Mr. McGinnis’ electronic devices by U.S. Capitol Police suggests Mr. McGinnis had a
strong interest in James Hodgkinson, the shooter who wounded Rep. Steve Scalise and several others at a GOP
Congressional baseball practice in Virginia in June 2017, the federal prosecutor revealed at sentencing Wednesday.

in a jailhouse phone call to a family member, Mr. McGinnis admitted he’d “printed” part of the gun.

“| didn’t buy a gun, | built the gun,” he said in the recorded phone call. “The upper, | printed a lower, and | built it --
installed the trigger and did all that stuff. | built it.”

After a two-day trial presided over by Chief U.S. District Judge Barbara M.G. Lynn, a jury found McGinnis guilty of
possessing an unregistered short barrel rifle and unlawfully possessing ammunition while subject to an active protective
order.

This case, investigated by the Bureau of Alcohol, Tobacco, Firearms & Explosives with assistance from the Grand Prairie
Police Department and U.S. Capitol Police, was brought as part of U.S. Attorney Erin Nealy Cox’s initiative to keep
firearms out of the hands of domestic abusers. Assistant U.S. Attorneys Brian McKay and Rick Calvert prosecuted the
case.

“When he realized he couldn’t legally purchase a firearm, Eric McGinnis circumvented our gun laws by 3D-printing his
weapon, eliminating the need for a background check,” said Nealy Cox. “This case should send a message to prohibited
persons contemplating acquiring guns by any method: this office is committed to keeping guns out of the hands of those
who violate protective orders for domestic violence, no matter how the guns are obtained — by theft, purchase, or 3D
printing.”

"Controls to determine if an individual is prohibited from purchasing firearms and ammunition worked,” said Jeffrey C.
Boshek Il, Special Agent in Charge of ATF’s Dallas Field Division. “Mr. McGinnis applied evolving technology to by-pass
those controls to manufacture an untraceable NFA weapon. The fact a prohibited person was able to manufacture an
untraceable firearm with apparent ease and anonymity presents a significant challenge and major concern to law
enforcement and our community.”

Mr. McGinnis is one of a number of defendants prosecuted for possessing firearms or ammunition after domestic
violence convictions or while under protective orders in the Northern District of Texas.

Police body-cam footage of his arrest and audio of his jailhouse call are available upon request.

Man With 3-D-Printed Gun Had Hit List of Lawmakers, U.S. Says
New York Times

By Matt Stevens

Feb. 13, 2019

A Dallas man was sentenced to eight years in prison on Wednesday after the authorities caught him with a partially 3-D-
printed rifle and what federal prosecutors described as a hit list of lawmakers in his backpack.

WASHSTATEC001496
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 109 of 314

The man, Eric Gerard McGinnis, had been under a court order that prohibited him from possessing a firearm when he
was discovered to have had the partially printed AR-15-style rifle in July 2017, according to a statement from the United
States Attorney’s Office for the Northern District of Texas.

Mr. McGinnis, 43, was charged with possession of an unregistered firearm and possession of ammunition by a
prohibited person, prosecutors said. A jury later convicted him on both counts.

Prosecutors said in their statement that police officers had arrested Mr. McGinnis after hearing three shots he had
apparently fired in a wooded area just outside of Dallas. They also discovered a list in his backpack labeled “9/11/2001
list of American Terrorists.” The list included the office and home addresses of “several federal lawmakers, both
Democrat and Republican,” the statement said.

Prosecutors did not reveal the names on Mr. McGinnis’s list, but at the sentencing hearing on Wednesday they disclosed
that a forensic analysis of his electronic devices suggested that Mr. McGinnis “had a strong interest” in James T.
Hodgkinson, the man who the authorities say shot and wounded Representative Steve Scalise and several others at a
congressional baseball practice in June 2017.

“When he realized he couldn’t legally purchase a firearm, Eric McGinnis circumvented our gun laws by 3-D printing his
weapon, eliminating the need for a background check,” United States Attorney Erin Nealy Cox said in the statement.
“This case should send a message to prohibited persons contemplating acquiring guns by any method.”

Late Wednesday, Juan G. Rodriguez, a lawyer for Mr. McGinnis, declined to comment on the sentencing.

in August 2015, a judge enacted a protective order against Mr. McGinnis after what prosecutors said was “a violent
altercation with a live-in girlfriend.” The order barred him from possessing firearms or ammunition for two years, but
Mr. McGinnis tried to buy a semiautomatic rifle component at a federally licensed gun shop in June 2016, prosecutors
said.

The prospective purchase was rejected after a background check flagged the order, prosecutors said.

So Mr. McGinnis decided instead to use a 3-D printer to create a gun’s “lower receiver” — its firing mechanism — and
obtain other necessary parts like a barrel, stock, and grip through alternate means, prosecutors said. Once he had all the
parts he needed, he assembled a short-barrel AR-15-style rifle, they said.

Then, in July 2017, with about a month left on his protective order, Mr. McGinnis took the gun to the wooded area
outside Dallas where Grand Prairie police officers, out on another call, heard three shots fired and eventually took him
into custody, prosecutors said. Upon inspecting his backpack, they found the loaded gun and the hit list with the names
and addresses of federal lawmakers, prosecutors said. At one point during his confrontation with the police, they said,
Mr. McGinnis falsely claimed to work for the C.LA.

“| didn’t buy a gun, | built the gun,” Mr. McGinnis said in a recorded phone call to a family member, according to
prosecutors. “I printed a lower, and | built it — installed the trigger and did all that stuff.”

in Wednesday’s statement, Jeffrey C. Boshek Il, a special agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives, acknowledged that “the fact a prohibited person was able to manufacture an untraceable firearm with
apparent ease and anonymity presents a significant challenge and major concern to law enforcement and our
community.”

But he also noted, “Controls to determine if an individual is prohibited from purchasing firearms and ammunition
worked.”

WASHSTATEC001497
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 110 of 314

 

Message

From: Abraham, Liz (Federal) [LAbraham @doc.gov]

Sent: 2/14/2019 4:40:07 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Rogers, Shana A [RogersSA2@state.gov]

 

R. Elizabeth Abraham

Senior Counsel

U.S. Department of Commerce

Office of Chief Counsel for Industry and Security
14th & Constitution Ave., NW, Room 3839
Washington, DC 20230

Main: 202-482-5301

Direct: i
Fax: 202-482-0085
Labraham@doc.gov

 

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

WASHSTATEC001498
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 111 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/14/2019 5:02:55 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: Fw: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act

Attachments: Menendez 3D Gun Bill for introduction FINAL. pdf

Sent from my BlackBerry 10 smartohone.

 

From: Paul, Joshua M <PaulJM@state.gov>

Sent: Wednesday, February 13, 2019 12:35 PM

To: PM-DTCP-Tasking-DL

Cc: PM-CPA; Miller, Michael F; PM-DAS's; Legal-PM-DL; Darrach, Tamara A; Schwab, Carol M

Subject: RE: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act

+L/PM & H — Bil text attached,

From: Paul, Joshua M

Sent: Wednesday, February 13, 2019 10:45 AM

To: PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Miller, Michael F <Millermf@state.gov>; PM-DAS's <PM-DASs@state.gov>
Subject: CPA Media Monitoring: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act

 

CPA Note: Text of this bill is not yet available.

Menendez, Colleagues Introduce Bill to Block Trump Admin Push to Allow Unfettered Proliferation of Untraceable, 3D
Printable Guns, Weaken Controls over Foreign Arms Sales

Tuesday, February 12, 2019

WASHINGTON- U.S. Senator Bob Menendez (D-N.J.), Ranking Member of the Senate Foreign Relations Committee,

was joined today by Senators Chris Murphy (D-Conn.), Ed Markey (D-Mass.), Ben Cardin (D-Md.), Dianne Feinstein (D-
Ca.) in introducing legislation to block the Trump Administration’s efforts to weaken controls over foreign arms sales and
allow for the unfettered proliferation of untraceable, virtually undetectable, 3D printable guns that threaten public
safety.

The Trump Administration announced earlier this month that it has taken steps to transfer control of the export of semi-
automatic pistols, assault-style rifles, sniper rifles and ammunition from the United States Munition List under the
authority of the Department of State to the less-stringent controls of the Department of Commerce. It would also
transfer the control of the technical information and blueprints for 3D printing of nearly undetectable firearms to
Commerce, where the lax regulations will facilitate the Internet publication worldwide. These moves are also designed
to strangle Congressional oversight.

“These changes defy common sense, undermine public safety and undercut our national security. The only ones
cheering these ill-advised moves are the NRA and U.S. gunmakers,” said Sen. Menendez. “Small arms and associated
ammunition are uniquely lethal. They are easily spread and easily modified, and are the primary means of injury, death,
and destruction in civil and military conflicts throughout the world. Every terrorist and criminal that wants to hijack an

WASHSTATEC001499
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 112 of 314

airplane with Americans onboard will more easily be able to smuggle 3D printed, virtually undetectable guns
aboard. Every school, every government facility, every hospital, here and abroad, will become even more vulnerable to
gun violence through this change. This is madness.”

“Our laws have not kept up with the pace of technology, especially when it comes to the manufacturing of

firearms,” said Sen. Murphy. “The Trump administration basically gave anyone — including criminals and murderers — a
green light to 3D print and sell untraceable ‘ghost guns.’ Thankfully, the courts have blocked this for now, but Congress
needs to act to close this glaring loophole before anyone gets killed.”

“We now live in a world where a 3D printer cartridge can become as deadly as a gun cartridge,” said Sen.

Markey. “These homemade 3D firearms are the ultimate gun show loophole -- they are untraceable and in some
instances, undetectable. We need to stop the spread of these firearms before they become a public health crisis and the
latest addition to the terrible scourge of gun violence that is already plaguing our country.”

“A firearm is a firearm, period. It is illogical and dangerous to make blueprints widely available so that anyone can build
their own gun. Gun kit manufacturers and distributors must be held to the same regulatory standards for similar
firearms,” said Cardin. “Small arms and light weapons are among the most lethal weapons that we and other
countries export because these are the weapons that are most likely to be used to commit atrocities and suppress
human rights, either by individuals, non-state groups, or governmental security and para-military forces. The threat of
untraceable 3D weapons increases the dangers exponentially. The United States should never make it easier for
foreign despots, paramilitary or terrorist groups to slaughter or threaten people.”

The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act would outright prevent this transfer, and therefore
maintain the strict controls over firearms and 3D printed “ghost gun” information that currently exist on the United
States Munitions List. It would also keep Congressional oversight and legislative disapproval of such sales, which the
Trump Administration is also trying to circumvent.

Specifically, the legislation would:

e Prohibit the transfer of small arms/light weapons, and the technical manufacturing information related
to them (including 3D Printed guns), to the Department of Commerce;

e Maintain the statutory restriction on publishing 3D Printing gun information, including via the Internet;

e Prohibit the ability of the State Department to suspend the International Trafficking in Arms Regulations
without 30-day prior notice to Congress.

Sen. Menendez was an outspoken opponent of the Trump Administration’s action last year allowing a Texas company to
publish the downloadable designs for 3D printable firearms, which was later blocks by the courts, and has taken a series
of additional actions to prevent the proliferation of untraceable, undetectable 3D printed guns. He called on Secretary of
State Mike Pompeo to intervene and reverse his department's decision and spoke out about his decision at a hearing of
the Senate Foreign Relations Committee

 

Senators Menendez and Markey also co-authored two pieces of legislation in the last Congress to combat the threat
posed from the spread of 3D printable guns. The 3D Printing Safety Act and the Untraceable Firearms Act of 2018. Sen.
Menendez went to the Senate floor to try and unanimously pass this emergency bill, but Republicans blocked the

vote. He also held a press conference in Cliffside Park, N.J., with local officials and Moms Demand Action to rail against

3D guns.

 

 

 

in August, Senators Menendez, Markey and Feinstein called on the CEO’s of Facebook, Microsoft, Yahoo, Google,
Craigslist, Reddit and Twitter to proactively block any distribution of 3D gun blueprints on their platforms.

 

 

WASHSTATECO001500
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 113 of 314
MDM19077 S.L.C,

116TH CONGRESS
1st SESSION &.

To protect the American people from undetectable ghost guns, and for other
purposes.

 

IN THE SENATE OF THE UNITED STATES

Mr. MENENDEZ (for himself, Mr. MurpHy, Mr. Markey, Mrs. FEINSTEIN,
and Mr. CaRDIN) introduced the following bill; which was read twice and
referred to the Committee on

 

A BILL

To protect the American people from undetectable ghost

cuns, and for other purposes.

1 Be it enacted by the Senate and House of Representa-

tives of the United States of America in Congress assembled,

SH WN

SECTION 1. SHORT TITLE.
This Act may be cited as the “Stopping the Traffic
in Overseas Proliferation of Ghost Guns Act”’.
SEC, 2. FINDINGS.
Congress makes the following findings:
(1) Small arms and associated ammunition

are—

So Ob fe SN DH A BS

(A) uniquely lethal,

WASHSTATEC001501
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 114 of 314

MDM19077 S.L.C.
2

1 (B) easily spread and easily modified, and

2 (C) the primary means of injury, death,

3 and destruction in civil and military conflicts

4 throughout the world.

5 (2) Congress enacted legislation in 2002 to en-

6 sure that the sale and export of such weapons would

7 receive close congressional serutiny and oversight,

8 which has proven important on multiple occasions.

9 (3) President Donald Trump has proposed to
10 transfer the oversight of the export of most of these
11 lethal weapons from the control of the Department
12 of State under the United States Munitions List to
13 the less stringent export controls of the Department
14 of Commerce, in part to expedite the sale of such
15 weapons abroad.

16 (4) This proposed transfer would—

17 (A) lessen the oversight of the Secretary of
18 State to ensure that such exports comply with
19 United States foreign policy, national security,
20 and human rights requirements;

21 (B) completely eliminate congressional re-
22 view of these sales by removing them from the
23 jurisdiction of the Arms Export Control Act (22
24 U.S.C. 2751 et seq.), which mandates that such
25 sales of $1,000,000 and higher be reviewed by

WASHSTATEC001502
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 115 of 314
MDM19077 S.L.C,

3

—_

Congress and subject to the introduction, con-

2 sideration, and vote on a resolution of dis-
3 approval to reject such sales; and

4 (C) facilitate the global dissemination of
5 technical information, including blueprints, of
6 firearms, allowing their easy production with
7 3D printers.

8 (5) Firearms manufactured with 3D_ printers
9 could be untraceable and undetectable by conven-
10 tional means, making it easier for criminals, terror-
11 ists, and other bad actors to commit violent crimes.

12 SEC. 3. STATEMENT OF POLICY.

13 It is the policy of the United States that—

14 (1) the export of lethal firearms and ammuni-
15 tion deserves the highest level of executive and con-
16 eressional scrutiny and oversight; and

17 (2) long-standing practices, policies, and legal
18 requirements regarding such exports should be con-
19 tinued and strengthened.

20 SEC. 4. PROHIBITION ON REMOVAL OF FIREARMS FROM
21 UNITED STATES MUNITIONS LIST.

22 (a) RESTRICTION ON REMOVAL OF FIREARMS FROM
23 UNITED STATES MUNITIONS List.—Notwithstanding
24 section 38 of the Arms Export Control Act (22 U.S.C.

25 2778), the President may not remove any firearm, or tech-

WASHSTATEC001503
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 116 of 314
MDM19077 S.L.C,

4

—_

nical information relating to such firearm, from the
United States Munitions List.

(b) LimirATiOoN ON MODIFYING REGULATIONS.—
The President and the Secretary of State may not change
or alter any requirement under the International Traffic
in Arms Regulations (subchapter M of chapter I of title
22, Code of Federal Regulations) or such successor regula-

tions relating to the export of firearms controlled on the

oO Aa aN DH OD SP WH Ld

United States Munitions List, as such regulations and mu-

=
©

nitions list were composed as of January 1, 2018.

poe,
—

SEC. 5. CONGRESSIONAL OVERSIGHT OF SUSPENSION OF

i
No

EXPORT CONTROL REGULATIONS.

—"
On

The Secretary of State may not suspend the applica-

—
fs

tion of the International Traffic in Arms Regulations

—"
ws

(subchapter M of chapter I of title 22, Code of Federal

oooh,
oN

Regulations) or any such successor regulations, or any

—_
~

part thereof, unless the Secretary of State has notified the

—_
CO

Committee on Foreign Relations of the Senate and the

—
\©

Committee on Foreign Affairs of the House of Representa-

No
OQ

tives in accordance with the process and procedures speci-

NO
—

fied in seetion 38(f) of the Arms Export Control Aet (22
U.S.C. 2778(£)).

ho
No

WASHSTATEC001504
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 117 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/14/2019 5:05:29 PM

To: Abraham, Liz (Federal) [LAbraham @doc.gov]

Subject: SEN Menendez: The Stopping the Traffic in Overseas Proliferation of Ghost Guns Act

Attachments: Menendez 3D Gun Bill for introduction FINAL. pdf

Here’s the text of the proposed bill.
Official
UNCLASSIFIED

WASHSTATEC001505
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 118 of 314
MDM19077 S.L.C,

116TH CONGRESS
1st SESSION &.

To protect the American people from undetectable ghost guns, and for other
purposes.

 

IN THE SENATE OF THE UNITED STATES

Mr. MENENDEZ (for himself, Mr. MurpHy, Mr. Markey, Mrs. FEINSTEIN,
and Mr. CaRDIN) introduced the following bill; which was read twice and
referred to the Committee on

 

A BILL

To protect the American people from undetectable ghost

cuns, and for other purposes.

1 Be it enacted by the Senate and House of Representa-

tives of the United States of America in Congress assembled,

SH WN

SECTION 1. SHORT TITLE.
This Act may be cited as the “Stopping the Traffic
in Overseas Proliferation of Ghost Guns Act”’.
SEC, 2. FINDINGS.
Congress makes the following findings:
(1) Small arms and associated ammunition

are—

So Ob fe SN DH A BS

(A) uniquely lethal,

WASHSTATEC001506
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 119 of 314

MDM19077 S.L.C.
2

1 (B) easily spread and easily modified, and

2 (C) the primary means of injury, death,

3 and destruction in civil and military conflicts

4 throughout the world.

5 (2) Congress enacted legislation in 2002 to en-

6 sure that the sale and export of such weapons would

7 receive close congressional serutiny and oversight,

8 which has proven important on multiple occasions.

9 (3) President Donald Trump has proposed to
10 transfer the oversight of the export of most of these
11 lethal weapons from the control of the Department
12 of State under the United States Munitions List to
13 the less stringent export controls of the Department
14 of Commerce, in part to expedite the sale of such
15 weapons abroad.

16 (4) This proposed transfer would—

17 (A) lessen the oversight of the Secretary of
18 State to ensure that such exports comply with
19 United States foreign policy, national security,
20 and human rights requirements;

21 (B) completely eliminate congressional re-
22 view of these sales by removing them from the
23 jurisdiction of the Arms Export Control Act (22
24 U.S.C. 2751 et seq.), which mandates that such
25 sales of $1,000,000 and higher be reviewed by

WASHSTATEC001507
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 120 of 314
MDM19077 S.L.C,

3

—_

Congress and subject to the introduction, con-

2 sideration, and vote on a resolution of dis-
3 approval to reject such sales; and

4 (C) facilitate the global dissemination of
5 technical information, including blueprints, of
6 firearms, allowing their easy production with
7 3D printers.

8 (5) Firearms manufactured with 3D_ printers
9 could be untraceable and undetectable by conven-
10 tional means, making it easier for criminals, terror-
11 ists, and other bad actors to commit violent crimes.

12 SEC. 3. STATEMENT OF POLICY.

13 It is the policy of the United States that—

14 (1) the export of lethal firearms and ammuni-
15 tion deserves the highest level of executive and con-
16 eressional scrutiny and oversight; and

17 (2) long-standing practices, policies, and legal
18 requirements regarding such exports should be con-
19 tinued and strengthened.

20 SEC. 4. PROHIBITION ON REMOVAL OF FIREARMS FROM
21 UNITED STATES MUNITIONS LIST.

22 (a) RESTRICTION ON REMOVAL OF FIREARMS FROM
23 UNITED STATES MUNITIONS List.—Notwithstanding
24 section 38 of the Arms Export Control Act (22 U.S.C.

25 2778), the President may not remove any firearm, or tech-

WASHSTATEC001508
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 121 of 314
MDM19077 S.L.C,

4

—_

nical information relating to such firearm, from the
United States Munitions List.

(b) LimirATiOoN ON MODIFYING REGULATIONS.—
The President and the Secretary of State may not change
or alter any requirement under the International Traffic
in Arms Regulations (subchapter M of chapter I of title
22, Code of Federal Regulations) or such successor regula-

tions relating to the export of firearms controlled on the

oO Aa aN DH OD SP WH Ld

United States Munitions List, as such regulations and mu-

=
©

nitions list were composed as of January 1, 2018.

poe,
—

SEC. 5. CONGRESSIONAL OVERSIGHT OF SUSPENSION OF

i
No

EXPORT CONTROL REGULATIONS.

—"
On

The Secretary of State may not suspend the applica-

—
fs

tion of the International Traffic in Arms Regulations

—"
ws

(subchapter M of chapter I of title 22, Code of Federal

oooh,
oN

Regulations) or any such successor regulations, or any

—_
~

part thereof, unless the Secretary of State has notified the

—_
CO

Committee on Foreign Relations of the Senate and the

—
\©

Committee on Foreign Affairs of the House of Representa-

No
OQ

tives in accordance with the process and procedures speci-

NO
—

fied in seetion 38(f) of the Arms Export Control Aet (22
U.S.C. 2778(£)).

ho
No

WASHSTATEC001509
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 122 of 314

 

Message

From: Abraham, Liz (Federal) [LAbraham @doc.gov]

Sent: 2/14/2019 5:22:44 PM

To: Rogers, Shana A [RogersSA2 @state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: See attached...

Attachments: BIS Jurisdiction.docx

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

WASHSTATECO001510
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 123 of 314

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 2/15/2019 2:41:37 PM

To: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]
Subject: Urgent High Side Clearance Request

Importance: High

Rob and Monijay,

Per our discussion about tracking sk li Te just wanted to flag that the quick-turn one

mentioned below appears to be in Monjay’s wheelhouse.

it’s an unclass response to a tasker from OIRA about regulatory reform efforts. Specifically, ft contains an AM fram the
Legal Adviser to D that describes the tasker and brief summary document that identifies the Cats [-lll rule as at State’s
top priority. The relevant language seems benign to me.

it appears someone demanded clearances from the three State bureaus that issue rules at the last minute, which is the
source of the time pressure.

Please let me know if you want me to take any action.

Best,
John

From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Sent: Friday, February 15, 2019 9:17 AM

To: PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>
Subject: Clearance Request on ClassNet

Importance: High

DTCP,

Flagging clearance request re: OIRA Response. The Line needs PM clearance by 10 am.
Thanks,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official - Transitory
UNCLASSIFIED

WASHSTATECO001511
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 124 of 314

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 2/15/2019 8:16:44 PM

To: Timothy Mooney [timothy.mooney@bis.doc.gov]
Subject: Re: Pre-review by OFR

Attachments: Cat [-Il] FR - FRN 13.docx

Thanks Tim.

Robert Monjay
202-663-2817 (office)
(mobile)

 

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>
Sent: Friday, February 15, 2019 3:12:51 PM

To: Monjay, Robert

Subject: RE: Pre-review by OFR

Rob,

if you want me to send me a copy of your rule, | can send that by email to Moja at the OFR and ask if she can ask Kent
Giles or one of the editors to do the pre-review for us. | would include you on the email that goes over.

Tim

From: Monjay, Robert <MonjayR@state.gov>

Sent: Friday, February 15, 2019 2:34 PM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>
Subject: Pre-review by OFR

Tim,

Sarah said we can move forward with pre-review by OFR. What is the next step?
Thanks

Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Voile: iii!

Email: MonjavR@state.gov

Official
UNCLASSIFIED

WASHSTATECO001512
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 125 of 314

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 2/15/2019 9:16:19 PM

To: mscott@gpo.gov

ce: Giles, Kent H. (OFR) [kgiles@gpo.gov]; Robert Monjay(monjayr@state.gov) [monjayr@state.gov]; Mulligan, Stacey A.

(OFR) [smulligan@gpo.gov]; Shelley, Jason (OFR) [jshelley@gpo.gov]; Hillary Hess [Hillary.Hess@bis.doc.gov];
Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: Pre-review request from Department of Commerce and State for review of Commerce final rule (RIN 0694-AF47) and

State final rule (RIN 1400-AE30)
Attachments: Cat I-llLFR-FRN 13.docx; 2018-2-15 Commerce Cat I-lil firearms final rule_0694-AF47 for sending to OFR for pre-

review.docx

Hi Moja,

On March 6, 2019, the Departments of Commerce and State are anticipating submitting the attached final rules to the
Office of the Federal Register for publication. A final decision has not yet been made on publishing these rules

Commerce and State had published these rules as proposed rules concurrently on May 24, 2018.

 

if the OFR has time, Commerce and State would like to request a pre-review of the attached rules prior to our formal
submission of the signed rules. We understand that the rules will still need to be formally reviewed by the OFR editors
once the rules are submitted, but given the short timeline between when the rules will be signed and formally delivered
and when we will be requesting publication, we and our contacts at OMB thought it would help facilitate the process if
we requested a pre-review of the attached final rules at this time.

i have included my counterpart for the Department of State final rule, Robert Monjay, and he can answer any questions
on the State rule.

We know the OFR is quite busy because of the recent shut down, so we sincerely appreciate if you could accommodate
our pre-review request.

Have a nice holiday weekend.
Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division

Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC001513
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 126 of 314

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 2/21/2019 9:45:25 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]; PM-Strategy [PM-Strategy @state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL@state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD@state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED@state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James Jlames.Mcverry.ctr@dla.mil]; String,Marik A [StringMA@state.gov]; Phalen,
Susan A [PhalenSA@state.gov]; chandrawhalenlaw@gmail.com

Subject: CPA MEDIA MONITORING: 21 February 2019

 

Alerts for 21 February 2019

4 ag

“Trump blocks sale of F-35 jets to Turkey over increasing relations with Russia”, The transfer of the fighter jets
was originally planned for March, but will not go ahead until US Secretary of State Mike Pompeo and Secretary
of Defence Patrick M. Shanahan deliver an update to US Congress regarding Turkey’s S-400 purchase.

 

“India Threatens a New Weapon Agamst Pakistan: Water”, India vowed Thursday to cut back on water flowing
through its rivers to arid Pakistan, a threat it has made before but now seems more determined to carry out in the
wake of a suicide bomb attack last week that India has blamed on Pakistan.

 

“What if US 1s laving credibuity tran for Bening on Tarnvan?”, If China gets lured into a false sense of
superiority, it could overreach and make its aggressive move against Taiwan. That could provide the pretext
hardliners long have coveted to deal a crushing blow to the PRC before it further narrows the disparity in
military capabilities — or at least give it enough of a “bloody nose” to deter further provocations. Despite
President Trump’s declared affection for Xi Jinping, all bets would be off if the Chinese leader resorts to
violence over Taiwan.

 

“"inawa Prefectural Assembly member travel to Germany and ltaly, find maior and “unsettling” differences in
the nature of LS. forces stationed in each country”, Toguchi said at a press conference, “Both countries are
resolute in enforcing their sovereignty with the U.S., and have built a relationship as equals. If the Japanese
government faces the base issues in Okinawa as well as SOFA with the same resolution, they will be able to
solve these problems.”

 

 

“Promising signs of Africa's global leadership on maritime security’, The number of kidnappings-for-ransom
and reported assaults in the ports, anchorages and territorial waters of West African coastal states and on the
high seas, is increasing. This shows the ability of maritime criminal networks to shift and diversify their modus
operandi.

“Switzerland: Weaporis were lost to the Lebanese Republican Guard”, Switzerland has suspended the delivery
of military equipment to Lebanon as long as it cannot monitor its final destination and the dangers of
transporting it to an undesirable destination.

“US Navy Rear Admural visit highlights commitment to NATO im the Baltics”, The US has provided more than
$100 million in combined security assistance to Estonia, which joined NATO in 2004, over the past few years,
and conducts nearly 150 military-to-military engagements per year, with over 60 of those taking place with US
personnel based in in Estonia.

 

WASHSTATECO001514
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 127 of 314

“US pledges cinlomacy, sanctions against Russia. security assistance to support Ukraine’, "The United States
will continue to draw on the range of measures we have at our disposal, including diplomacy, sanctions, and
security assistance to support Ukraine and make clear to Russia that the only resolution the international
community can accept is the end of Russia's efforts to undermine Ukraine's sovereignty and territorial integrity.
We'll continue to coordinate our efforts with the many other countries supporting Ukraine," he said at the UN
General Assembly's 67th plenary meeting on the situation in Ukraine.

 

“A New Africa Stratexy: Expandine Hoonomic and Security Ties on the Basis of Mutual Respect”, Under our
new strategy, we will also take several additional steps to help our African friends fight terrorism and strengthen
the rule of law. We will assist key African governments in building the capacity of partner forces and security
institutions to provide effective and sustainable security and law enforcement services to their citizens.

“PRINTED GUNS TRIAL University student has been accused of making weapons with a 3D printer”, A
STUDENT has been accused of making guns with a 3D printer — the first case of its kind in the UK. Tendai
Muswere, 25, was allegedly caught with two computer-generated weapons when cops searched his flat over a
separate matter.

 

“Congress should block rule changes for firearm exports’, A 30-day review period has started on the rules,
started when the administration sent them to Congress on Feb. 4. Senator Menendez is expected to put a "hold"
on the rule changes, but more permanent legislation, such as those acts now introduced in both chambers, is a
better long-term approach.

 

“Heckler & Koch fined for dlegal gun sales to Mexico”, H&K was found to have breached German arms export
rules by shipping nearly 5,000 G36 assault rifles and smaller firearms to strife-torn regions.

 

 

“US, troop withdrawals aren't on the table for Tramn’s North Korea peace talks —~ for now”, But Trump in the
past has broached the topic himself. Last year, he ordered a pause to some joint military exercises between the
two countries to allow North Korea more political space to enact reforms. He has also argued that the U.S. troop
presence there is costly and potentially a drain on other military priorities. But he said in a CBS interview
earlier this month that he had “no plans” to move the forces.

“US committed to help demine Kingdom”, A United States Embassy representative on Wednesday said that his
country is committed to help clear landmines, in particular clusters bombs that were dropped in Cambodia’s
north-east.

 

“Turkey sticks to S-400 deal despite US pressure”, In parallel to the Patriot negotiations, Washington increases
pressure on Ankara for the cancellation of its deal with Russia on the procurement of the S-400 air missile
defense systems on the grounds that the system risks NATO security both on political and technical grounds.

 

“Qatari force arrives in Saudi Arabia to take part in the Al Jazeera Shield drill”, Qatar may still be under an
illegal blockade by neighbouring countries led by Saudi Arabia, but that has not stopped Qatari troops from
taking part in military drills organised there.

 

“Where Coneress Stands on Yemen”, If Congress wishes to put concrete legal restrictions on the executive
branch’s actions in Yemen, the next NDAA—which will be drafted over the coming year and brought to a vote
sometime in the fall—is the most likely vehicle. Presidential allies in the House and the Senate may seek to
limit or avoid these provisions, but Democratic control of the House, combined with Republican reservations
about Yemen policy in the Senate, make this a realistic possibility.

 

“Chad: 400 000 sq. meters cleared of landmines”, Since last November, Humanity & Inclusion’s mine action
team has cleared more than 400,000 square meters of land—the equivalent of 70 football fields—in northern
Chad. The team has identified and destroyed 114 landmines and other explosive remnants of war.

 

WASHSTATECO001515
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 128 of 314

“Maldives Reiterates Commitment to “Free, Open Indo-Pacific Region’ & Democracy’, David J. Ranz, the
deputy assistant secretary for Central and South Asian affairs, announced in December an aid package for
Maldives comprising $7 million in military aid for maritime security and $3 million for supporting civil society
and environmental programmes.

 

“Lebanon keen to get more military aid from US: official’, "We are looking forward to receiving more
military aid from the U.S. to help to modernize our army and enable it to use advanced technology in all areas,”
Bou Saab was quoted as saying by the National News Agency.

“Canada ls Officially Trying To Buy Germany's Unwanted And Unflyable RO-4E Euro Hawk Drone”, A sale
of the RQ-4E airframe and any remaining associated equipment to either party would allow Germany to finally
wash its hands of the Euro Hawk debacle for good. Nearly two decades ago, the German government had
planned on buying five RQ-4Es, but European aviation authorities repeatedly refused to certify the aircraft to
fly over the continent due to concerns about the risks the unmanned aircraft could pose to civilian air traffic.

 

“Boeme's EA-18G fighter plane under consideration by Finnish military”, Australia is the only foreign country,
so far, to be authorized to purchase the Growler. Finland seeks the eventual purchase of 64 aircraft capable of
replacing its aging fleet.

 

“Largest ever American contingent at Aero India”, Dubbing 2018 as a ‘banner year for the United States’ major
defence partnership with India, Juster said: “Last year, the Indian Armed Forces conducted more military
exercises with the US than with any other armed forces in the world. More US service members came to train
with their counterparts in India than in any time in the past.”

 

“The wrong decision on Hoda Muhana’, The bigger issue is the precedent the Trump administration sets. Even
as Trump is gleefully blocking Muthana’s return, he is urging Europe to take back 800 of its own foreign
fighters. Some European states have tough laws and strong security services, but many do not. And even for the
countries with competent services, the sheer volume of fighters will be a strain. Politically, the pressure on
governments by a population bruised by terrorism and increasingly anti-Muslim is often intense. Many
European leaders are looking for an excuse not to take back their citizens, and this decision will give them an
excuse.

 

“As concerns crow about faltering US. support for UAE. Ching steps in to Ful the void” While it’s unclear

precisely how much Chinese arms sales to the UAE have grown, since many of the sales are not announced
publicly, there have been some high-profile deals in recent years, including the Chinese Wing Loong II, an

armed drone similar to the U.S.-made MQ-9 Reaper.

 

“Lockheed Martin Deletes Claim That lis Rebranded F-21 Could Be A Path To Indian F-3s", The possibility
of F-35 sales to India clearly remain a sensitive issue, both in that country and in the United States. It could be
even more complicated now that the Indians have purchased S-400 surface-to-air missile systems from Russia.

 

“Lockheed Unveils F-21 Fichter. a Beefy F-16 Concept It’s Pitching to India”, Unveiled on the opening day of
the biennial Aero India show in Bengaluru, the F-21 represents the company’s latest attempt to nab India’s
planned $15 billion purchase of 114 new fighter jets. Other announced competitors include the Boeing F/A-18
Super Hornet, Eurofighter Typhoon, Dassault Rafale, Saab Gripen, and Russian aircraft. Lockheed had
previously pitched an advanced version of the F-16.

 

“Pentagon is scrambling as Ching ‘sells the hell out of armed drones to US allies”, According to Jack Watling, a
land warfare expert at the Royal United Services Institute (RUST) in London, the UAE's Chinese drone
purchases began after the the U.S. refused to sell them American armed UAVs.

 

WASHSTATECO001516
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 129 of 314

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647 6968

e-mail:

 

 

Official
UNCLASSIFIED

WASHSTATECO001517
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 130 of 314

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 2/21/2019 9:49:24 PM

To: Shufflebarger, Jamie [Shufflebarger] @state.gov]; Christopherson, CollinC [ChristophersonCC@state.gov]; Ravi, Sunil
K [RaviSK@state.gov]; PM-CPA [PM-CPA@state.gov]; Urena, Michael A [UrenaWMA@state.gov]; Abisellan,Eduardo
{AbisellanE @state.gov]; P/EUR Duty Officer [P-EURDuty@state.gov]; T_SpecAssts [T_SpecAssts@state.gov]; Darrach,
Tamara A [DarrachTA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Shin, JaeE [ShinJE@state.gov];
Hamilton, Catherine E [HamiltonCE @state.gov]; Dearth, Anthony M [DearthAM@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]; Minarich, Christine M [MinarichCM @state.gov]; Kottmyer, Alice M
[KottmyerAM@state.gov]; Krueger, Thomas G [KruegerTG @state.gov]; McClung, Gailyn W
{[McClungGW @state.gov]; Peckham,Yvonne M [PeckhamYM @state.gov]; Thompson, Zainab B
[ThompsonZB@state.gov]; Shinnick, Julianne [Shinnicki@state.gov]; Blaha, Charles O [BlanaCO @state.gov]

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Attachments: Tab 1 - Cat i-fll Final FRN.docx; Tab 2 - Rule Statement on Cat I-lil Final FRN.docx; USML Cat I-Ill Final FRN - AM to
T.docx

All,

Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817
oe

Email: MonjayR@state.gov

Official - SBU
LINCLASSIFIED

WASHSTATECO001518
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 131 of 314

Message

 

From: Blaha, Charles O [BlahaCO @state.gov]

Sent: 2/22/2019 12:35:40 PM

To: Hamilton, Catherine E [HamiltonCE @state.gov]; Monjay, Robert [MonjayR@state.gov]; Shufflebarger, Jamie
[ShufflebargerJ @state.gov]; Christopherson, Collin C [ChristophersonCC@state.gov]; Ravi, Sunil K
[RaviSK@state.gov]; PM-CPA [PM-CPA@state.gov]; Urena, Michael A [UrenaMA@state.gov]; Abisellan, Eduardo
{[AbisellanE @state.gov]; P/EUR DutyOfficer [P-EURDuty@state.gov]; T_SpecAssts [T_SpecAssts@state.gov]; Darrach,
Tamara A [DarrachTA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]: Shin, Jae E [ShinJE@state.gov]; Dearth,
Anthony M [DearthAM@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]; Minarich,Christine M
[MinarichCM@state.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]; Krueger, Thomas G [KruegerTG @state.gov];
McClung,Gailyn W [McClungGW @state.gov]; Peckham, Yvonne M [PeckhnamYM@state.gov]; Thompson, Zainab B
[ThompsonZB@state.gov]; Shinnick, Julianne [ShinnickJ @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Fis put ORL/SHR down as info by request.

Official
UNCLASSIFIED

From: Hamilton, Catherine E <HamiltonCE@state.gov>

Sent: Friday, February 22, 2019 7:34 AM

To: Monjay, Robert <MonjayR@state.gov>; Shufflebarger, Jamie <ShufflebargerJ@state.gov>; Christopherson, Collin C
<ChristophersonCC@state.gov>; Ravi, Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A
<UrenaMA @state.gov>; Abisellan, Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURDuty @state.gov>;
T_SpecAssts <T_SpecAssts@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>; Dearth, Anthony M <DearthAM@state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M

<KottmyerAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW@state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO@state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Clear for DTCL.

From: Monjay, Robert <Moniayk @istate.gov>

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <ChristophersonCc @ state. zov>; Ravi,
Sunil K <RaviSk@state.gov>; PM-CPA <PM-CPA@ state gov>; Urena, Michael A <UrenaMAg@state. pov>; Abisellan,
Eduardo <Abisellank @state eov>; P/EUR Duty Officer <P-EURDuty @state envy>; T_SpecAssts <I SpecAssta@state.pov>;
Darrach, Tamara A <DarrachTA@state.gsov>; Heidema, Sarah J <HeidemaS! @state.gov>; Shin, Jae E <ShinJE@state.gov>;

 

 

       

 

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

WASHSTATECO001519
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 132 of 314

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

oi: _—___

Email: MonjayR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001520
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 133 of 314

 

Message

From: Dearth, Anthony M [DearthAM @state.gov]

Sent: 2/22/2019 12:39:22 PM

To: Monjay, Robert [MonjayR@state.gov]; Shufflebarger, Jamie [Shufflebarger) @state.gov]; Christopherson, Collin C
[ChristophersonCC@state.gov]; Ravi, Sunil K [RaviSK@state.gov]; PM-CPA [PM-CPA@state.gov]; Urena, Michael A
{[UrenaMA@state.gov]; Abisellan,Eduardo [AbisellanE@state.gov]; P/EUR Duty Officer [P-EURDuty@state.gov];
T_SpecAssts [T_SpecAssts@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Shin, JaeE [ShinJE@state.gov]; Hamilton, Catherine E [HamiltonCE@state.gov]; Rogers,
Shana A [RogersSA2@state.gov]; Minarich, Christine M [MinarichCM@state.gov]; Kottmyer, Alice M
[KottmyerAM@state.gov]; Krueger, Thomas G [KruegerTG @state.gov]; McClung, Gailyn W [McClungGW @state.gov];
Peckham, Yvonne M [PeckhamYM @state.gov]; Thompson, Zainab B [ThompsonZB@state.gov]; Shinnick, Julianne
[ShinnickJ @state.gov]; Blaha, Charles O [BlahaCO @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Clear for DTCM
vir, Tony

Anthony M. Dearth

Ghief of Stat

Directorate of Defense Trade Controls
Bureau of Political Miltary Affairs
United States Department of State
Office: 202-853-2836

Official - SBU
UNCLASSIFIED

From: Monjay, Robert <MonjayR @state.gov>

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shufflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaS/@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M

<KottmyerAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

WASHSTATEC001521
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 134 of 314

ois

Email: ee a

Official - SBU
UNCLASSIFIED

WASHSTATEC001522
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 135 of 314

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 2/22/2019 1:09:17 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: Points on the 1-3 rule for the NSC

From: Rogers, Shana A <RogersSA2@state.gov>
Sent: Friday, February 22, 2019 8:08 AM

To: Heidema, Sarah J <HeidermaSJ@state.gov>
Subject: RE: Points on the 1-3 rule for the NSC

Official - SBU
UNCLASSIFIED

From: Heidema, Sarah J <HeidermaS] @state.gov>
Sent: Friday, February 22, 2019 8:07 AM

To: Rogers, Shana A <RogersSA2 state. cov>
Subject: RE: Points on the 1-3 rule for the NSC

 

ceatuenieneriscectatetenenaecvneresSWinercentacntenencneeRctaceenes

Subject: RE: Points on the 1-3 rule for the NSC

Hi Sarah,

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Tuesday, February 12, 2019 1:03 PM

To: String, Marik A <StringMA@ state. gov>; Miller, Michael F <Milermf@state.cov>; Heidema, Sarah J
<HeidemaS! @state zov>; Kovar, Jeffrey D <Kovar/D@ state gov>

 

Subject: RE: Points on the 1-3 rule for the NSC

Sarah,
Apologies for the delayed response, Here are some comments from L/PM.

   

Give me a call if you’d like to discuss.

Thanks,

WASHSTATEC001523
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 136 of 314

Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: String, Marik A <StringMA@ state eoyv>
Sent: Monday, February 11, 2019 6:56 PM
To: Miller, Michael F <Millerrnit@state.gov>; Heidema, Sarah J <HeideraS) @state. cov>; Kovar, Jeffrey D

 

Ce: Minarich, Christine M <MinarichOM @ state. sov>
Subject: RE: Points on the 1-3 rule for the NSC

A few additional notes below.

From: Miller, Michael F <Millermf@state.sov>

Sent: Monday, February 11, 2019 4:44 PM

To: Heidema, Sarah J <Heldemasi@ state gav>; Kovar, Jeffrey D <KovariD@ state zov>; Rogers, Shana A
<RogersSA2 @ state gov>; String, Marik A <StringMAG@istate gov>

 

 

Subject: RE: Points on the 1-3 rule for the NSC
A few suggestions

From: Heidema, Sarah J <HeiderriaS i @state. gov>

Sent: Monday, February 11, 2019 4:27 PM

 

<StringMA@state.eov>; Miller, Michael F <Milermf@state.gov>
Cc: Minarich, Christine M <MinarichC M @ state go>
Subject: Points on the 1-3 rule for the NSC

 

WASHSTATEC001524
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 137 of 314

 

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC001525
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 138 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/22/2019 1:18:40 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: FW: Points on the ITAR rule

Attachments: 20190212 Rulelmpacts LPM cmts (002).docx

 

Thanks,
Shana

Official - SBU
LINCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Friday, February 22, 2019 8:12 AM

To: Rogers, Shana A <RogersSA2@state.gov>
Subject: FW: Points on the ITAR rule

From: Heidema, Sarah J
Sent: Tuesday, February 12, 2019 1:19 PM
To: 'Kouts, Jodi L. EOP/NSC’ <Jocdi.L. Kouts@insc eon ae

 

Subject: Points on the ITAR rule

Jody-

Sarah

WASHSTATEC001526
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 139 of 314

 

Message

From: Shin, Jae E [ShinJE@state.gov]

Sent: 2/22/2019 1:29:21 PM

To: Monjay, Robert [MonjayR@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Clear for Compliance. Thank you,

Jae

From: Monjay, Robert <MonjayR@state.gov>

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shufflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaS/@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M
<KottmyerAM@state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

oi!

Email: MonjayR@state.gov

 

Official - SBU
LINCLASSIFIED

WASHSTATEC001527
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 140 of 314

 

Message

From: Abraham, Liz (Federal) [LAbraham @doc.gov]
Sent: 2/22/2019 2:06:41 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: CAT I-Ill and 3-D issue

From: Rogers, Shana A <RogersSA2 @state.gov>
Sent: Friday, February 22, 2019 9:06 AM

To: Abraham, Liz (Federal) <LAbraham @doc.gov>
Subject: RE: CAT |-Il and 3-D issue

Official - Transitory
UNCLASSIFIED

From: Abraham, Liz (Federal) <LAbraharmn @dac.gov>
Sent: Friday, February 22, 2019 8:21 AM
To: Rogers, Shana A <Rogers$4?2 @state.gov>; Minarich, Christine M <MinarichCM

Subject: RE: CAT |-Il and 3-D issue

    

 

Best,
Liz

From: Rogers, Shana A <RogerssA2 @ state. cov>

Sent: Friday, February 22, 2019 8:15 AM

To: Abraham, Liz (Federal) <LAbraham @doc.gov>; Minarich, Christine M <MinarichChM @ state. sov>
Subject: RE: CAT |-Il and 3-D issue

 

Shana

Official - SBU
LINCLASSIFIED

WASHSTATEC001528
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 141 of 314

From: Abraham, Liz (Federal) <LAbraham@doc.gov>

Sent: Thursday, February 21, 2019 4:57 PM

To: Rogers, Shana A <RogersSA2 @ state. gov>; Minarich, Christine M <MinarichCM @ state. gov>
Subject: CAT I-lll and 3-D issue

|
ee

Thanks,
Liz

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in

error, and delete the message.

WASHSTATEC001529
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 142 of 314

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 2/22/2019 4:59:14 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: Pre-review request from Department of Commerce and State for review of Commerce final rule (RIN 0694-

AF47) and State final rule (RIN 1400-AE30)
Attachments: Cat I-lI}FR-FRN 13.docx; 2018-2-15 Commerce Cat I-lil firearms final rule_0694-AF47 for sending to OFR for pre-
review.docx

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Friday, February 15, 2019 4:16 PM

To: mscott@gpo.gov

Cc: Giles, Kent H. (OFR) <kgiles@gpo.gov>; Monjay, Robert <MonjayR@state.gov>; Mulligan, Stacey A. (OFR)
<smulligan@gpo.gov>; Shelley, Jason (OFR) <jshelley@gpo.gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>; Heidema,
Sarah J <HeidemaSJ @state.gov>

Subject: Pre-review request from Department of Commerce and State for review of Commerce final rule (RIN 0694-
AF47) and State final rule (RIN 1400-AE30)

Hi Moja,

On March 6, 2019, the Departments of Commerce and State are anticipating submitting the attached final rules to the
Office of the Federal Register for publication. A final decision has not yet been made on publishing these rules,

Commerce and State had published these rules as proposed rules concurrently on May 24, 2018.

 

if the OFR has time, Commerce and State would like to request a pre-review of the attached rules prior to our formal
submission of the signed rules. We understand that the rules will still need to be formally reviewed by the OFR editors
once the rules are submitted, but given the short timeline between when the rules will be signed and formally delivered
and when we will be requesting publication, we and our contacts at OMB thought it would help facilitate the process if
we requested a pre-review of the attached final rules at this time.

i have included my counterpart for the Department of State final rule, Robert Monjay, and he can answer any questions
on the State rule.

We know the OFR is quite busy because of the recent shut down, so we sincerely appreciate if you could accommodate
our pre-review request.

Have a nice holiday weekend.

WASHSTATEC001530
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 143 of 314
Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC001531
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 144 of 314

 

Message

From: Monjay, Robert [MonjayR@state.gov]
Sent: 2/22/2019 5:15:50 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: Cats I-lll FRN

Attachments: Tab 1 - Cat I-Ilf Final FRN.docx

FRN 13 is what went to the FR for initial review. | made a few formatting updates on the one that | circulated for
signature clearance last night and | was going to have Tim send it over to the FR to replace FRN 43.

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2 @state.gov>
Sent: Friday, February 22, 2019 11:35 AM

To: Monjay, Robert <MonjayR@state.gov>
Subject: FW: Cats I-III FRN

Hi Rob,
is this still the latest version of the rule? Or do you have what went to the Federal Register far initial review?

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Monjay, Robert <Moniz
Sent: Monday, January 07, 2019 2:51 PM

 

Cc: Minarich, Christine M <MinarichOM @ state. gov>
Subject: RE: Cats I-Il] FRN

Official - SBU
UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSi@istate goy>

Sent: Monday, January 7, 2019 2:49 PM

To: Rogers, Shana A <RogersSA2 @ state. gov>

Ce: Minarich, Christine M <MinarichCM @state.zov>; Monjay, Robert <MonjayR@ state.gov>
Subject: RE: Cats I-Ili FRN

 

+ monjay

Official
UNCLASSIFIED

WASHSTATEC001532
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 145 of 314

From: Rogers, Shana A <Rogers5&2 @state.gov>

 

Sent: Monday, January 7, 2019 2:48 PM

OVD

Cc: Minarich, Christine M <MinarichCM @ state.gov>
Subject: Cats I-lll FRN

 

Hi Sarah,
Will you please send us the final notice as cleared by OMB? (’m not sure | have the latest.

Thanks,
Shana

Official
UNCLASSIFIED

WASHSTATEC001533
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 146 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]
Sent: 2/22/2019 5:16:13 PM

To: Monjay, Robert [MonjayR@state.gov]
Subject: RE: Cats [-lll FRN

Thanks!

Official - SBU

UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>
Sent: Friday, February 22, 2019 12:16 PM

To: Rogers, Shana A <RogersSA2@state.gov>
Subject: RE: Cats I-Ill FRN

FRN 13 is what went to the FR for initial review. | made a few formatting updates on the one that | circulated far
signature clearance last night and i was going to have Tim send it over fo the FR to replace FRN 23.

Official - SBU
UNCLASSIFIED

Sent: Friday, February 22, 2019 11:35 AM
To: Monjay, Robert <MoniayR @state.gov>
Subject: FW: Cats I-lll FRN

Hi Rob,
is this still the latest version of the rule? Or do you have what went to the Federal Register for initlal review?

Thanks,
Shana

Official - SBU
LINCLASSIFIED

From: Monjay, Robert <M
Sent: Monday, January 07, 2019 2:51 PM

 

 

Ce: Minarich, Christine M <MinarichCM @istate goy>
Subject: RE: Cats I-Ill FRN

Official - SBU
UNCLASSIFIED

From: Heidema, Sarah J <Heidernasi@state. sov>

Sent: Monday, January 7, 2019 2:49 PM

To: Rogers, Shana A <RogersSA?2 @state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>; Monjay, Robert <MoniayR@state gov>
Subject: RE: Cats I-Ill FRN

 

 

WASHSTATEC001534
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 147 of 314

+ monjay

Official
UNCLASSIFIED

From: Rogers, Shana A <RogerssA2 @ state. sov>
Sent: Monday, January 7, 2019 2:48 PM
To: Heidema, Sarah J <Heidemas) @state goy>

Ce: Minarich, Christine M <MinarichOM @ state. sov>
Subject: Cats I-lll FRN

Hi Sarah,
Will you please send us the final notice as cleared by OMB? (’m not sure | have the latest.

Thanks,
Shana

Official
LINCLASSIFIED

WASHSTATEC001535
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 148 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/22/2019 5:18:37 PM

To: Robinson, Stuart J. (CIV) [Stuart.J.Robinson@usdoj.gov]; Myers, Steven A. (CIV) [Steven.A.Myers@usdoj.gov]
cc: Minarich, Christine M [MinarichCM @state.gov]

Subject: FW: Pre-review request from Department of Commerce and State for review of Commerce final rule (RIN 0694-

AF47) and State final rule (RIN 1400-AE30}
Attachments: Cat I-II[ FR -FRN 13.docx; 2018-2-15 Commerce Cat I-Ill firearms final rule_0694-AF47 for sending to OFR for pre-
review.docx

 

Official - SBU
UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, February 22, 2019 11:59 AM

To: Rogers, Shana A <RogersSA2@state.gov>

Subject: FW: Pre-review request from Department of Commerce and State for review of Commerce final rule (RIN 0694-
AF47) and State final rule (RIN 1400-AE30}

From: Timothy Mooney <Timeathy. Mooney @bis.coc.gay>
Sent: Friday, February 15, 2019 4:16 PM
To: mscoti@epo s

 

  

Ce: Giles, Kent H. (OFR) <kgilest@eno.gev>; Monjay, Robert <Moniayk@stats.cov>; Mulligan, Stacey A. (OFR)

 

Sarah J <HeisermaS @state,
Subject: Pre-review request from Department of Commerce and State for review of Commerce final rule (RIN 0694-
AF47) and State final rule (RIN 1400-AE30)

Hi Moja,

On March 6, 2019, the Departments of Commerce and State are anticipating submitting the attached final rules to the
Office of the Federal Register for publication. A final decision has not yet been made on publishing these rules

Commerce and State had published these rules as proposed rules concurrently on May 24, 2018.

 

WASHSTATEC001536
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 149 of 314

 

if the OFR has time, Commerce and State would like to request a pre-review of the attached rules prior to our formal
submission of the signed rules. We understand that the rules will still need to be formally reviewed by the OFR editors
once the rules are submitted, but given the short timeline between when the rules will be signed and formally delivered
and when we will be requesting publication, we and our contacts at OMB thought it would help facilitate the process if
we requested a pre-review of the attached final rules at this time.

i have included my counterpart for the Department of State final rule, Robert Monjay, and he can answer any questions
on the State rule.

We know the OFR is quite busy because of the recent shut down, so we sincerely appreciate if you could accommodate
our pre-review request.

Have a nice holiday weekend.
Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division

Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC001537
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 150 of 314

 

Message

From: Darrach, Tamara A [DarrachTA@state.gov]

Sent: 2/22/2019 6:39:36 PM

To: Monjay, Robert [MonjayR@state.gov]

Subject: Re: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

I clear. Thanks!

 

From: Monjay, Robert <MonjayR@state.gov>

Date: February 21, 2019 at 4:49:28 PM EST

To: Shufflebarger, Jamie <ShufflebargerJ@state.gov>, Christopherson, Collin C

<ChristophersonCC @state.gov>, Ravi, Sunil K <RaviSK@state.gov>, PM-CPA <PM-CPA@state.gov>,
Urena, Michael A <UrenaMA@state.gov>, Abisellan, Eduardo <AbisellanE@state.gov>, P/EUR Duty Officer
<P-EURDuty@state.gov>, T_SpecAssts <T_SpecAssts@state.gov>, Darrach, Tamara A
<DarrachTA@state.gov>, Heidema, Sarah J <HeidemaSJ@state.gov>, Shin, Jae E <ShinJE@state.gov>,
Hamilton, Catherine E <HamiltonCE@state.gov>, Dearth, Anthony M <DearthAM@state.gov>, Rogers, Shana
A <RogersSA2@state.gov>, Minarich, Christine M <MinarichCM@state.gov>, Kottmyer, Alice M
<KottmyerAM@state.gov>, Krueger, Thomas G <KruegerTG@state.gov>, McClung, Gailyn W
<McClungGW @state.gov>, Peckham, Yvonne M <PeckhamYM@state.gov>, Thompson, Zainab B
<ThompsonZB@state.gov>, Shinnick, Julianne <ShinnickJ @state.gov>, Blaha, Charles O
<BlahaCO@state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

wii:

Email: ee -

Official - SBU
UNCLASSIFIED

WASHSTATEC001538
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 151 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/22/2019 7:53:44 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Attachments: USML Cat I-lll Final FRN - AM to T LPM cmts.docx

Shana

 

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayR @state.gov>

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shufflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M

<KottmyerAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

boii:
Email: nin ~

Official - SBU
UNCLASSIFIED

WASHSTATEC001539
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001540
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 153 of 314

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001541
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 154 of 314

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC001542
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 155 of 314

 

Message

From: String, Marik A [StringMA@state.gov]

Sent: 2/25/2019 2:49:20 PM

To: Shufflebarger, Jamie [ShufflebargerJ @state.gov]; Frideres, Taryn F [FrideresTF@state.gov]
Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-ill Transfer

Attachments: 02-22-19 Menendez Letter on Hold on CAT I-lll Transfer. pdf

SBU

For D’s awareness.

WASHSTATEC001543
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001544
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 157 of 314

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001545
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 158 of 314

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC001546
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 159 of 314

 

Message

From: Peckham, Yvonne M [PeckhamYM @state.gov]

Sent: 2/25/2019 3:15:46 PM

To: Monjay, Robert [MonjayR@state.gov]

ce: Peckham, Yvonne M [PeckhamYM @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4
AE3O Final rule- Format - 10603 SignedFR_xx-xx-2019

AE73 ANPRM rule- Format - 10568 SignedFR_xx-xx-2019

mon leave today and don’t expect to be in the office until Wednesday. Pe

Thank you,
Yvonne

Official
LINCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Friday, February 22, 2019 5:30 PM

To: Peckham, Yvonne M <PeckhamYM @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Yvonne,

ee
Thanks
Rob

Official
LINCLASSIFIED

 

 

<UrenaMA@state.gov>; Abisellan, Eduardo <AbisellanEm@state.gov>; P/EUR Duty Officer <P-EURDuty@state. gov>;

 

 

:>; Dearth,

 

McClung, Gailyn W <MecClungGW @istate.gov>; Thompson, Zainab B <Thompsonz8@state.gov>; Shinnick, Julianne
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4
Hi Rob-
Clear for DIR -

Thank you,
Yvonne

WASHSTATEC001547
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 160 of 314

Yvonne Peckham

Office of Directives Management
A/GIS/BIR

515 22 Street, NW.

SA-2, Suite 5100

Washington, DC 20037
202-261-8500; ext 4-8500

Official
UNCLASSIFIED

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shutflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCC @state. goy>; Ravi,
Sunil K <RaviSk @state.cov>; PM-CPA <PM-CPA@ state aay>; Urena, Michael A <UrenaMA@istate.acyv>; Abisellan,
P-EURDuty state. gov>; T_SpecAssts <P SpecAssts@state gov>;
Darrach, Tamara A <DarrachTA@state goy>; Heidema, Sarah J <HeidemsSi@state.gav>; Shin, Jae E <ShinJE@state gov>;

 

 

 

 

<RogerssA2 @state.eov>; Minarich, Christine M <MinarichCM@state.eov>; Kottmyer, Alice M

<KottrmyerAM @ state gov>; Krueger, Thomas G <kruager?G@ state .gav>; McClung, Gailyn W <McClungaW @ state go>;

      

<Shinnick) @state.sov>; Blaha, Charles O <BlahaCO@state gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001548
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001549
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 162 of 314

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001550
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 163 of 314

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC001551
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001552
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 165 of 314

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001553
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 166 of 314

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC001554
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 167 of 314

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/25/2019 4:43:54 PM

To: Pompian, Shawn M [PompianSM @state.gov]

Subject: RE: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

i agree completely

From: Pompian, Shawn M <PompianSM @state.gov>

Sent: Monday, February 25, 2019 11:36 AM

To: Rogers, Shana A <RogersSA2 @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Minarich, Christine M
<MinarichCM @state.gov>

Subject: RE: Senator Menendez Letter to SecState on Hold on CAT I-ill Transfer

 

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A <BogersSA2 @state.gov>

Sent: Monday, February 25, 2019 11:20 AM

To: Kovar, Jeffrey D <KovariD@state.gov>; Minarich, Christine M <MinarichCM @ state.gov>; Pompian, Shawn M
<Pompigns @estete goy>

Subject: RE: Senator Menendez Letter to SecState on Hold on CAT I-ill Transfer

 

ti Shawn

 

Thanks,
Shana

Official - SBU
LINCLASSIFIED

From: Kovar, Jeffrey D <KevarJD@state.gov>
Sent: Monday, February 25, 2019 11:08 AM

Subject: RE: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

WASHSTATEC001555
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 168 of 314

 

From: Minarich, Christine M <MinarichCM @state gsov>

Sent: Monday, February 25, 2019 10:59 AM

To: Rogers, Shana A <RogersSA2 @ state. gove; Kovar, Jeffrey D <KovarJD@ state go>
Subject: RE: Senator Menendez Letter to SecState on Hold on CAT I-ill Transfer

 

Official - SBU
UNCLASSIFIED

centatecboReevcenesinrvnenenrcetaeSitentvcacencneccesendeckerseeran

Sent: Monday, February 25, 2019 10:49 AM
To: Minarich, Christine M <MinarichC M@state.gov>; Kovar, Jeffrey D <Kovar/D@state.gov>
Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

Christine and Jeff,

 

Happy to discuss,
Shana

Official - SBU
LINCLASSIFIED

Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

 

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>
Sent: Friday, February 22, 2019 7:03 PM

To: Paul, Joshua M <PauliM @state.gov>; Darrach, Tamara A <DarrachTA
Ce: Edmund. Rice@mall house.gov (edmund. rice @maill house gov) <edmund rice @imall house.gov>; Silberman, Zach

Gistate 2oy>

   

WASHSTATEC001556
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 169 of 314

<Zach Silberman @mail house gov>; Callahan, Tom (Foreign Relations) <Tom Callahan@fereign senate eoy>
Subject: Senator Menendez Letter to SecState on Hold on CAT I-III Transfer

 

 

FYI. In the mail.

WASHSTATECO001557
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 170 of 314

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 2/25/2019 5:39:35 PM

To: Noonan, Michael J [NoonanMJ @state.gov]

Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

Attachments: 02-22-19 Menendez Letter on Hold on CAT I-lll Transfer. pdf

Rob Hart
202.736.9231 | hartri@state gov

Official
UNCLASSIFIED

From: Paul, Joshua M <PauUM@state.gov>

Sent: Monday, February 25, 2019 7:28 AM

To: PM-DAS's <PM-DASs@state.gov>; PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>; Miller, Michael F
<Millermf@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-Il! Transfer

 

Josh

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>

Sent: Friday, February 22, 2019 7:03 PM

To: Paul, Joshua M <PaulJM@state.gov>; Darrach, Tamara A <DarrachTA@state goy>

Ce: Edrnund. Rice@imall house. gov (edmund.rice@maill house.goy) <edmundsice@ mall house.gzov>; Silberman, Zach
<fach Silberman @ mail house.gov>; Callahan, Tom (Foreign Relations) <Tom Callahan @foreign.senate.gov>
Subject: Senator Menendez Letter to SecState on Hold on CAT I-iil Transfer

 

 

FYI. In the mail.

WASHSTATEC001558
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001559
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 172 of 314

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATECO001560
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 173 of 314

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC001561
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 174 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/25/2019 6:42:22 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Attachments: IM to PM on CN Process 2.14 FINAL. docx

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
LINCLASSIFIED

From: Minarich, Christine M

Sent: Monday, February 25, 2019 1:41 PM

To: Monjay, Robert <MonjayR@state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
LINCLASSIFIED

From: Monjay, Robert <MoniayR @state gov>

Sent: Monday, February 25, 2019 1:28 PM

To: Minarich, Christine M <MinarichCM @state goy>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichUM @ state goy>
Sent: Monday, February 25, 2019 1:02 PM
To: Monjay, Robert <NioniayR @state gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC001562
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 175 of 314

From: Monjay, Robert <Moniayk @istate.gov>
Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <ChristophersonCc @ state. zov>; Ravi,

 

  

Darrach, Tamara A <DarrachTA@ state. gov>; Heidema, Sarah J <HeldernaS! @state.gov>; Shin, Jae E <ShinJE@state ove;
Hamilton, Catherine E <HamittoncE@state gov>; Dearth, Anthony M <DearthAM@ state gov>; Rogers, ShanaA

 

   

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817
oi:

Email: MonjayR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001563
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 176 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/25/2019 7:11:27 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, February 25, 2019 2:09 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Thanks
Rob

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state cov>

 

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Monjay, Robert <M
Sent: Monday, February 25, 2019 1:28 PM

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM@ state sav>
Sent: Monday, February 25, 2019 1:02 PM

 

WASHSTATECO001564
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 177 of 314

secececeucerederecedeercenthiveentventensuercensssdckerceera

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Rob

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayRh @state.gov>

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shuiflebarger) @state.gov>; Christopherson, Collin C <ChristophersanCC @state.gov>; Ravi,
Sunil K <RaviSk@ state gov>; PM-CPA <PM-CPA@state eov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,

   
 
 

 

 

.ov>; Shin, Jae E <ShiniE@istate cove;
Hamilton, Catherine E <HarniitonCE@state.gov>; Dearth, Anthony M <DearthAM @state gov>; Rogers, ShanaA

 

<KottrnyerAM @istate gov>; Krueger, Thomas G <Krueger!G@ state .gov>; McClung, Gailyn W <McCluneGWw @ state gov;
Peckham, Yvonne M <PeckharmYMéGistate.gov>; Thompson, Zainab B <ThompsonZB @ state. gov>; Shinnick, Julianne

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: a -

Official - SBU
LINCLASSIFIED

WASHSTATECO001565
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 178 of 314

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/25/2019 7:30:04 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer
thx

From: Rogers, Shana A <RogersSA2 @state.gov>

Sent: Monday, February 25, 2019 2:28 PM

To: Paul, Joshua M <PaulJM @state.gov>

Cc: Minarich, Christine M <MinarichCM @state.gov>; Kovar, Jeffrey D <KovarJD @state.gov>; Pompian, Shawn M
<PompianSM @state.gov>

Subject: RE: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

Josh,

 

Shana

Official - SBU
UNCLASSIFIED

From: Paul, Joshua M <PauliM@ state gov>

Sent: Monday, February 25, 2019 10:11 AM

To: Rogers, Shana A <RogersSA? @state.goy>

Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

 

WASHSTATECO001566
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 179 of 314

From: Fite, David (Foreign Relations) <Davic Fite@foreign senate. sav>
Sent: Friday, February 22, 2019 7:03 PM

chTrAg

 

   

Ce: Edreund Rice @mall house gov (edmund rice @ mail house.gov) <edmund rice @ mail house.gove; Silberman, Zach
<Zach Silberman @mail house gov>; Callahan, Tom (Foreign Relations) <Tom Callahan@fereign senate eoy>
Subject: Senator Menendez Letter to SecState on Hold on CAT I-ill Transfer

 

FYI. In the mail.

WASHSTATEC001567
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 180 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/25/2019 7:45:00 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Official - Transitory
UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, February 25, 2019 2:09 PM

To: Minarich, Christine M <MinarichCM@state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Thanks
Rob

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@i state cov>
Sent: Monday, February 25, 2019 1:41 PM

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Rob,

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Monjay, Robert <Moniayk @istate. eov>
Sent: Monday, February 25, 2019 1:28 PM

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC001568
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 181 of 314

 

Subject: RE: CLEARANCE REQ

 

M to T for Final Rule revising ITAR 126.4

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <Moniayk @istate.gov>
Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <ShuNiebarger] @state.gov>; Christopherson, Collin C <ChristophersonCc @ state. zov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@ state gov>; Urena, Michael A <UrenaMAg@state.pov>; Abisellan,

 

  
 

 

Darrach, Tamara A <DarrachTA@ state. gov>; Heidema, Sarah J <HeldernaS! @state. gov>; Shin, Jae E <ShinJE@state gov>;
Hamilton, Catherine E <HamiftoncE@state gov>; Dearth, Anthony M <DearthAM@ state. gov>; Rogers, Shana A

 

 

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjayR@state.gov
a

Official - SBU
UNCLASSIFIED

WASHSTATECO001569
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 182 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/25/2019 8:14:36 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Attachments: USML Cat I-lll Final FRN - AM to T LPM cmts.docx

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

 

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Monday, February 25, 2019 1:42 PM

To: Rogers, Shana A <RogersSA2@state.gov>

Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
LINCLASSIFIED

From: Minarich, Christine M

Sent: Monday, February 25, 2019 1:41 PM

To: Monjay, Robert <NioniayR @state gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

Sent: Monday, February 25, 2019 1:28 PM
To: Minarich, Christine M <MinarichCM@ state. gov>
Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM @ state gzoy>

Sent: Monday, February 25, 2019 1:02 PM

 

WASHSTATECO001570
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 183 of 314

secececeucerederecedeercenthiveentventensuercensssdckerceera

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayRh @state.gov>

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shuiflebarger] @state.gov>; Christopherson, Collin C <ChristophersanCC @state.gov>; Ravi,
Sunil K <RaviSk@ state gov>; PM-CPA <PM-CPA@state eov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,

 
 
 

 

 

 

.ov>; Shin, Jae E <ShiniE@istate cove;
Hamilton, Catherine E <HarniitonCE@state.gov>; Dearth, Anthony M <DearthAM @state gov>; Rogers, ShanaA

 

<KottrnyerAM @istate gov>; Krueger, Thomas G <Krueger!G@ state .gov>; McClung, Gailyn W <McCluneGWw @ state gov;
Peckham, Yvonne M <PeckharmYMéGistate.gov>; Thompson, Zainab B <ThompsonZB @ state. gov>; Shinnick, Julianne

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
LINCLASSIFIED

WASHSTATEC001571
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 184 of 314

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]

Sent: 2/25/2019 8:14:34 PM

To: Hart, Regina A [HartRA@state.gov]; Monjay, Robert [MonjayR@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Rogers, Shana A [RogersSA2@state.gov]; Johnson, Clifton M [JohnsonCM5 @state.gov]; Kottmyer, Alice M
[KottmyerAM @state.gov]

Subject: FW: fyi -- Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

Attachments: 02-22-19 Menendez Letter on Hold on CAT I-lll Transfer. pdf

Importance: High

 

Thanks
Alice

From: Mathew, Asha (Federal) <amathew@dac.gov>

Sent: Monday, February 25, 2019 3:07 PM

To: Kottmyer, Alice M <KottmyerAM @state.gov>

Subject: FW: fyi -- Senator Menendez Letter to SecState on Hold on CAT I-ill Transfer

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@oamb.eon.gay>
Sent: Monday, February 25, 2019 12:21 PM

To: Mathew, Asha (Federal) <amathew@doc.gov>

Subject: fyi -- Senator Menendez Letter to SecState on Hold on CAT I-Ill Transfer

WASHSTATEC001572
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001573
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 186 of 314

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001574
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 187 of 314

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATECO001575
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 188 of 314

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 2/25/2019 8:17:45 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

Subject: CPA Media Monitoring: Waltz: Implications of Proposed Changes to Firearms Export Regulations

Attachments: waltz_implications_of_cati-iii-2019.pdf

 

Implications of Proposed Changes to Firearms Export Regulations
By Susan Waltz
February 2019

CPA Note: Paper attached as .pdf

The Administration has notified Congress of its intent to change firearms export regulations by reclassifying
several kinds of firearms and ammunition — from their current designation as military weapons (defense
articles) to commercial items. Semi-automatic and non-automatic firearms are the main items slated for change.
Included in this class of weapons are the high-powered assault rifles—including the semi-automatic AR-15--that
have been used in several mass shootings in the US, as well as armor-piercing sniper rifles and sidearms used
by the US military.

The proposed regulatory change involves moving items from one list (the US Munitions List) to another (the
Commerce Control List), but the two lists are subject to different statutory provisions and the implications are
significant. Legislative action is needed to ensure that stringent rules remain in place to regulate the export of
these lethal firearms and suspend further sales to individuals or governments who misuse US weapons or
transfer them to criminal or terrorist organizations.

Why the proposed changes matter:
1. Failure to appreciate the military significance of semi-automatic weapons

At the heart of the proposed changes is a faulty proposition that semi-automatic weapons are fundamentally a
commercial product. Semi-automatic rifles such as the AR-15 are currently classified within the US export
regime as “assault rifles.” (The key difference between a fully automatic and a semi-automatic weapon is that
for semi-automatic firearms, the trigger must be continuously activated to release bullets, whereas a fully
automatic weapon only requires a single pull of the trigger to fire a continuous stream. In practical reality, there
may be little difference between the two, inasmuch as a semi-automatic weapon can typically fire 45 rounds per
minute and soldiers in combat often elect to use fully automatic weapons in a semi-automatic mode.) Category I
on the US Munitions List (USML) is currently titled “Firearms, Close Assault Rifles and Combat Shotguns,”
but if the proposed changes go forward, the sanitized title will become simply “Firearms and Related Articles.”
Assault rifles as a category — on either list — will disappear, marking a significant change in the way we think
about, and categorize, military-style weapons.

What Congress should do: Enact legislation such as H.R. 1134 or S. 459 to prevent the transfer of assault rifles
and other semi-automatic weapons from the US Munitions List (USML) to the Commerce Control List (CCL).

2. Certain Assault Rifles will no longer be subject to the human rights provisions of the Foreign
Assistance Act

WASHSTATECO001576
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 189 of 314

Under the current system, Congress is notified when large sales of semi-automatic weapons are proposed for
countries such as the Philippines, where government forces have used such weapons in extrajudicial killings or
where there is a history of diversion from local security forces to cartels, such as Guatemala. After the proposed
rule is adopted, there will be no legal barrier to transferring these weapons to countries with a consistent pattern
of gross violations of human rights.

This is one of the provisions that derives from a statutory definition of terms such as defense article, security
assistance, or military equipment. Where such terms are defined by statute, they are usually linked to the
presence of an item on the USML. Congress recently expanded the definition of defense article to include “600-
series” items previously moved to the CCL [22 USC 2304(d)(2)\(C)], but no provision has been made regarding
the items under consideration here, which are intended to be designated as “500-series” items. Moving an item
off the USML now could still affect the scope of the various laws that refer to defense articles or security
assistance.

Of greatest concern in this regard are the links to human rights conditionality on security assistance and
provision of military equipment [22 USC 2304(d)(2)(C) and 10 USC 362]; vetting of foreign military units that
receive training and equipment (22 USC 2378d); provisions for third-party transfer of grant-supplied defense
articles (22 USC 2314); and various reports to Congress (22 USC 2776 and 22 USC 2415). If the changes go
forward without adjustment, arms deals involving the sale or transfer of semi-automatic weapons would escape
various statutory constraints.

What Congress should do:

* Continue to hold implementation of the new rule until the Government Accountability Office has
completed its review of the current oversight regime and the Congress has had the opportunity to hold
hearings.

« To ensure that human rights protections remain in place with regard to the potential sale or transfer of
semi-automatic weapons, Congress should cither enact legislation to ensure that weapons and
ammunition currently listed in Categories [-ITI of the USML remain on the USML, or amend the
definition of “security assistance” and “defense article” (22 USC 2304) to include weapons transferred
to Commerce Department control G.e. the “500 Series”).

* Further, to prevent the diversion to unauthorized users or those engaged in atrocities, Congress should
ensure that such security assistance is subject to relevant oversight provisions, including Sections 2314
(diversion), 2378d (vetting) and 2776 (Congressional notification of proposed sales).

¢ To ensure that Congress continues to receive a comprehensive annual report on US arms sales, the Arms
Export Control Act (22 USC 2778) should be amended to clarify that “defense articles” includes any
500-series items on the CCL.

3. Retaining authority to monitor end use and block further sales if equipment is misused

What’s in an asterisk? Some of the items included on the US Munitions List are marked with an asterisk (*) to
signify that they are considered significant military equipment (SME), defense articles “for which special export
controls are warranted because of the capacity of such articles for substantial military utility or capability.”
Semi-automatic firearms are currently classified as SME, but that would change if the current proposals go
forward. All of the provisions covering defense articles (discussed above) apply to SME. In addition, there are a
few statutory provisions that apply specifically to SME. The most relevant of these applies to end use controls,
which could be significantly weakened by the proposed changes. As provided by 22 USC 2753, re-transfers of
SME require explicit authorization. A special form for end-use control (DSP-83) is currently required for SME
weapons transfers (22 CFR 123.10), and suppliers must provide precise information about the transferred
equipment along with a certification by the foreign government at destination that the equipment will not be re-
transferred without prior written approval of the US government. Under current law, if significant military
equipment is re-transferred without permission or used against anything other than a legitimate military target,

WASHSTATECO001577
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 190 of 314

the President must notify the Congress and suspend further transfers. The proposed rule would eliminate these
oversight provisions.

What Congress should do if the proposal moves forward: Amend the Arms Export Control Act (notably 22
USC 2753) to ensure that all items currently designated as significant military equipment remain subject to end
use monitoring and retain the prohibition on further sales or deliveries in the event of a violation of an end use
apreemoent.

4. Risk of Diversion via unscrupulous brokering.

In 2010, 24-year old Efraim Diveroli was arrested for efforts to arrange munitions shipments to Afghanistan
without proper authorization. Because the middle men who arrange arms deals are a significant source of
diversion of weapons to criminal and terrorist organizations, Congress has imposed strict requirements for
registration and licensing of brokers who supply defense articles (22 USC 2778). The State Department has
asserted that it will continue to claim jurisdiction over such activities but if the proposed changes are enacted it
would no longer have a statutory basis for doing so and therefore may face significant legal challenges to the
assertion of this authority. Further, one provision of the changes proposed in May 2018 anticipates a regulatory
modification [specifically, 129.2(b)}(2)(vii)], which by narrowing the interpretation of “brokering activities”
would open the door to lawful transactions that bypass scrutiny of the middlemen who ship, finance, or possibly
transship semi-automatic rifles.

In addition to these concerns about the increased risk of diversion, the capacity for monitoring sale and delivery
of firearms may be jeopardized by the proposed changes. End use monitoring of such weapons is currently
overseen by the State Department’s Blue Lantern program, which reports annually to Congress. Although the
Commerce Department checks on export compliance through its Sentinel Program, relatively little is known
about the operations or effectiveness of this program. It is unclear what resources the Commerce Department
would be able to devote to monitoring transfers of 500-series weapons listed on the CCL.

What Congress should do if the proposed regulations are put in place: Adopt legislation making clear that the
current statutory definition of brokering activity will remain applicable for middle men involved in the transfer
of items formerly controlled by the State Department, and ensure that all brokers of such items are required to
register and secure licenses pursuant to Section 2778.

5, Criminal Prosecution.

The Department of Justice’s January 2018 summary of major US export enforcement cases includes recent
smuggling of semi-automatic assault rifles (and other firearms) to Dominican Republic, the Gambia, Russia via
Latvia, Thailand and other destinations. In addition, the report documents the case of two men in Georgia
attempting to export firearms to a range of international buyers on the dark net, and another similar case from
Kansas.9 If semi-automatic weapons and other non-automatic firearms are removed from the US Munitions
List, where they are now considered defense articles and significant military equipment, it will impact the
ability of law enforcement to charge weapons traffickers with the serious offense of violating the Arms Export
Control Act.

What Congress should do: Keep all weapons with substantial military utility — including semi-automatic
weapons ~ on the US Munitions List where they are subject to provisions of the AECA.

6. 3-D Printed Weapons.
By moving non-automatic and semi-automatic weapons oversight to the Commerce Department, individuals

will no longer need prior approval before publishing or posting designs to produce plastic and untraceable guns
using 3D-printing technology or CNC milling.

WASHSTATECO001578
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 191 of 314

What Congress should do: Enact legislation, such as S. 459, which would extend restrictions on the publication
of plans for printing untraceable 3-D printed weapons.

7. Weakening Control Procedures (Registration and Licensing).

Procedures to authorize the export of weapons on the USML are overseen by the Department of State and
involve two steps: registration and licensing. This system was put in place by Congress several decades ago to
ensure adequate oversight of weapons transfers. The two-step procedure allows background scrutiny and close
review of transactions before they are made — to ensure that unscrupulous deals do not go forward. While the
Commerce Department will require licensing on items transferred, it does not have any way to track
manufacturers of these weapons, removing an important opportunity to ensure that those required to obtain
licenses are in fact doing so.

What Congress should do if the proposed regulatory changes are implemented: Require the concurrence of the
Secretary of State for exports of articles and services that were previously controlled by the State Department.

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: wunw.state.gov/t/pin / (Twitter: @StateDeptPM

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC001579
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 192 of 314

implications of Proposed Changes to Firearms Export Regulations!

The Administration has notified Congress of its intent to change firearms export regulations by reclassifying several
kinds of firearms and ammunition — from their current designation as military weapons (defense articles) to
commercial items. Semi-automatic and non-automatic firearms are the main items slated for change.* Included
in this class of weapons are the high-powered assault rifles—including the semi-automatic AR-15--that have been
used in several mass shootings in the US, as well as armor-piercing sniper rifles and sidearms used by the US
military.?

The proposed regulatory change involves moving items from one list (the US Munitions List) to another (the
Commerce Control List}, but the two lists are subject to different statutory provisions and the implications are
significant. Legislative action is needed to ensure that stringent rules remain in place to regulate the export of
these lethal firearms and suspend further sales to individuals or governments who misuse US weapons or transfer
them to criminal or terrorist organizations.

Why the proposed changes matter:

1. Failure to appreciate the military significance of semi-automatic weapons
At the heart of the proposed changes is a faulty proposition that semi-automatic weapons are fundamentally a
commercial product. Semi-automatic rifles such as the AR-15 are currently classified within the US export
regime as “assault rifles.” (The key difference between a fully automatic and a semi-automatic weapon is that
for semi-automatic firearms, the trigger must be continuously activated to release bullets, whereas a fully
automatic weapon only requires a single pull of the trigger to fire a continuous stream. In practical reality,
there may be little difference between the two, inasmuch as a semi-automatic weapon can typically fire 45
rounds per minute and soldiers in combat often elect to use fully automatic weapons in a semi-automatic
mode.) Category | on the US Munitions List (USML) is currently titled “Firearms, Close Assault Rifles and
Combat Shotguns,” but if the proposed changes go forward, the sanitized title will become simply “Firearms
and Related Articles.” Assault rifles as a category — on either list — will disappear, marking a significant change
in the way we think about, and categorize, military-style weapons.

 

What Congress should do: Enact legislation such as H.R. 1134 or S. 459 to prevent the transfer of assault rifles
and other semi-automatic weapons from the US Munitions List (USML) to the Commerce Control List (CCL).

2. Certain Assault Rifles will no longer be subject to the human rights provisions of the Foreign Assistance Act
Under the current system, Congress is notified when large sales of semi-automatic weapons are proposed for
countries such as the Philippines, where government forces have used such weapons in extrajudicial killings or
where there is a history of diversion from local security forces to cartels, such as Guatemala. After the
proposed rule is adopted, there will be no legal barrier to transferring these weapons to countries with a
consistent pattern of gross violations of human rights.*

 

 

 

1 Prepared by Susan Waltz, Professor, Gerald R. Ford School of Public Policy, University of Michigan swalte ur
to Brittany Benowitz, Chief Counsel, American Bar Association for Human Rights, for reviewing a draft.

? Items scheduled to remain on the military control list include automatic firearms and firearms that use caseless ammunition, silencers, high-
capacity magazines, belted ammunition, mortars, cannons, recoilless rifles, and grenade launchers. Flame throwers with a range exceeding 20
feet would also be explicitly controlled by the munitions list. In addition to semi-auto and non-auto firearms, grenades containing non-lethal or
less lethal projectiles will be under CCL jurisdiction as 500-series items.

nedu, February 2019. Thanks

3 See “Comments of the Brady Center and Brady Campaign to Prevent Gun Violence on the Department of State Proposed Rule to Amend the
International Traffic in Arms Regulations: U.S. Munitions List Categories I, Il, and IN and the Department of Commerce Proposed Rule Regarding
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant Control Under the United States
Munitions List,” 2018, for a detailed list of firearms that would be released from USML controls.

 

    

4 For further details, see American Bar Association Center for Human Rights, WHITE PAPER: Prooosails to Relax Exoart Cantrais for Slenificant
Miltary Equroruent January 14, 2013; Comments from the Center fur international Palcy Re: Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control Under the United States Munitions List (USML), RIN 0694—AF47 (2018);

and Comments by Susan Waltz on ITAR Amendment Categories |, land II and EAR Amendment RIN 0694-AF47.

 

   

WASHSTATEC001580
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 193 of 314

This is one of the provisions that derives from a statutory definition of terms such as defense article,
security assistance, or military equipment. Where such terms are defined by statute, they are usually linked to
the presence of an item on the USML. Congress recently expanded the definition of defense article to include
“600-series” items previously moved to the CCL [22 USC 2304(d)}(2)(C)], but no provision has been made
regarding the items under consideration here, which are intended to be designated as “500-series” items.
Moving an item off the USML now could still affect the scope of the various laws that refer to defense articles
or security assistance.

Of greatest concern in this regard are the links to human rights conditionality on security assistance and
provision of military equipment [22 USC 2304(d)(2}(C) and 10 USC 362]; vetting of foreign military units that
receive training and equipment (22 USC 2378d); provisions for third-party transfer of grant-supplied defense
articles (22 USC 2314); and various reports to Congress (22 USC 2776 and 22 USC 2415). If the changes go
forward without adjustment, arms deals involving the sale or transfer of semi-automatic weapons would
escape various statutory constraints.

What Congress should do:

@ Continue to hold implementation of the new rule until the Government Accountability Office has
completed its review of the current oversight regime and the Congress has had the opportunity to
hold hearings.

® Toensure that human rights protections remain in place with regard to the potential sale or transfer
of semi-automatic weapons, Congress should either enact legislation to ensure that weapons and
ammunition currently listed in Categories [-lll of the USML remain on the USML, or amend the
definition of “security assistance’ and “defense article” (22 USC 2304) to include weapons transferred
to Commerce Department control (i.e. the “S00 Series”).

* Further, to prevent the diversion to unauthorized users or those engaged in atrocities, Congress
should ensure that such security assistance is subject to relevant oversight provisions, including
Sections 2314 (diversion), 2378d (vetting) and 2776 (Congressional notification of proposed sales).

@ Toensure that Congress continues to receive a comprehensive annual report on US arms sales, the
Arms Export Control Act (22 USC 2778} should be amended to clarify that “defense articles” includes
any 500-series items on the CCLO

3. Retaining authority to monitor end use and block further sales if equipment is misused
What’s in an asterisk? Some of the items included on the US Munitions List are marked with an asterisk (*) to
signify that they are considered significant military equipment (SME), defense articles “for which special
export controls are warranted because of the capacity of such articles for substantial military utility or
capability.” Semi-automatic firearms are currently classified as SME, but that would change if the current
proposals go forward. All of the provisions covering defense articles (discussed above) apply to SME. In
addition, there are a few statutory provisions that apply specifically to SWE. The most relevant of these
applies to end use controls, which could be significantly weakened by the proposed changes. As provided by
22 USC 2753, re-transfers of SME require explicit authorization. A special form for end-use control (DSP-83) is
currently required for SWE weapons transfers (22 CFR 123.10), and suppliers must provide precise information
about the transferred equipment along with a certification by the foreign government at destination that the
equipment will not be re-transferred without prior written approval of the US government. Under current
law, if significant military equipment is re-transferred without permission or used against anything other than
a legitimate military target, the President must notify the Congress and suspend further transfers. The
proposed rule would eliminate these oversight provisions.

 

 

5 The BIS regulatory proposal includes several changes to Export Administration Regulations (EAR) that affect record keeping on firearms
transactions (namely EAR parts 743, 748, 758, and 762). If the proposed regulations go forward, AECA reporting provisions (22 USC 2776)
should be amended to ensure that statistical information about firearms transactions collected for other purposes, including compliance with
multilateral agreements, should also be supplied directly to Congress.

5 22 USC 2794(9).

WASHSTATEC001581
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 194 of 314

What Congress should do if the proposal moves forward: Amend the Arms Export Control Act (notably 22
USC 2753) to ensure that all items currently designated as significant military equipment remain subject to
end use monitoring and retain the prohibition on further sales or deliveries in the event of a violation of an
end use agreement.

4. Risk of Diversion via unscrupulous brokering.

In 2010, 24-year old Efraim Diveroli was arrested for efforts to arrange munitions shipments to Afghanistan
without proper authorization.’? Because the middle men who arrange arms deals are a significant source of
diversion of weapons to criminal and terrorist organizations, Congress has imposed strict requirements for
registration and licensing of brokers who supply defense articles (22 USC 2778). The State Department has
asserted that it will continue to claim jurisdiction over such activities but if the proposed changes are enacted
it would no longer have a statutory basis for doing so and therefore may face significant legal challenges to the
assertion of this authority. Further, one provision of the changes proposed in May 2018 anticipates a
regulatory modification [specifically, 129.2(b)(2)(vii}], which by narrowing the interpretation of “brokering
activities” would open the door to lawful transactions that bypass scrutiny of the middlemen who ship,
finance, or possibly transship semi-automatic rifles.®

In addition to these concerns about the increased risk of diversion, the capacity for monitoring sale and
delivery of firearms may be jeopardized by the proposed changes. End use monitoring of such weapons is
currently overseen by the State Department’s Blue Lantern program, which reports annually to Congress.
Although the Commerce Department checks on export compliance through its Sentinel Program, relatively
little is known about the operations or effectiveness of this program. It is unclear what resources the
Commerce Department would be able to devote to monitoring transfers of 500-series weapons listed on the
CCL.

 

What Congress should do if the proposed regulations are putin place: Adopt legislation making clear that the
current statutory definition of brokering activity will remain applicable for middle men involved in the transfer
of items formerly controlled by the State Department, and ensure that all brokers of such items are required
to register and secure licenses pursuant to Section 2778.

5. Criminal Prosecution.
The Department of Justice’s January 2018 summary of major US export enforcement cases includes recent
smuggling of semi-automatic assault rifles and other firearms) to Dominican Republic, the Gambia, Russia via
Latvia, Thailand and other destinations. In addition, the report documents the case of two men in Georgia
attempting to export firearms to a range of international buyers on the dark net, and another similar case
from Kansas.? If semi-automatic weapons and other non-automatic firearms are removed from the US
Munitions List, where they are now considered defense articles and significant military equipment, it will
impact the ability of law enforcement to charge weapons traffickers with the serious offense of violating the
Arms Export Control Act.

What Congress should do: Keep all weapons with substantial military utility — including semi-automatic
weapons — on the US Munitions List where they are subject to provisions of the AECA.

 

7 See “Supplier Under Scrutiny on Arms for Afghans,” New York Times, March 27, 2008, and “Arms Dealer Faces New Charges,” New York
Times, August 23, 2010. The arms brokering adventures of Diveroli and his partner David Packouz are the story behind the 2016 film War Dogs.

8 As of February 2019 it is not clear whether those changes are being advanced, because they are not referenced in available documents.
9 Department of Justice, “Surnimary of Maior US. Export Enforcement, Economic Esnlonage, And Sanctions-Related Criminal Cases,” January
2018.

 

WASHSTATEC001582
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 195 of 314

6. 3-D Printed Weapons.
By moving non-automatic and semi-automatic weapons oversight to the Commerce Department, individuals

will no longer need prior approval before publishing or posting designs to produce plastic and untraceable
guns using 3D-printing technology or CNC milling.

What Congress should do: Enact legislation, such as 5. 459, which would extend restrictions on the publication
of plans for printing untraceable 3-D printed weapons.

7. Weakening Control Procedures (Registration and Licensing).
Procedures to authorize the export of weapons on the USML are overseen by the Department of State and
involve two steps: registration and licensing. This system was put in place by Congress several decades ago to
ensure adequate oversight of weapons transfers. The two-step procedure allows background scrutiny and
close review of transactions before they are made — to ensure that unscrupulous deals do not go
forward. While the Commerce Department will require licensing on items transferred, it does not have any
way to track manufacturers of these weapons, removing an important opportunity to ensure that those
required to obtain licenses are in fact doing so.

 

What Congress should do if the proposed regulatory changes are implemented: Require the concurrence of
the Secretary of State for exports of articles and services that were previously controlled by the State
Department.

WASHSTATEC001583
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 196 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/25/2019 8:19:16 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2@state.gov>

Sent: Monday, February 25, 2019 3:15 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UMCLASSI FIED

Sent: Monday, February 25, 2019 1:42 PM
To: Rogers, Shana A <RogersSA2 @ state. gav>
Subject: FW: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Minarich, Christine M

Sent: Monday, February 25, 2019 1:41 PM

To: Monjay, Robert <MonijayR @state gay>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UMCLASSI FIED

Sent: Monday, February 25, 2019 1:28 PM
To: Minarich, Christine M <MinarichC hl @state gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

WASHSTATEC001584
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 197 of 314

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM @istate goy>

Sent: Monday, February 25, 2019 1:02 PM

To: Monjay, Robert <MonijayR @state gay>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

 

 

Sunil K <RaviSk@ state. gev>, PM-CPA <PM-CRAG@istate zay>; Urena, Michael A <UrenaMAg
Eduardo <AbisellanE @state.gayv>; P/EUR Duty Officer <P-EURDutyi@state.gov>; T_SpecAssts <T_ SnecAssts@ state pov;

 

seny>; Dearth, Anthony M <2 .av>; Rogers, Shana A

<BRogerss&2 @state.cov>; Minarich, Christine M <MinarichChM @istate cov>; Kottmyer, Alice M

   

srnseevnertarenesesecbenticentnenteneneses Dieacvnertrecersercetsbedeecenens snerencentnerecbedeeceneneseencvcedDWreccentzeveerenccertebeccucene serentenvansecterineneeAibertncnrecrncs Wientvrerencccecencetsbedeecenene

Peckham, Yvonne M <Peckham¥M@state.gov>; Thompson, Zainab B <ThomosonzB@ state. gov>; Shinnick, Julianne
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

      

 

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile: as
Email: MonjayR@state.gov

WASHSTATEC001585
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 198 of 314

Official - SBU
UNCLASSIFIED

WASHSTATEC001586
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 199 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/25/2019 8:35:45 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

cc: Rogers, Shana A [RogersSA2 @state.gov]

Subject: CLEARANCE REQUEST AM to T for Final Rule revising Cats I-lil

Attachments: USML Cat I-lll Final FRN - AM to T LPM cmts.docx

Jeff,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, February 25, 2019 2:09 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Thanks
Rob

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Rob,

WASHSTATEC001587
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 200 of 314

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UMCLASSI FIED

From: Monjay, Robert <MoniayR @state gov>
Sent: Monday, February 25, 2019 1:28 PM
To: Minarich, Christine M <MinarichCM @state goy>

 

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Rab,

   

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayRh @ state.gov>

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shuiflebarger] @state.gov>; Christopherson, Collin C <ChristophersanCC @state.gov>; Ravi,
Sunil K <RaviSk@ state gov>; PM-CPA <PM-CPA@state.eov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,

   

 

 

  
 
 

ove; Shin, Jae E <ShiniE@istate cove;

state. gov>, McClung, Gailyn W <McCluneGW Gistate gov;
Peckham, Yvonne M <Peckham¥M®state.gav>; Thompson, Zainab B <ThompsonZB@istate.gov>; Shinnick, Julianne

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

WASHSTATEC001588
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 201 of 314

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001589
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 202 of 314

 

Message

From: Mathew, Asha (Federal) [amathew@doc.gov]

Sent: 2/25/2019 9:17:54 PM

To: Kottmyer, Alice M [KottmyerAM@state.gov]

cc: Rogers, Shana A [RogersSA2 @state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: fyi -- Senator Menendez Letter to SecState on Hold on CAT I-ill Transfer

From: Kottmyer, Alice M <KottmyerAM @state.gov>

Sent: Monday, February 25, 2019 3:37 PM

To: Mathew, Asha (Federal) <amathew@dac.gov>

Cc: Rogers, Shana A <RogersSA2@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M
<KottmyerAM @state.gov>

Subject: RE: fyi -- Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

 

From: Mathew, Asha (Federal) <amathew@ doc.gov>

Sent: Monday, February 25, 2019 3:07 PM

To: Kottmyer, Alice M <KotimyerAM @state. gov>

Subject: FW: fyi -- Senator Menendez Letter to SecState on Hold on CAT I-ill Transfer

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@oamb.eon.gay>
Sent: Monday, February 25, 2019 12:21 PM

To: Mathew, Asha (Federal) <amathew@doc.gov>

Subject: fyi -- Senator Menendez Letter to SecState on Hold on CAT I-Ill Transfer

 

WASHSTATEC001590
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 203 of 314

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 2/25/2019 9:28:33 PM

To: Shufflebarger, Jamie [Shufflebarger] @state.gov]; Christopherson, CollinC [ChristophersonCC@state.gov]; Ravi, Sunil

K [RaviSK@state.gov]; PM-CPA [PM-CPA@state.gov]; Urena, Michael A [UrenaWMA@state.gov]; Abisellan,Eduardo
{AbisellanE @state.gov]; P/EUR Duty Officer [P-EURDuty@state.gov]; T_SpecAssts [T_SpecAssts@state.gov]; Darrach,
Tamara A [DarrachTA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Shin, JaeE [ShinJE@state.gov];
Hamilton, Catherine E [HamiltonCE @state.gov]; Dearth, Anthony M [DearthAM@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]; Minarich, Christine M [MinarichCM @state.gov]; Kottmyer, Alice M
[KottmyerAM@state.gov]; Krueger, Thomas G [KruegerTG @state.gov]; McClung, Gailyn W
{[McClungGW @state.gov]; Peckham,Yvonne M [PeckhamYM @state.gov]; Thompson, Zainab B
[ThompsonZB@state.gov]; Shinnick, Julianne [Shinnicki@state.gov]; Blaha, Charles O [BlanaCO @state.gov]

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-ill Final FRN - AM to T.docx

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22°")

   

 

 

Thank you
Rob
Official - SBU

UNCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shufflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaS/@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M

<KottmyerAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW@state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charlies O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

oie:
Email: MonjavR@state.gov

WASHSTATEC001591
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 204 of 314

Official - SBU
UNCLASSIFIED

WASHSTATEC001592
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 205 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/25/2019 9:32:05 PM

To: Monjay, Robert [MonjayR@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Sounds good — thanks.

Official - Transitory
UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, February 25, 2019 4:30 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Christine,
Thanks
Rob

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM@ state sav>

Sent: Monday, February 25, 2019 1:41 PM

To: Monjay, Robert <MoniayR @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

 

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Monjay, Robert <Monjayh @state.sov>

Sent: Monday, February 25, 2019 1:28 PM

To: Minarich, Christine M <MinarichCMi@state. gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

WASHSTATEC001593
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 206 of 314

 

 

Subject: RE: CLEARANCE REQ M to T for Final Rule revising ITAR 126.4

Rob

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <Moniayk @istate.gov>

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <ChristophersonCc @ state. zov>; Ravi,
Sunil K <RaviSk@state.gov>; PM-CPA <PM-CPA@ state gov>; Urena, Michael A <UrenaMAg@state. pov>; Abisellan,

 

 

Darrach, Tamara A <DarrachTA@ state. gov>; Heidema, Sarah J <HelderaS!i @state. gov>; Shin, Jae E <ShinJE@state ove;
Hamilton, Catherine E <HamiftonCE@state gov>; Dearth, Anthony M <DearthAM@ state. gov>; Rogers, ShanaA

 

 

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: a ~

Official - SBU
UNCLASSIFIED

WASHSTATEC001594
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 207 of 314

 

Message

From: Krueger, Thomas G [KruegerTG@state.gov]

Sent: 2/25/2019 9:40:20 PM

To: Monjay, Robert [MonjayR@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill
CATR clears

Official - SBU

UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, February 25, 2019 4:29 PM

To: Shufflebarger, Jamie <Shufflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaS/@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M
<KottmyerAM@state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Illl

Al
We have updated the AM to reflect the letter received fram Senator Menendez dated February 22

nd

 

Thank you
Rob
Official - SBU

UNCLASSIMED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM

Sunil K <RaviSk@ state gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.
Eduardo <AbisellanEm@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_ SpecAssts@state.gov>;

 

 

Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeldemaS! @state.goy>; Shin, Jae E <ShinJE@state.gov>;

‘laencncesentccertneS@ientvcacencnecnenessdechercecees

 

Peckham, Yvonne M <Packham'¥M@state.gov>; Thompson, Zainab B <ThompsonZB@istate.gov>; Shinnick, Julianne
<Shinnick] @state pov; Blaha, Charles O <BiahaCQ@ state. gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

 

All,
Attached, please find the AM to T

 

WASHSTATECO001595
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 208 of 314

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001596
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 209 of 314

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/25/2019 9:43:46 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: fyi -- Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer
thx

From: Rogers, Shana A <RogersSA2@state.gov>

Sent: Monday, February 25, 2019 4:15 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Monjay, Robert
<MonjayR@state.gov>

Ce: Johnson, Clifton M <JohnsonCM5@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>

Subject: RE: fyi -- Senator Menendez Letter to SecState on Hold on CAT I-lIll Transfer

Official
UNCLASSIFIED

From: Heidema, Sarah J <Heidernasi@state. sov>

 

Sent: Monday, February 25, 2019 4:14 PM
To: Kottmyer, Alice M <KotimyerAM@state gov>; Hart, Regina A <HarthA@state.sov>; Monjay, Robert

<MoniayR @state gov>
Ce: Rogers, Shana A <RogersS A? @istate 2ov>; Johnson, Clifton M <iohnsenC MS @state. go>

 

Cc: Rogers, Shana A <RogersSA?@ state zov>; Johnson, Clifton M <ichnsenCM5@state.gov>; Kottmyer, Alice M

 

Subject: FW: fyi -- Senator Menendez Letter to SecState on Hold on CAT I-Ill Transfer
Importance: High

 

Thanks
Alice

From: Mathew, Asha (Federal) <arnathew@doc.¢
Sent: Monday, February 25, 2019 3:07 PM

 

WASHSTATEC001597
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 210 of 314

cantatocenerisceneneduertuensseercneeteneS@vtentvcecencnercesensdeckerceeras

Subject: FW: fyi -- Senator Menendez Letter to SecState on Hold on CAT I-Ill Transfer

From: Seehra, Jasmeet K. EOP/OMB <lasrneet K. Seehra@omb.cop.gay>

Sent: Monday, February 25, 2019 12:21 PM

To: Mathew, Asha (Federal) <amathew@doc.gov>

Subject: fyi -- Senator Menendez Letter to SecState on Hold on CAT I-ill Transfer

 

WASHSTATEC001598
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 211 of 314

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/25/2019 9:49:13 PM

To: Minarich, Christine M [MinarichCM @state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising Cats I-III

OK, let’s discuss in the marming.

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Monday, February 25, 2019 3:36 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Cc: Rogers, Shana A <RogersSA2 @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising Cats I-III

Jeff,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UMCLASSI FIED

Sent: Monday, February 25, 2019 2:09 PM
To: Minarich, Christine M <MinarichC hl @state gov>
Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Thanks
Rob

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

WASHSTATEC001599
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 212 of 314

 

Subject: RE: CLEARANCE REQ

 

M to T for Final Rule revising ITAR 126.4

Rob,

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Monjay, Robert <MoniayRé
Sent: Monday, February 25, 2019 1:28 PM

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM @state gov>

Sent: Monday, February 25, 2019 1:02 PM

To: Monjay, Robert <MoniayR @state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <Shutflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCC @state. goy>; Ravi,

 

 

P-EURDuty state. gov>; T_SpecAssts <P SpecAssts@state gov>;
Darrach, Tamara A <DarrachTA@state goy>; Heidema, Sarah J <HeidemsSi@state.gav>; Shin, Jae E <ShinJE@state gov>;

 

 

 

osore Bistate gov>; Shinnick, Julianne

horn

Peckham, Yvonne M <Peckham¥M@state.gov>; Thompson, Zainab B <T

      

WASHSTATEC001600
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 213 of 314

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjayR@state.gov

Official - SBU
LINCLASSIFIED

WASHSTATECO001601
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 214 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/25/2019 9:57:59 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-lll Final FRN - AM to T Revised LPM cmts.docx

 

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, February 25, 2019 4:29 PM

To: Shufflebarger, Jamie <Shufflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M

<KottmyerAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22

   

nd
3

Thank you
Reb

Official - SBU
LINCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM

 

 

Sunil K <RaviSk@state. gov>; PM-CPA <PM-CPA state. gov>; Urena, Michael A <UrenaM
Eduardo <AbisellanE @state.zov>; P/EUR Duty Officer <P-EURLany @ state.
ate.gzov>; Heidema, Sarah J <HeidemaS) @state eoy>; Shin, Jae E <ShinJE@state gov>;

    

   

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCMi@state.gov>; Kottmyer, Alice M

<KotimyerAM @state gov>; Krueger, Thomas G <Krusger?G@ state gov>; McClung, Gailyn W <MeClungGWw @state. gov>;
Horr

 

 

Peckham, Yvonne M <PeckhamYM@istate.gov>; Thompson, Zainab B <7?
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

sanzh @state.sov>; Shinnick, Julianne

  

 

All,

WASHSTATEC001602
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 215 of 314

Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001603
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 216 of 314

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 2/25/2019 10:02:10 PM

To: Minarich, Christine M [MinarichCM @state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising Cats I-III

Attachments: USML Cat I-Ill Final FRN - AM to T LPM cmts.docx

 

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Monday, February 25, 2019 3:36 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Ce: Rogers, Shana A <RogersSA2 @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising Cats I-III

Jeff,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
LINCLASSIFIED

From: Monjay, Robert <MoniayR @state gov>

Sent: Monday, February 25, 2019 2:09 PM

To: Minarich, Christine M <MinarichCM @state goy>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

WASHSTATEC001604
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 217 of 314

Thanks
Rob

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state. say>
Sent: Monday, February 25, 2019 1:41 PM

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Monjay, Robert <MonjayRh @state.gov>

Sent: Monday, February 25, 2019 1:28 PM

To: Minarich, Christine M <MinarichCM@state gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

   

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM @ state goy>
Sent: Monday, February 25, 2019 1:02 PM
To: Monjay, Robert <MonijayR @state gay>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

TacucectiestetenerisrezenterenttcdeciensevenSWGnervuereceearseceeedtdeceeares

Sunil K <RaviSk@ state. gev>; PM-CPA <PM-CPAG@istate zav>; Urena, Michael A <UrenaMAistate.eov>; Abisellan,
Eduardo <AbisellanE @state.gayv>; P/EUR Duty Officer <P-EURDutyi@state.gov>; T_SpecAssts <T_ SnecAssts@ state pov;

   

WASHSTATEC001605
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 218 of 314

 

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A

 

<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCMi@state.gov>; Kottmyer, Alice M

 

srnseevnertarenesesecbenticentnenteneneses Dieacvnertrecersercetsbedeecenens snerencentnerecbedeeceneneseencvcedDWreccentzeveerenccertebeccucene serentenvansecterineneeAibertncnrecrncs Wientvrerencccecencetsbedeecenene

Peckham, Yvonne M <Peckham¥M@state.gov>; Thompson, Zainab B <ThomosonzB@ state. gov>; Shinnick, Julianne
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

      

 

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mob
Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001606
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 219 of 314

 

Message

From: Dearth, Anthony M [DearthAM @state.gov]

Sent: 2/26/2019 12:14:05 PM

To: Monjay, Robert [MonjayR@state.gov]; Shufflebarger, Jamie [Shufflebarger) @state.gov]; Christopherson, Collin C
[ChristophersonCC@state.gov]; Ravi, Sunil K [RaviSK@state.gov]; PM-CPA [PM-CPA@state.gov]; Urena, Michael A
{[UrenaMA@state.gov]; Abisellan,Eduardo [AbisellanE@state.gov]; P/EUR Duty Officer [P-EURDuty@state.gov];
T_SpecAssts [T_SpecAssts@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Shin, JaeE [ShinJE@state.gov]; Hamilton, Catherine E [HamiltonCE@state.gov]; Rogers,
Shana A [RogersSA2@state.gov]; Minarich, Christine M [MinarichCM@state.gov]; Kottmyer, Alice M
[KottmyerAM@state.gov]; Krueger, Thomas G [KruegerTG @state.gov]; McClung, Gailyn W [McClungGW @state.gov];
Peckham, Yvonne M [PeckhamYM @state.gov]; Thompson, Zainab B [ThompsonZB@state.gov]; Shinnick, Julianne
[ShinnickJ @state.gov]; Blaha, Charles O [BlahaCO @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Clear this revision for DTCM

vir, Tony

Antheny M. Dearth

Chief of Staff

Directorate of Defense Trade Contrais
Bureau of Political Miltary Affairs
United States Department of State
Office: 202-833-2836

Official - SBU
UNCLASSIFIED

From: Monjay, Robert <MonjayR @state.gov>

Sent: Monday, February 25, 2019 4:29 PM

To: Shufflebarger, Jamie <Shufflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaS/@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M

<KottmyerAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Al
We have updated the AM to reflect the letter received fram Senator Menendez dated February 22"),

   

 

 

Thank you
Rob
Official - SBU

UNCLASSIMED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM

 

WASHSTATECO001607
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 220 of 314

Eduardo <AbiseilanE @state.sov>; P/EUR Duty Officer <P-EURDuty@istate.gov>; T_SpecAssts <1 SpecAssts@state sov>;
Darrach, Tamara A <GarrachTA@ state. gav>; Heidema, Sarah J <HeidernaS @state gov; Shin, Jae E <ShinJE@ state gove;

   

 

 

te.zcv>; Minarich, Christine M <MinarichCM@ state zav>; Kottmyer, Alice M

<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

 

 

<Shinnick i @istate.gzov>; Blaha, Charles O <BighaCOWstate.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached

  

lease find the AM to T to sign the final rule revising USML Categories I-Ill. The 38(f) notification period

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817
Mobile:

Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001608
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 221 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/26/2019 12:51:12 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-lll Final FRN - AM to T Revised LPM cmts.docx

 

Shana

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Monday, February 25, 2019 4:58 PM

To: Rogers, Shana A <RogersSA2@state.gov>

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Iii

 

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

TacuceetiestetenerisrezencerenttdeciescevesWGnervuereceentneveeedkececares

Sunil K <RaviSk@ state. gev>; PM-CPA <PM-CPAG@state gay>; Urena, Michael A <UrenaMA
Eduardo <AbisellanE @state.gayv>; P/EUR Duty Officer <P-EURDutyi@state.gov>; T_SpecAssts <T_ SnecAssts@ state pov;

 

 

seny>; Dearth, Anthony M <2 .av>; Rogers, Shana A

narichCM @ state gov>; Kottmyer, Alice M

   

<Bogerss&2 @state.eov>; Minarich, Christine M <Mi

(hatvinnenrncetcuedDentvcerencccenenencdeeberienene serentenvansecterineneeAibertncnrecrncs Wientvrerencccecencetsbedeecenene

horipsanzi @ state.gov>; Shinnick, Julianne

Peckham, Yvonne M <PeckhamY Mi @istate.zov>; Thompson, Zainab B <T
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

  

 

All
We have updated the AM to reflect the letter received from Senator Menendez dated February 22,

 

Thank you
Rob

WASHSTATEC001609
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 222 of 314

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shuiflebarger) @state gov>; Christopherson, Collin C <ChristophersanCC @state.gov>; Ravi,
Sunil K <RaviSK@state.eov>; PM-CPA <PM-CPA@ state. sov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <Abisellank @state.gov>; P/EUR Duty Officer <P-EURDuty@state.zov>; T_SpecAssts <T_ SpecAssts @state,gov>;

   

 

 

 

ov>; McClung, Gailyn W <McClungGW state gov>;
Peckham, Yvonne M <Peckham¥M® state.gav>; Thompson, Zainab B <ThompsonZB@istate.gov>; Shinnick, Julianne

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: ——— ~

Official - SBU
LINCLASSIFIED

WASHSTATECO001610
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 223 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/26/2019 12:59:15 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

I was going to try to go to that as well. I'll come over before that and see if we can catch him then. If not, we
can try after the briefing.

 

From: Rogers, Shana A <RogersSA2@state.gov>

Date: February 26, 2019 at 7:56:32 AM EST

To: Minarich, Christine M <MinarichCM@state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - IIT

i'm free all day, will probably go to the L/CA briefing at noon.

Official
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Tuesday, February 26, 2019 7:55 AM

To: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

Thanks - looks like our emails crossed!

 

From: Rogers, Shana A <KogersSA 2uustate.gov>
Date: February 26, 2019 at 7:51:14 AM EST

 

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - III

 

Official - SBU (Attorney Work Product, Deliberative Process)
LINCLASSIFIED

 

state .gov>
Sent: Monday, February 25, 2019

To: Rogers, Shana A <RogersSA?3 @state.goy>
Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Iii

 

WASHSTATECO001611
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 224 of 314

 

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

TacucectiestetenerisrezenterenttcdeciensevenSWGnervuereceearseceeedtdeceeares

Sunil K <RaviSk@ state. gev>; PM-CPA <PM-CRAG@istate 2ay>; Urena, Michael A <UrenaMA(ist
Eduardo <AbisellanE @state.gayv>; P/EUR Duty Officer <P-EURDutyi@state.gov>; T_SpecAssts <T_ SnecAssts@ state pov;

 

 

 

seny>; Dearth, Anthony M <2 .av>; Rogers, Shana A

<BRogerss&2 @state.cov>; Minarich, Christine M <MinarichChM @istate cov>; Kottmyer, Alice M

   

srnseevnertarenesesecbenticentnenteneneses Dieacvnertrecersercetsbedeecenens snerencentnerecbedeeceneneseencvcedDWreccentzeveerenccertebeccucene serentenvansecterineneeAibertncnrecrncs Wientvrerencccecencetsbedeecenene

Peckham, Yvonne M <Peckham¥M@state.gov>; Thompson, Zainab B <ThomosonzB@ state. gov>; Shinnick, Julianne
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

      

 

All
We have updated the AM to reflect the letter received from Senator Menendez dated February 22,

 

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <Shuiflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCe @state.gov>; Ravi,
Sunil K <RaviSk@ state goyv>; PM-CPA <P M-CPA@istate gay>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <Abisellank @ z €

 

 

 

 

  
 

   

a

Darrach, Tamara A <DarrachTA@state.goy>; Heidema, Sarah J <HeidernaS!@state.gov>; Shin, Jae E <Shindi@ state gov;
Hamilton, Catherine E <HarniitonCE@state.gov>; Dearth, Anthony M <DearthAM @state gov>; Rogers, ShanaA

 

<KottrnyerAM @istate gov>; Krueger, Thomas G <Krueger!G@ state .gov>; McClung, Gailyn W <McCluneGWw @ state gov;
Peckham, Yvonne M <PeckharmYMéGistate.gov>; Thompson, Zainab B <ThompsonZB @ state. gov>; Shinnick, Julianne
<Shinnick] state gov>; Blaha, Charles O <BishaCOgist 20y>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

   

All,
Attached, please find the AM to T

   

Thanks
Rob

WASHSTATECO001612
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 225 of 314

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Miik:{_

Email: a 7

Official - SBU
UNCLASSIFIED

WASHSTATECO001613
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 226 of 314

 

Message

From: Abisellan, Eduardo [AbisellanE@state.gov]

Sent: 2/26/2019 1:15:57 PM

To: Monjay, Robert [MonjayR@state.gov]

cc: Brechwald, Matthew J (T) [BrechwaldMJ2@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4
Rob,

Clear from this end. However, you'll need to change the Senior Bureau Official to DAS String.
VefEd

Official - SBU
UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <ShufflebargerJ@state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M

<KottmyerAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW@state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: ee -

 

Official - SBU
UNCLASSIFIED

WASHSTATECO001614
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 227 of 314

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 2/26/2019 1:27:07 PM

To: PM-DDTC-Directors-DL [PM-DDTC-Directors-DL@state.gov]; Monjay, Robert [MonjayR @state.gov]; Hart, Robert L
[HartRL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]

Subject: CPA MEDIA MONITORING: Bloomberg, Shift in Small-Arms Export Approvals Opposed by a Top Democrat

Shift in Small-Arms Export Approvals Opposed by a Top Democrat
2019-02-26 09:00:02.2 GMT

By Tony Capaccio

(Bloomberg) -- The top Democrat on the Senate Foreign Relations Committee says he’s intent on blocking the
State Department from shifting regulation to the Commerce Department

for exports of military-style firearms including certain pistols, semi-automatic rifles and related ammunition.

Senator Robert Menendez said in letters to Secretary of State Michael Pompeo and Commerce Secretary Wilbur
Ross that he’s placing a hold on the move under a provision in the Arms Export Control Act until his concerns
are addressed.

Menendez said “combat rifles, including those commonly known as ‘sniper rifles,’” shouldn’t be removed from
the State Department’s munitions list. He added that “firearms and ammunition -- especially those derived from
military models and

widely used by military services -- are uniquely dangerous.”

339

Looser regulation also could “open the floodgates of information” for 3D printing of firearms that would be
available to terrorists and criminals, the New Jersey senator said.

The State Department notified relevant congressional oversight committees on Feb. 4 that it would transfer.
jurisdiction over such weapons effective March 4 unless lawmakers moved to block the change.

Traditionally, State has honored congressional objections, at least long enough to hear out lawmakers’ concerns.
Menendez has also introduced legislation to block the transfer, as have

House Foreign Affairs Committee Chairman Eliot Engel of New York and Representative Norma Torres of
California.

‘Extensive Consultation’

A State Department spokesman declined to comment on Menendez’s effort to block the move.

Republican Senator Jim Risch of Idaho, the Foreign

Relations panel’s chairman, said in a statement that the State Department’s “formal notification on February 4
came after extensive consultation. This rule will complete a scrub of the U.S. Munitions List that began in 2010,
which is long overdue. I

do not support any further delays in the process.”

Under Commerce Department regulations, sales of the weapons involved to overseas customers wouldn’t be
reported to Congress for approval as they are under State Department regulation

currently.

WASHSTATECO001615
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 228 of 314

Public Comment

During a public comment period, the transfer proposal drew criticism from arms control advocates such as the
Center for International Policy and praise from the National Rifle

Association’s legislative arm and the National Shooting Sports Foundation, a trade association representing the
firearms and

ammunition industry.

The NRA Institute for Legislative Action said it “charts a positive course that will contribute to national
security, enhance the competitiveness of U.S. businesses and benefit ordinary gun owners.” The State
Department didn’t adopt the NRA

Institute’s proposal that Commerce also take over approval for exports of weapons silencers.

The transfer was initially planned by the Obama

administration as part of an overhaul of the arms export licensing process that moved many categories of
technology to the Commerce Department. The department is generally viewed by

the defense and aerospace industry as having a less onerous process than the State Department.

That effort was abandoned in 2016 by then-Secretary of State John Kerry after opposition from some Senate
Democrats.

WASHSTATEC001616
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 229 of 314

 

Message

From: Shin, Jae E [ShinJE@state.gov]

Sent: 2/26/2019 1:38:29 PM

To: Monjay, Robert [MonjayR@state.gov]

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-Ill Final FRN - AM to T.docx

Rob,

 

Jae

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, February 25, 2019 4:29 PM

To: Shufflebarger, Jamie <ShufflebargerJ@state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaS/@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M

<KottmyerAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW@state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Al
We have updated the AM to reflect the letter received fram Senator Menendez dated February 22

   

nd

 

?

 

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <Christopherson€C @ state. gov>; Ravi,

Eduardo <AbiseilanE @state.sov>; P/EUR Duty Officer <P-EURDuty@istate.gov>; T_SpecAssts <1 SpecAssts@state sov>;
Darrach, Tamara A <GarrachTA@ state. gav>; Heidema, Sarah J <HeidernaS @state gov; Shin, Jae E <ShinJE@ state gove;

   

 

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M
<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

   

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,

WASHSTATECO001617
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 230 of 314

Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobi: ae

Email: a 7

 

Official - SBU
UNCLASSIFIED

WASHSTATECO001618
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 231 of 314

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 2/26/2019 1:44:13 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising Cats I-III

Attachments: USML Cat I-lll Final FRN - AM to T Revised LPM cmts.docx

Christine,

Thanks,
Shana

Official - SBU
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Tuesday, February 26, 2019 7:54 AM

To: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising Cats I-lll

From: Kovar, Jeffrey D <Kovarl D@estate. gov>
Date: February 25, 2019 at 5:02:11 PM EST
To: Minarich, Christine M <Minarich¢ ;

 

  
 

 

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising Cats I-III

 

From: Minarich, Christine M <MinarichCM@ state goy>

Sent: Monday, February 25, 2019 3:36 PM
To: Kovar, Jeffrey D <KovarJD Gs state. gO>

 

Subject: CLEARANCE REQUEST AM t to T for Final Rule revising Cats I-ill

Jeff,

WASHSTATEC001619

 
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 232 of 314

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Monjay, Robert <Monjayh @state.sov>

Sent: Monday, February 25, 2019 2:09 PM

To: Minarich, Christine M <MinarichCMi@state. gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Thanks
Rob

 

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state cov>
Sent: Monday, February 25, 2019 1:41 PM

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Monjay, Robert <M
Sent: Monday, February 25, 2019 1:28 PM

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

WASHSTATEC001620
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 233 of 314

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state. say>
Sent: Monday, February 25, 2019 1:02 PM

 

Subject: RE: CLEARANCE REQUEST AM: to T for Final Rule revising ITAR 126.4

Rob

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MoniayR @state gov>
Sent: Thursday, February 21, 2019 4:49 PM

To: venaen Jamie < <Shuflebargert@ state. OVD; ; Christopherson, Collin Cc <citiste hersonCe@ states gov>: Ravi,

 

ale gave; 1 Spechssts <T ‘Spechssts@
Darrach, Tamara A earrach' rA@state. gov>; Heiderna, stan <HeldemaS i @state.zov>; Shin, Jae E <Shi vE@state nove:

 

Hamilton, Catherine E <HamiftonCi @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, ShanaA
<RogerssA? G@istate gave; Minarich, Christine M <MinarichChM@state zav>; Kottmyer, Alice M
<KotimyerAM @state sov>; vane Thomas G <Krueger’ iG@state, gov>; McClung, cain W <MeClu ingGW @ state. BOND;

 

 
 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU

WASHSTATEC001621
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 234 of 314

UNCLASSIFIED

WASHSTATEC001622
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 235 of 314

 

Message

From: Peckham, Yvonne M [PeckhamYM @state.gov]

Sent: 2/26/2019 1:46:14 PM

To: Monjay, Robert [MonjayR@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill
Clear

Official

UNCLASSHAED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, February 25, 2019 4:29 PM

To: Shufflebarger, Jamie <Shufflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M

<KottmyerAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22

nd

 
 
 

 

 

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shufflebarger/@state,
Sunil K <Raviik @ state. gav>; PM-CPA <PM-CPA@state goy>; Urena, Michael A <UrenaMAistate.gov>; Abisellan,

zeng>: Christopherson, Collin C <ChristuphersonCC @state.gov>; Ravi,

     

 

20¥>; Shin, Jae E <ShinJE@state gov;

  

 

Hamilton, Catherine E <HamiitonCE @istate.zov>; Dearth, Anthony M <DearthAM @state.gov>: Rogers, ShanaA

 

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

WASHSTATEC001623
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 236 of 314

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: a -

Official - SBU
UNCLASSIFIED

WASHSTATEC001624
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 237 of 314

Appointment

 

From: Miller, Michael F [Millermf@state.gov]

Sent: 2/26/2019 1:48:41 PM

To: String, Marik A [StringMA@state.gov]

Subject: Accepted: Conference Call -Senator Menendez Letter to SecState on Hold on CAT I-III Transfer
Location: Information included

Start: 2/26/2019 9:30:00 PM

End: 2/26/2019 10:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATECO001625
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 238 of 314

Appointment

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 2/26/2019 2:21:58 PM

To: String, Marik A [StringMA@state.gov]

Subject: Accepted: Conference Call -Senator Menendez Letter to SecState on Hold on CAT I-IIl Transfer
Location: Information included

Start: 2/26/2019 9:30:00 PM

End: 2/26/2019 10:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC001626
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 239 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/26/2019 2:38:32 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising Cats I-III

Attachments: USML Cat I-Ill Final FRN - AM to T Revised LPM cmts.docx

Jeff,

Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Monday, February 25, 2019 5:02 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Ce: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising Cats I-lll

 

From: Minarich, Christine M <MinarichCM@ state. gov>

Sent: Monday, February 25, 2019 3:36 PM

To: Kovar, Jeffrey D <Kovar]D @state gov>

Ce: Rogers, Shana A <RogerssA2@ state. goy>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising Cats I-III

 

Jeff,

 

WASHSTATEC001627
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 240 of 314

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UMCLASSI FIED

From: Monjay, Robert <MoniayR @state gov>

Sent: Monday, February 25, 2019 2:09 PM

To: Minarich, Christine M <MinarichCM@state goy>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

   

Thanks
Rob

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state. goy>
Sent: Monday, February 25, 2019 1:41 PM
To: Monjay, Robert <MoniayR @state gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

 

 

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Monjay, Robert <MonjayRh @state.gov>

Sent: Monday, February 25, 2019 1:28 PM

To: Minarich, Christine M <MinarichCM@state gov>

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM @ state goy>

Sent: Monday, February 25, 2019 1:02 PM

 

WASHSTATEC001628
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 241 of 314

secececeucerederecedeercenthiveentventensuercensssdckerceera

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising ITAR 126.4

Rob,

 

Christine

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayRh @state.gov>

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shuiflebarger] @state.gov>; Christopherson, Collin C <ChristophersanCC @state.gov>; Ravi,
Sunil K <RaviSk@ state gov>; PM-CPA <PM-CPA@state eov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,

   
 
 

 

.ov>; Shin, Jae E <ShiniE@istate cove;
Hamilton, Catherine E <HarniitonCE@state.gov>; Dearth, Anthony M <DearthAM @state gov>; Rogers, ShanaA

 

<KottrnyerAM @istate gov>; Krueger, Thomas G <Krueger!G@ state. gov>; McClung, Gailyn W <McClunsGw @ state gov;
Peckham, Yvonne M <PeckharmYMéGistate.gov>; Thompson, Zainab B <ThompsonZB @ state. gov>; Shinnick, Julianne

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
LINCLASSIFIED

WASHSTATEC001629
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 242 of 314

 

Message

From: Shufflebarger, Jamie [ShufflebargerJ @state.gov]

Sent: 2/26/2019 2:41:51 PM

To: Monjay, Robert [MonjayR@state.gov]; Christopherson, Collin C [ChristophersonCC@state.gov]; Ravi, Sunil K
[RaviSK@state.gov]; PM-CPA [PM-CPA@state.gov]; Urena, Michael A [UrenaMA@state.gov]; Abisellan,Eduardo
{[AbisellanE @state.gov]; P/EUR Duty Officer [P-EURDuty@state.gov]; T_SpecAssts [T_SpecAssts@state.gov]; Darrach,
Tamara A [DarrachTA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Shin, JaeE [ShinJE@state.gov];
Hamilton, Catherine E [HamiltonCE @state.gov]; Dearth, Anthony M [DearthAM@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]; Minarich, Christine M [MinarichCM @state.gov]; Kottmyer, Alice M
[KottmyerAM@state.gov]; Krueger, Thomas G [KruegerTG @state.gov]; McClung, Gailyn W
{[McClungGW @state.gov]; Peckham,Yvonne M [PeckhamYM @state.gov]; Thompson, Zainab B
[ThompsonZB@state.gov]; Shinnick, Julianne [Shinnicki@state.gov]; Blaha, Charles O [BlanaCO @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Clear for D

Janie Shufflebarger

Special Assistant
Office of the Deputy Secretary of State
(202)-647-6237

CADMAS ME pa ee ae ee

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, February 25, 2019 4:29 PM

To: Shufflebarger, Jamie <ShufflebargerJ@state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaS/@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M

<KottmyerAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW@state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Illl

   

Al
We have updated the AM to reflect the letter received from Senator Menendez dated February 22"

Rob
Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM

To: Shufflebarger, Jamie <Shutieharger) @state.gov>; Christopherson, Collin C <ChristophersonCC@ state. gov>; Ravi,
Sunil K <Rayishi@ state .gov>; PM-CPA <PiV\-CPA@ state goy>; Urena, Michael A <UrenaWA@ state goy>; Abisellan,
Eduardo <AbiseilanE @state.sov>; P/EUR Duty Officer <P-EURDuty@istate.gov>; T_SpecAssts <1 SpecAssts@state sov>;
Darrach, Tamara A <GarrachTA@ state. gav>; Heidema, Sarah J <HeidernaS @state gov; Shin, Jae E <ShinJE@ state gove;

onan iE Einnnnnnnnnnnnnnnnnnn Sanne

   

 

   

<RogersSA? @state gov>; Minarich, Christine M <MinarichChM@ state zov>; Kottmyer, Alice M

WASHSTATEC001630
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 243 of 314

serentenvansecterineneeAibertncnrecrncs Wientvrerencccecencetsbedeecenene

sanzh @state.sov>; Shinnick, Julianne

Peckham, Yvonne M <PeckhamYM@istate.gov>; Thompson, Zainab B <7?
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Orr

  

 

All,
Attached, please find the AM to T

   

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

wii:
Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001631
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 244 of 314

Appointment

 

From: String, Marik A [StringMA@state.gov]

Sent: 2/26/2019 3:14:26 PM

To: Barz, Chloe O [BarzCO@state.gov]

Subject: FW: Conference Call -Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer
Attachments: 02-22-19 Menendez Letter on Hold on CAT I-lll Transfer.pdf

Location: information included

Start: 2/26/2019 9:30:00 PM

End: 2/26/2019 10:00:00 PM

Show Time As: Tentative

Recurrence: (none)

From: Celin, Liliana E On Behalf Of String, Marik A

Sent: Tuesday, February 26, 2019 8:48 AM

To: String, Marik A; Bulgrin, Julie K; Jodi.L.Kouts@nsc.eop.gov; Tully, Ryan M. EOP/NSC; Richard Ashooh; Morrison,
Timothy A. EOP/NSC; Matthews, Earl G. EOP/NSC; Heidema, Sarah J; Paul, Joshua M; Miller, Michael F; Matthew
Borman; Wier, Joseph S. EOP/NSC

Subject: Conference Call -Senator Menendez Letter to SecState on Hold on CAT I-Ill Transfer

When: Tuesday, February 26, 2019 4:30 PM-5:00 PM (UTC-05:00) Eastern Time (US & Canada).

Where: Information included

USA Toll-Free:
USA Caller Paid:

For Other Countries:

  

Glek Here to View Global Conference

Access Numbers

Access Code:
Host Password:

 

WASHSTATEC001632
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001633
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 246 of 314

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001634
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 247 of 314

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC001635
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 248 of 314

Appointment

 

From: String, Marik A [String, Marik A]
Sent: 2/26/2019 3:14:29 PM
To: String, Marik A [StringWMA@state.gov]; Bulgrin, Julie K [BulgrinJK@state.gov]; Jodi.L.Kouts@nsc.eop.gov; Tully, Ryan

M. EOP/NSC [Ryan.M.Tully@nsc.eop.gov]; Richard Ashooh [Richard.Ashooh@bis.doc.gov]; Morrison, Timothy A.
EOP/NSC [Timothy.A.Morrison@nsc.eop.gov]; Matthews, Earl G. EOP/NSC [Earl.G.Matthews@nsc.eop.gov];
Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Miller, Michael F
[Millermf@ state.gov]; Matthew Borman [Matthew.Borman@bis.doc.gov]; Wier, Joseph S. EOP/NSC
[Joseph.S.Wier@nsc.eop.gov]

ce: Taylor, Mary Elizabeth [TaylorME3 @state.gov]; Faulkner, Charles S [FaulknerCS@state.gov]; Darrach, Tamara A
[DarrachTA@state.gov]; Schwab, Carol M [SchwabCM @state.gov]

Subject: FW: Conference Cail -Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer
Attachments: 02-22-19 Menendez Letter on Hold on CAT I-lll Transfer. pdf

Location: Information included

Start: 2/26/2019 9:30:00 PM

End: 2/26/2019 10:00:00 PM

Show Time As: Tentative

Recurrence: (none)

From: Celin, Liliana E On Behalf Of String, Marik A

Sent: Tuesday, February 26, 2019 8:48 AM

To: String, Marik A; Bulgrin, Julie K; Jodi.L.Kouts@nsc.eop.gov; Tully, Ryan M. EOP/NSC; Richard Ashooh; Morrison,
Timothy A. EOP/NSC; Matthews, Earl G. EOP/NSC; Heidema, Sarah J; Paul, Joshua M; Miller, Michael F; Matthew
Borman; Wier, Joseph S. EOP/NSC

Subject: Conference Call -Senator Menendez Letter to SecState on Hold on CAT J-Ili Transfer

When: Tuesday, February 26, 2019 4:30 PM-5:00 PM (UTC-05:00) Eastern Time (US & Canada).

Where: Information included

USA Toll-Free:

USA Caller Paid:
For Other Countries: Click Here to View Giobal Conference
Access Numbers

Access Code:
Host Password:

 

 

    

WASHSTATEC001636
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001637
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 250 of 314

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001638
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 251 of 314

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC001639
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 252 of 314

Appointment

From: Unknown [Unknown]

To: String, Marik A [StringMA@state.gov]; Bulgrin, Julie K [BulgrinJK@state.gov]; Jodi.L.Kouts@nsc.eop.gov; Tully, Ryan
M. EOP/NSC [Ryan.M.Tully@nsc.eop.gov]; Richard Ashooh [Richard.Ashooh@bis.doc.gov]; Morrison, Timothy A.
EOP/NSC [Timothy.A.Morrison@nsc.eop.gov]; Matthews, Earl G. EOP/NSC [Earl.G.Matthews@nsc.eop.gov];
Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Miller, Michael F
{[Millermf@state.gov]; Matthew Borman [Matthew.Borman@bis.doc.gov]; Wier, Joseph S. EOP/NSC
[Joseph.S.Wier@nsc.eop.gov]

cc: Taylor, Mary Elizabeth [TaylorME3 @state.gov]; Faulkner, Charles S [FaulknerCS@state.gov]; Darrach, Tamara A
[DarrachTA@state.gov]; Schwab, Carol M [SchwabCM @state.gov]

Subject: FW: Conference Call -Senator Menendez Letter to SecState on Hold on CAT I-Ill Transfer
Location: Information included

Start: 2/26/2019 9:30:00 PM

End: 2/26/2019 10:00:00 PM

Show Time As: Tentative

Recurrence: (none)

----- Original Appointment-----

From: Celin, Liliana E On Behalf Of String, Marik A

Sent: Tuesday, February 26, 2019 8:48 AM

To: String, Marik A\; Bulgrin, Julie K\; Jodi.L.Kouts@nsc.eop.gov\; Tully, Ryan M. EOP/NSC\; Richard
Ashooh\; Morrison, Timothy A. EOP/NSC\; Matthews, Earl G. EOP/NSC\; Heidema, Sarah 3\; Paul, Joshua M\;
Miller, Michael F\; Matthew Borman\; Wier, Joseph S$. EOP/NSC

Subject: Conference Call -Senater Menendez Letter to SecState on Hold on CAT I-III Transfer

when: Tuesday, February 26, 2019 4:30 PM-5:00 PM CUTC-05:00) Eastern Time (US & Canada).

Where: Information included

USA Toll-Free:

USA Caller Paid:

For Other Countries:

Click Here to View Global Conference Access
Numbers<https://www.teleconference. att.com/servlet/glbAccess?process=l&accessCode=8924087&accessNumber=71
33537024#C2>

Access Code:

Host Password:

WASHSTATEC001640
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 253 of 314

Appointment

From: String, Marik A [StringMA@state.gov]
Sent: 2/26/2019 3:14:26 PM
To: Taylor, Mary Elizabeth [TaylorME3 @state.gov]; Faulkner, Charles $ [FaulknerCS@state.gov]; Darrach, Tamara A

[DarrachTA@state.gov]; Schwab, Carol M [SchwabCM @state.gov]

Subject: FW: Conference Cail -Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer
Attachments: 02-22-19 Menendez Letter on Hold on CAT I-lll Transfer. pdf

Location: Information included

Start: 2/26/2019 9:30:00 PM

End: 2/26/2019 10:00:00 PM

Show Time As: Tentative

Recurrence: (none)

From: Celin, Liliana E On Behalf Of String, Marik A

Sent: Tuesday, February 26, 2019 8:48 AM

To: String, Marik A; Bulgrin, Julie K; Jodi.L.Kouts@nsc.eop.gov; Tully, Ryan M. EOP/NSC; Richard Ashooh; Morrison,
Timothy A. EOP/NSC; Matthews, Earl G. EOP/NSC; Heidema, Sarah J; Paul, Joshua M; Miller, Michael F; Matthew
Borman; Wier, Joseph S. EOP/NSC

Subject: Conference Call -Senator Menendez Letter to SecState on Hold on CAT I-Ill Transfer

When: Tuesday, February 26, 2019 4:30 PM-5:00 PM (UTC-05:00) Eastern Time (US & Canada).

Where: Information included

USA Toll-Free:
USA Caller Paid:

For Other Countries:

  

Click Here to View Global Conference

 

Access Numbers

Access Code:
Host Password:

 

WASHSTATEC001641
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001642
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 255 of 314

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001643
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 256 of 314

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC001644
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 257 of 314

Appointment

 

From: Unknown [Unknown]

To: Taylor, Mary Elizabeth [TaylorME3 @state.gov]; Faulkner, Charles S [FaulknerCS@state.gov]; Darrach, Tamara A
[DarrachTA@state.gov]; Schwab, Carol M [SchwabCM @state.gov]

Subject: FW: Conference Call -Senator Menendez Letter to SecState on Hold on CAT I-Ill Transfer

Location: Information included

Start: 2/26/2019 9:30:00 PM

End: 2/26/2019 10:00:00 PM

Show Time As: Tentative

Recurrence: (none)

----- Original Appointment-----

From: Celin, Liliana E On Behalf Of String, Marik A

Sent: Tuesday, February 26, 2019 8:48 AM

To: String, Marik A\; Bulgrin, Julie K\; Jodi.L.Kouts@nsc.eop.gov\; Tully, Ryan M. EOP/NSC\; Richard
Ashooh\; Morrison, Timothy A. EOP/NSC\; Matthews, Earl G. EOP/NSC\; Heidema, Sarah 3\; Paul, Joshua M\;
Miller, Michael F\; Matthew Borman\; Wier, Joseph S$. EOP/NSC

Subject: Conference Call -Senator Menendez Letter to SecState on Hold on CAT I-III Transfer

when: Tuesday, February 26, 2019 4:30 PM-5:00 PM CUTC-05:00) Eastern Time (US & Canada).

where: Information included

USA Toll-Free:
USA Caller Paid:

For Other Countries:

Click Here to View Global Conference Access
Numbers<https://www.teleconference. att.com/servlet/glbAccess?process=l&accessCode=8924087&accessNumber=71

33537024#c2>

Access Code:

Host Password:

WASHSTATEC001645
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 258 of 314

Appointment

From: String, Marik A [StringMA@state.gov]

Sent: 2/26/2019 3:14:26 PM

To: Rauland, Frances N [RaulandFN @state.gov]

Subject: FW: Conference Call -Senator Menendez Letter to SecState on Hold on CAT I-Ill Transfer
Attachments: 02-22-19 Menendez Letter on Hold on CAT I-lli Transfer. pdf

Location: Information included

Start: 2/26/2019 9:30:00 PM

End: 2/26/2019 10:00:00 PM

Show Time As: Tentative

Recurrence: (none)

From: Celin, Liliana E On Behalf Of String, Marik A

Sent: Tuesday, February 26, 2019 8:48 AM

To: String, Marik A; Bulgrin, Julie K; Jodi.L.Kouts@nsc.eop.gov; Tully, Ryan M. EOP/NSC; Richard Ashooh; Morrison,
Timothy A. EOP/NSC; Matthews, Earl G. EOP/NSC; Heidema, Sarah J; Paul, Joshua M; Miller, Michael F; Matthew
Borman; Wier, Joseph S. EOP/NSC

Subject: Conference Call -Senator Menendez Letter to SecState on Hold on CAT I-Ill Transfer

When: Tuesday, February 26, 2019 4:30 PM-5:00 PM (UTC-05:00) Eastern Time (US & Canada).

Where: Information included

USA Toll-Free:
USA Caller Paid:

For Other Countries:

Access Code:
Host Password:

Click Here to View Global Conference
Access Numbers

 

WASHSTATEC001646
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC001647
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 260 of 314

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC001648
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 261 of 314

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC001649
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 262 of 314

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 2/26/2019 3:28:02 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Bloomberg: Shift in Small-Arms Export Approvals Opposed by a Top Democrat

 

Shift in Small-Arms Export Approvals Opposed by a Top Democrat
By Anthony Capaccio
26 February 2019

The top Democrat on the Senate Foreign Relations Committee says he’s intent on blocking the State
Department from shifting regulation to the Commerce Department for exports of military-style firearms
including certain pistols, semi-automatic rifles and related ammunition.

Senator Robert Menendez said in letters to Secretary of State Michael Pompeo and Commerce Secretary Wilbur
Ross that he’s placing a hold on the move under a provision in the Arms Export Control Act until his concerns
are addressed.

Menendez said “combat rifles, including those commonly known as ‘sniper rifles,’” shouldn’t be removed from
the State Department’s munitions list. He added that “firearms and ammunition -- especially those derived from
military models and widely used by military services -- are uniquely dangerous.”

Looser regulation also could “open the floodgates of information” for 3D printing of firearms that would be
available to terrorists and criminals, the New Jersey senator said.

The State Department notified relevant congressional oversight committees on Feb. 4 that it would transfer
jurisdiction over such weapons effective March 4 unless lawmakers moved to block the change.

Traditionally, State has honored congressional objections, at least long enough to hear out lawmakers’ concerns.
Menendez has also introduced legislation to block the transfer, as have House Foreign Affairs Committee
Chairman Eliot Engel of New York and Representative Norma Torres of California.

‘Extensive Consultation’

A State Department spokesman declined to comment on Menendez’s effort to block the move.

Republican Senator Jim Risch of Idaho, the Foreign Relations panel’s chairman, said in a statement that the
State Department’s “formal notification on February 4 came after extensive consultation. This rule will
complete a scrub of the U.S. Munitions List that began in 2010, which is long overdue. I do not support any
further delays in the process.”

Under Commerce Department regulations, sales of the weapons involved to overseas customers wouldn’t be
reported to Congress for approval as they are under State Department regulation currently.

Public Comment

WASHSTATEC001650
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 263 of 314

During a public comment period, the transfer proposal drew criticism from arms control advocates such as the
Center for International Policy and praise from the National Rifle Association’s legislative arm and the National
Shooting Sports Foundation, a trade association representing the firearms and ammunition industry.

The NRA Institute for Legislative Action said it “charts a positive course that will contribute to national
security, enhance the competitiveness of U.S. businesses and benefit ordinary gun owners.” The State
Department didn’t adopt the NRA Institute’s proposal that Commerce also take over approval for exports of
weapons silencers.

The transfer was initially planned by the Obama administration as part of an overhaul of the arms export
licensing process that moved many categories of technology to the Commerce Department. The department is
generally viewed by the defense and aerospace industry as having a less onerous process than the State
Department.

That effort was abandoned in 2016 by then-Secretary of State John Kerry after opposition from some Senate
Democrats.

 

Link: hites:/Awww.bloombers com/news/articies/?0 19-02 -26/shift-in-small-arnis-exnort-anmrovals-conosed-by-

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pin / (Twitter: @StateDeptPM

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATECO001651
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 264 of 314

 

Message

From: Urena, Michael A [UrenaMA@state.gov]

Sent: 2/26/2019 3:46:00 PM

To: P/EUR Duty Officer [P-EURDuty@state.gov]; Shufflebarger, Jamie [ShufflebargerJ @state.gov]; Monjay, Robert
[MonjayR @state.gov]; Christopherson, Coilin C [ChristophersonCC@state.gov]; Ravi, Sunil K [RaviSK@state.gov];
PM-CPA [PM-CPA@state.gov]; Abisellan, Eduardo [AbisellanE @state.gov]; T_SpecAssts [T_SpecAssts@state.gov];
Darrach, TamaraA [DarrachTA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Shin,Jae E [ShinJE@state.gov];
Hamilton, Catherine E [HamiltonCE @state.gov]; Dearth, Anthony M [DearthAM@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]; Minarich, Christine M [MinarichCM @state.gov]; Kottmyer, Alice M
[KottmyerAM@state.gov]; Krueger, Thomas G [KruegerTG @state.gov]; McClung, Gailyn W
{[McClungGW @state.gov]; Peckham,Yvonne M [PeckhamYM @state.gov]; Thompson, Zainab B
[ThompsonZB@state.gov]; Shinnick, Julianne [Shinnicki@state.gov]; Blaha, Charles O [BlanaCO @state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Clear,

Official

UNCLASSIFIED

From: P/EUR Duty Officer <P-EURDuty@state.gov>

Sent: Tuesday, February 26, 2019 10:05 AM

To: Shufflebarger, Jamie <Shufflebarger) @state.gov>; Monjay, Robert <MonjayR@state.gov>; Christopherson, Collin C
<ChristophersonCC@state.gov>; Ravi, Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A
<UrenaMA @state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>; Darrach,
Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE @state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M
<KottmyerAM@state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charlies O <BlahaCO @state.gov>

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Clear for P.

Melanie Carter
P EUR Duty Officer
X7-5269

Official
UNCLASSIFIED

From: Shufflebarger, Jamie <Shutfisbarger!} @ state. gov>
Sent: Tuesday, February 26, 2019 9:42 AM
To: Monjay, Robert <ManiayR@state.gov>; Christopherson, Collin C <Christophersant¢ @state gay>; Ravi, Sunil K

 

<Raviski@state sav>; PM-CPA <PM-CP Ag state, gav>; Urena, Michael A <UrenaMAm state .zov>; Abisellan, Eduardo

 

 

Tamara A <DarrachTA@istate zav>; Heidema, Sarah J <HeiderriaS] @state.gov>; Shin, Jae E <Shir

    

 

  
   

ov>; McClung, Gailyn W <McClungGW state gov>;
Peckham, Yvonne M <Peckham¥M® state.gav>; Thompson, Zainab B <ThompsonZB@istate.gov>; Shinnick, Julianne

 

Subject: RE: CLEARANCE REQUEST AM toT for Final Rule revising USML Categories I - Ill

WASHSTATEC001652
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 265 of 314

Clear for D

Jamie Shulflebarger
Special Assistant
Office of the Deputy Secretary of State
202)-647-6237
souttlebargeri(a@ stale. cov

   

From: Monjay, Robert <MoniayR @state gov>
Sent: Monday, February 25, 2019 4:29 PM
To: Shufflebarger, Jamie <ShuNiebarger|@state.gov>; Christopherson, Collin C <Christopherson]C @ state. gov>; Ravi,

 

 

2my>> T_SpecAssts <i SoecAssts

Darrach, Tamara A <GarrachTA@ state. gav>; Heidema, Sarah J <HeidernaS @state gov; Shin, Jae E <ShinJE@ state gove;

   

 

<RogersSA? @state gov>; Minarich, Christine M <MinarichCMé @state gov>; Kottmyer, Alice M
<KottmiyerAM state. govo; Krueger, Thomas G <Krueger?G@state gov>; McClung, Gailyn W <MecClungGW @state.gove;

   

 

<Shinnicki @state.gov>; Blaha, Charles O <HlahaCO@state.gov>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22

   

nd
2

Thank you
Reb

Official - SBU
LINCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM
Shufflebargeria state.gcv>; Christopherson, Collin C <ChristephersonCC @state.gov>; Ravi,

Sunil K <RaviSKk@state gov>; PM-CPA <PM-CPA state. gov>; Urena, Michael A <U

Eduardo <AbisellanE @state.zov>; P/EUR Duty Officer <P-EURLany @ state.

Darrach, Tamara A <DarrachTA@state. soyv>; Heidema, Sarah J <Heidemas. 20¥>; Shin, Jae E <ShinJE@state gov;

Hamilton, Catherine E <HamiitonCE @istate.gzov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, ShanaA

   

 

 
 
 

  

 

 

 

 

Thanks
Rob

WASHSTATECO001653
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 266 of 314

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817
Moi:

Email: MonjayR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001654
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 267 of 314

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 2/26/2019 4:22:56 PM

To: Shin, Jae E [ShinJE@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili
Thank you

Official

UNCLASSIFIED

From: Shin, Jae E <ShinJE@state.gov>

Sent: Tuesday, February 26, 2019 8:38 AM

To: Monjay, Robert <MonjayR@state.gov>

Subject: FW: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili

Rob,

Jae

From: Monjay, Robert <Moniayk @istate. eov>
Sent: Monday, February 25, 2019 4:29 PM

 

Sunil K <RaviSk @ state gov>; PM-CPA <PM-CPA @istate.zov>; Urena, Michael A <UrenaMA@istate goy>; Abisellan,
Eduardo <AbisellanE @state.gov>; P/EUR Duty Officer <P-EURLDany @state.gov>; T_SpecAssts <7 SpecAssts@state gov;
SIME @ state gov>;

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA? @state gov>; Minarich, Christine M <MinarichCMi @ state gov>; Kottmyer, Alice M

        

    

 

 

sanzh @state.sov>; Shinnick, Julianne

Peckham, Yvonne M <PeckhamYM@istate.zov>; Thompson, Zainab B <7?
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - lil

Por

  

 

All,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22°

   

 

 

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert

Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <Shutflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCcC @state.gov>; Ravi,
PR -CPA Gs

renescetenencervarnectentsbdtineroeevarscerencnceRbacenents

      
 

WASHSTATECO001655
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 268 of 314

 

Hamilton, Catherine E <HamiftonCE @ state gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogerssA2 @state.gov>; Minarich, Christine M <MinarichCMi@state.gov>; Kottmyer, Alice M

 

 

  

snerencentnerecbedeeceneneseencvcedDWrescenteeveerenccertedectucene serentetvansccterinenerAibertnenrectnce Wientvrerencccecencetsbedeecenene

“ov>; Thompson, Zainab B <ThompsonZzB @state.gov>; Shinnick, Julianne
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

   

 

lease find the AM to T to

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavyR@state.gov

 

Official - SBU
UNCLASSIFIED

WASHSTATEC001656
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 269 of 314

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 2/26/2019 4:22:26 PM

To: Darrach, Tamara A [DarrachTA@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ili
Tamara,

 

Thanks
Rob

Official - SBU
LINCLASSIFIED

From: Darrach, Tamara A <DarrachTA@state.gov>

Sent: Tuesday, February 26, 2019 10:26 AM

To: Monjay, Robert <MonjayR@state.gov>

Subject: Re: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - III

Hi Rob,

 

Thanks!

 

 

Date: February 25, 2019 at 4:98:35 PM EST
To: Shufflebarger, Jamie <Shufflebarger!@state.eov>, Christopherson, Collin C
<Christey dherson€ C @siate, Bove >, » Ravi, Sunil K <Kavisk@siate. ov, PM- CPA <PM- Ce A@state goy>

 

 

 

<Koitmysr AMG: tate. gOv> Krueger, Thomas G <Krueger TG
<MeClung eae eslate.s gov, Peckham, Yvonne M <Peck ham Mé ‘@state. gov>, Thompson, Zainab B

 

 

 

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories I - I]

Al,
We have updated the AM to reflect the letter received from Senator Menendez dated February 22°,

 

WASHSTATEC001657
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 270 of 314

Thank you
Rob

Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM

 

 

Sunil K <RaviSk@ state gov>; PM-CPA <PM-CPA@state.eov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,

 

  
 
 

ove; Shin, Jae E <ShiniE@istate cove;

state. gov>, McClung, Gailyn W <McCluneGW Gistate gov;
Peckham, Yvonne M <Peckham¥M®state.gav>; Thompson, Zainab B <ThompsonZB@istate.gov>; Shinnick, Julianne

 

Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: —— -

Official - SBU
LINCLASSIFIED

WASHSTATEC001658
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 271 of 314

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 2/26/2019 7:07:39 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Thank you for asking...I'm good to have Rob do it

----- Original Message-----

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, February 26, 2019 1:08 PM

To: Miller, Michael F <Millermf@state.gov>

Subject: FW: [Non-DoD Source] USML Categories 1-3 Guidance

I think that Rob can do his thing at the HASC/SASC briefing. He's generally a very good briefer and know
both the details of the rule and the political situation surrounding it well Che did a lot of the prep
for the SFRC/HFAC 1-3 briefing). It should be a rather friendly matter of fact meeting. That said, I
want to ping you and see if you have any reservations.

----- Original Message-----

From: Paul, Joshua M <PauljM@state.gov>

Sent: Tuesday, February 26, 2019 11:48 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Commerce can only make Mon-Weds work. Is that ok (understand that will be RM only)?

----- Original Message-----

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, February 26, 2019 8:07 AM

To: Paul, Joshua M <PaulJM@state.gov>; PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Per our call, yes, though I can make Friday work if others can

----- Original Message-----

From: Paul, Joshua M <PaulJM@state.gov>

Sent: Tuesday, February 26, 2019 8:04 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Thanks. So Sarah if this Fri or next Thurs, Rob M otherwise. Any rule-out times?

----- Original Message-----

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, February 26, 2019 8:03 AM

To: Paul, Joshua M <PaulJM@state.gov>; PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Yes, but we should probably do it sooner rather than later, with all the stuff up in the air and no one
knowing where it will land. Also, while Monjay can do the substance of the brief just fine without me,
I'm out on Mon, Tues and wed of next week

----- Original Message-----

From: Paul, Joshua M <PauljM@state.gov>

Sent: Tuesday, February 26, 2019 7:29 AM

To: PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state. gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: FW: [Non-DoD Source] USML Categories 1-3 Guidance

Can DTCP support a briefing (statutorily mandated and overdue) with HASC and SASC on Cats 1-3? As I note
below, I am very much in favor of moving forward with this notwithstanding the Menendez letter.

Please provide availability.

J

WASHSTATEC001659
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 272 of 314

~---- Original Message-----

From: Paul, Joshua M

Sent: Tuesday, February 26, 2019 7:28 AM

To: ‘Blake, Victoria C CIV DTSA PD (US)' <victoria.c.blake.civ@mail.mil>; Darrach, Tamara A
<DarrachTAG@state.gov>; Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov>; McKeeby, David I
<McKeebyDI@state.gov>; PM-CPA <PM-CPA@state.gov>; MPlatt@doc. gov

Ce: Nesterezuk, Oksana D CIV DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil>; Daoussi, Susan G CIV DTSA
LD CUS) <susan.g.daoussi.civ@mail.mil>; Oukrop, Kenneth Jeffrey (Ken) CIV DTSA LD (US)
<kenneth.j.oukrop.civ@mail.mil>; Rosenberg, Michael R CIV DTSA PD (USA)
<michael.r.rosenberg2.civ@mail.mil>; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

~aH- Original Message-----

From: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake. civ@mail.mil>

Sent: Monday, February 25, 2019 5:21 PM

To: Darrach, Tamara A <DarrachTA@state.gov>; Kimberly Ekmark <Kimberly. Ekmark@bis.doc.gov>; McKeeby,
David I <McKeebyDI@state.gov>; PM-CPA <PM-CPA@state.gov>; MPlatt@doc.gov

cc: Paul, Joshua M <PaulJM@state.gov>; Nesterczuk, Oksana D CIV DTSA PD CUS)
<oksana.d.nesterczuk.civ@mail.mil>; Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>;
Oukrop, Kenneth Jeffrey (Ken) CIV DTSA LD (US) <kenneth.j.oukrop.civ@mail.mil>; Rosenberg, Michael R CIV
DTSA PD CUSA) <michael.r.rosenberg2.civ@mail.mil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

All,

we still have a requirement to brief the SASC and HASC.

Can you give me State and Commerce availability so we can schedule the brief?
Vicky

----- Original Message-----

From: Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

Sent: Wednesday, January 30, 2019 12:19 PM

To: Darrach, Tamara A <DarrachTA@state.gov>; Blake, Victoria C CIV DTSA PD (US)
<victoria.c.blake.civ@mail.mil>; Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov>; Bulgrin, Julie K. EOP/NSC
<Julie.kK.Bulgrin@nsc.eop.gov>; Hodges, Joshua S$. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov>; McKeeby, David I
<McKeebyDI@state.gov>; PM-CPA <PM-CPA@state.gov>; DL NSC Legislative <DL.Legislative@whmo.mil>; Kouts,
Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>; MPlatt@doc.gov

Cc: Paul, Joshua M <PauljJM@state.gov>; DL NSC Press <DL.Press@whmo.mil>; Nesterczuk, Oksana D CIV DTSA PD
(US) <oksana.d.nesterczuk.civ@mail.mil>; Daoussi, Susan G CIV DTSA LD (US)
<susan.g.daoussi.civ@mail.mil>; DAgostino, Anthony <DAgostinoA@state.gov>; Matthew Borman
<Matthew.Borman@bis.doc.gov>; Oukrop, Kenneth Jeffrey (Ken) CIV DTSA LD (US)

<kenneth. j.oukrop.civ@mail.mil>; Devendorf, Thomas E CIV DTSA TD (US) <thomas.e.devendorf.civ@mail.mil>;
Laychak, Michael R SES DTSA EO (US) <michael.r.laychak.civ@mail.mil>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Tamara,

SASC and HASC PSMs have indicated they have scheduling conflicts and unable to attend They are
requesting a separate brief.

Very respectfully,

ANGELA M. TAPIA, Lt Col, USAF

Special Assistant

office of the Assistant Secretary of Defense, Legislative Affairs
703-614-8692 Coffice)

angela.m.tapta2.mil@mail.mil

WASHSTATEC001660
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 273 of 314

From: Darrach, Tamara A <DarrachTA@state.gov>

Sent: Monday, January 28, 2019 5:22 PM

To: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil>; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov>; Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov>; Hodges, Joshua S.
EOP/NSC <Joshua.S.Hodges@nsc.eop.gov>; McKeeby, David I <McKeebyDI@state.gov>; PM-CPA <PM-CPA@state. gov>;
DL NSC Legislative <DL.Legislative@whmo.mil>; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>;
MPlatt@doc.gov

Cc: Paul, Joshua M <PaulJM@state.gov>; DL NSC Press <DL.Press@whmo.mil>; Tapia, Angela M Lt Col USAF OSD
OASD LA (USA) <angela.m.tapia2.mi1l@mail.mil>; Nesterczuk, Oksana D CIV DTSA PD (CUS)
<oksana.d.nesterczuk.civ@mail.mil>; Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>;
DAgostino, Anthony <DAgostinoA@state.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Oukrop, Kenneth
Jeffrey (Ken) CIV DTSA LD (CUS) <kenneth.j.oukrop.civ@mail.mil>; Devendorf, Thomas E CIV DTSA TD CUS)
<thomas.e.devendorf.civ@mail.mil>; Laychak, Michael R SES DTSA EO (US) <michael.r.laychak.civ@mail.mi1>
Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

All active links contained in this email were disabled. Please verify the identity of the sender, and
confirm the authenticity of all links contained within the message prior to copying and pasting the
address to a Web browser.

 

All,

we have Dirksen 423 at 2 pm on Wednesday (1/30) for the briefing.

DOD - would you please invite HASC and SASC staffers to attend?

Commerce - would you please invite your SBank folks?

Please let me know if you have any questions.

Thanks !
Tamara

From: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil>

Sent: Monday, January 28, 2019 3:22 PM

To: Darrach, Tamara A <DarrachTA@state.gov>; Kimberly Ekmark <Kimberly. Ekmark@bis.doc.gov>; Bulgrin,
Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov>; Hodges, Joshua S$. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov>;
McKeeby, David I <McKeebyDI@state.gov>; PM-CPA <PM-CPA@state.gov>; DL NSC Legislative
<DL.Legislative@whmo.mil>; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>; MPlatt@doc. gov

Cc: Paul, Joshua M <PaulJM@state.gov>; DL NSC Press <DL.Press@whmo.mil>; Tapia, Angela M Lt Col USAF oSsD
OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; Nesterczuk, Oksana D CIV DTSA PD (US)
<oksana.d.nesterczuk.civ@mail.mil>; Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>;
DAgostino, Anthony <DAgostinoA@state.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Oukrop, Kenneth
Jeffrey (Ken) CIV DTSA LD (CUS) <kenneth.j.oukrop.civ@mail.mil>; Devendorf, Thomas E CIV DTSA TD (US)
<thomas.e.devendorf.civ@mail.mil>; Laychak, Michael R SES DTSA EO (US) <michael.r.laychak.civ@mail.mil>
Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Yes DoD is available.

Is this a telecom or face-to-face?

WASHSTATECO001661
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 274 of 314

Is there room for 3 from DoD?

Victoria Blake

From: Darrach, Tamara A [Caution-mailto:DarrachTA@state.gov < Caution-mailto:DarrachTA@state. gov > ]
Sent: Monday, January 28, 2019 2:31 PM

To: Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly. Ekmark@bis.doc.gov > >;
Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov < Caution-mailto:Julie.K.Bulgrin@nsc.eop.gov > >;
Hodges, Joshua S$. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov > >;
McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV
DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA
<PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov < Caution-
mai lto:Jodi.L.Kouts@nsc.eop.gov > >; MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; DAgostino, Anthony <DAgostinoA@state.gov < Caution-

mai lto:DAgostinoAG@state.gov > >; Matthew Borman <Matthew.Borman@bis.doc.gov < Caution-

mai lto:Matthew. Borman@bis.doc.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

DOD - Does the wednesday time slot (2-4 pm) work for you?

Thanks !

Tamara

Tamara Darrach Goulding
Congressional Advisor

Bureau of Legislative Affairs
U.S. Department of State

Tel: (202) 647-8763

Email: DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov >

WASHSTATEC001662
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 275 of 314

From: Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >
Sent: Monday, January 28, 2019 2:14 PM

To: Darrach, Tamara A <DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov > >; Bulgrin, Julie K.
EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov < Caution-mailto:jJulie.K.Bulgrin@nsc.eop.gov > >; Hodges, Joshua S.
EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov > >; McKeeby, David I
<McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV DTSA PD (US)
<victoria.c.blake.civG@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA <PM-
cPA@state.gov < Caution-mailto:PM-CPAG@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov < Caution-
mai lto:Jodi.L.Kouts@nsc.eop.gov > >; MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >;
DAgostino, Anthony <DAgostinoA@state.gov < Caution-mailto:DAgostinoA@state.gov > >; Matthew Borman
<Matthew.Borman@bis.doc.gov < Caution-mailto:Matthew.Borman@bis.doc.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

From: Darrach, Tamara A <DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov > >
Sent: Monday, January 28, 2019 12:18 PM

To: Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov < Caution-mailto:Julie.K.Bulgrin@nsc.eop.gov >
>; Hodges, Joshua S$. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov >
>; McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV
DTSA PD CUS) <victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA
<PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov < Caution-
mai lto:Jodi.L.Kouts@nsc.eop.gov > >; MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lte:susan.g.daoussi.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >;
DAgostino, Anthony <DAgostinoA@state.gov < Caution-mailto:DAgostinoA@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Good afternoon,

Commerce, would you please let us know if you can brief this week? If yes, State is available on:

- Wednesday (1/30) all day

-~ Thursday (1/31) in the afternoon

- Friday (2/1) in the morning

WASHSTATECO001663
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 276 of 314
Thanks!

Tamara

Tamara Darrach Goulding
Congressional Advisor

Bureau of Legislative Affairs
U.S. Department of State

Tel: (202) 647-8763

Email: DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov >

From: Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov < Caution-mailto:Julie.k.Bulgrin@nsc. eop. gov
> >

Sent: Friday, January 25, 2019 12:33 PM

To: Darrach, Tamara A <DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov > >; Hodges, Joshua S.
EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov > >; McKeeby, David I
<McKeebyDIG@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV DTSA PD (US)
<victoria.c.blake.civG@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA <PM-
cPA@state.gov < Caution-mailto:PM-CPAG@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov < Caution-
mai lto:Jodi.L.Kouts@nsc.eop.gov > >; Platt, Mike (Federal) (MPlatt@doc.gov < Caution-
mailto:MPlatt@doc.gov > ) <MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov > >

cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

 

From: Darrach, Tamara A <DarrachTA@state.gov < Caution-mailto:DarrachTAG@state.gov > >
Sent: Friday, January 25, 2019 8:21 AM

To: Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov < Caution-mailto:Julie.K.Bulgrin@nsc.eop.gov >
>; Hodges, Joshua S. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov >
>; McKeeby, David I <McKeebyDIG@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV
DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA
<PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov < Caution-

WASHSTATEC001664
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 277 of 314

mai lto:Jodi.L.Kouts@nsc.eop.gov > >; Platt, Mike (Federal) (MPlatt@doc.gov < Caution-
mailto:MPlatt@doc.gov > ) <MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov > >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly. Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Good morning,

State is ready to move forward with this briefing. I will circle back with our availability.

Best,

Tamara

Tamara Darrach Goulding
Congressional Advisor

Bureau of Legislative Affairs
U.S. Department of State

Tel: (202) 647-8763

Email: DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov >

From: Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov < Caution-mailto:Julie.k.Bulgrin@nsc. eop. gov
> >

Sent: Wednesday, January 9, 2019 4:52 PM

To: Hodges, Joshua S$. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov >
>; McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV
DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA
<PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gev < Caution-
mai lto:Jodi.L.Kouts@nsc.eop.gov > >; Faulkner, Charles S <Faulknercs@state.gov < Caution-

mai lto:Faulknercs@state.gov > >; Platt, Mike (Federal) CMPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov >
) <MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov > >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly. Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (CUS) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daouss?.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

WASHSTATECO001665
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 278 of 314

From: Bulgrin, Julie K. EOP/NSC
Sent: Monday, January 7, 2019 5:17 PM

To: Hodges, Joshua S. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov >
>; McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV
DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA
<PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov < Caution-
mai Ito: Jodi.L.Kouts@nsc.eop.gov > >; Faulkner, Charles S <Faulknercs@state.gov < Caution-

mailto: Faulknercs@state.gov > >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daouss?.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

 

From: Hodges, Joshua $. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc. eop.gov
> >

Sent: Monday, January 7, 2019 10:52 AM

To: McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state. gov > >; Blake, Victoria C CIV
DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA
<PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly. Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

+ NSC Leg Affairs.

Joshua S. Hodges

Director, Office of Strategic Communications

WASHSTATEC001666
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 279 of 314

202-456-1791

From: McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >
Sent: Monday, January 7, 2019 10:48 AM

To: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-
mai lte:victoria.c.blake.civ@mail.mil] > >; PM-CPA <PM-CPA@state.gov < Caution-mailto:PM-CPA@state. gov > >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Vicky:

Yes, that would be our hope, but given current events still not 100 percent locked in. Since we're
briefing SFRC, HFAC, and SBANK probably would make sense to get all the players involved to brief SASC
and HASC as well, logistics willing.

+State Leg Affairs for awareness...

Best,

Dave

 

David I. McKeeby

office of Congressional & Public Affairs Bureau of Political-Military Affairs (PM/CPA) U.S. Department of
State

Phone: 202.647.8757 | BlackBerry: Po |

e-mail: mckeebydi@state.gov < Caution-mailto:mckeebydi@state.gov > | Web: >>Caution-
www. state.gov/t/pm<< < Caution-http: //www.state.gov/t/pm%3c%3c > |Twitter: @StateDeptPM

Stay connected with State.gov:

WASHSTATEC001667
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 280 of 314

From: Blake, Victoria C CIV DTSA PD CUS) <victoria.c.blake.civ@mail.mil < Caution-
mailto:victoria.c.blake.civ@mail.mil > >

Sent: Monday, January 07, 2019 10:31 AM

To: PM-CPA <PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL.Press@whmo.mil < Caution-
mailto:DL.Press@whmo.mil > ; Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil
< Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov <
Caution-mailto:Kimberly. Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV DTSA PD (US)
<oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >; Daoussi, Susan G
CIV DTSA LD CUS) <susan.g.daoussi.civ@mail.mil < Caution-mailto:susan.g.daoussi.civ@mail.mil > >

Subject: FW: [Non-DoD Source] USML Categories 1-3 Guidance

Resending to: pm-cpa@state.gov < Caution-mailto:pm-cpa@state.gov > based on Josh Paul out-of-office
instructions due to current lapse in appropriations.

Is it still anticipated that this briefing will occur mid-January?

Vicky Blake

From: Blake, Victoria C CIV DTSA PD (US)

Sent: Monday, January 7, 2019 10:16 AM

To: "Paul, Joshua M' <PauljM@state.gov < Caution-mailto:PauljJM@state.gov > >; DL.Press@whmo.mil <
Caution-mailto:DL.Press@whmo.mil > ; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >

Cc: PM-CPA <PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Josh,

State, Commerce and Defense owe a briefing to HASC, SASC, HFAC regarding Cat I-III controls. Since all
agencies will be on the Hill briefing Congressional Committees on A-Day, it makes sense that it include
HASC and SASC, otherwise we will have to gather the same individuals to go back to the Hill.

Can you include HASC and SASC in the roll out plan?

I have included our OSD LA officer that would be able to assist in inviting HASC and SASC.

Vicky

WASHSTATEC001668
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 281 of 314

From: Paul, Joshua M [Caution-mailto:PaulJM@state.gov < Caution-mailto:PaulJmM@state.gov > ]
Sent: Thursday, January 3, 2019 4:21 PM

To: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-
mailto:victoria.c.blake.civ@mail.mil > >; Nesterczuk, Oksana D CIV DTSA PD (US)
<oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil >

Cc: PM-CPA <PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >

Subject: [Non-DoD Source] USML Categories 1-3 Guidance

All active links contained in this email were disabled. Please verify the identity of the sender, and
confirm the authenticity of all links contained within the message prior to copying and pasting the
address to a web browser.

 

Dear DTSA and NSC PA colleagues,

This morning we began the informal Congressional notification process for changes to U.S. Munitions List
Categories 1-3 that would shift some items, notably certain firearms and ammunition, from State control
to Commerce control. This commences a 30-day informal Congressional staff review followed by a 30-day
formal notification, after which the rule is published in the Federal Register.

As you are aware, due to the lapse in appropriations we are currently limited in our communications with

the media.

   
 

 

  
       
 

     

I wanted to be sure you a ad the latest version of the press
below. The attached document also lays out the Congressional

      

guidance on the topic,which I have paste

Notification process and our intended roll-out plan

 

WASHSTATECO001669
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 282 of 314

Please don’t hesitate to reach out if you have any questions. And to clarify, there's no action
precipitated or requested by this email - I just wanted to ensure everyone - particularly those without
lapsed appropriations postures - had the talking points if needed in the coming weeks.

Thanks,

Josh

 

Josh Paul
Director, Congressional & Public Affairs
Bureau of Political-Military Affairs CPM/CPA)

U.S. Department of State

* Phone: 202.647.7878 |* BlackBerry: ae Fax:202.647.4055

* e-mail: PaulJM@State.Gov < Caution-mailto:PaulJM@State.Gov > < Caution-Caution-
mailto:PauljJM@State.Gov > | * Web: Caution->>Caution-www. state. gov/t/pm/<< < Caution-
http://www. state.gov/t/pm/%3c%3c > < Caution->>Caution-http://ww.state.gov/t/pm/<< < Caution-
http://www. state.gov/t/pm/%3c%3c > >

Caution->>Caution-http://twitter.com/StateDeptPM<< < Caution-http://twitter.com/StateDeptPM%3c%3c > <
Caution->>Caution-http://twitter.com/StateDeptPM<< < Caution-http://twitter.com/StateDeptPM%3c%3c > >

WASHSTATEC001670
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 283 of 314

Stay connected withState.gov:

< Caution->>Caution-http://twitter.com/StateDept<< < Caution-http://twitter.com/StateDept%3c%3c > > <
Caution->>Caution-http://statedept.tumbIr.com/<< < Caution-http://statedept.tumbIlr.com/%3c%3c > > <
Caution->>Caution-http://ww. state. gov/misc/echannels/66791.htm<< < Caution-

http://www. state. gov/misc/echannels/66791.htm%3c%3c > > < Caution->>Caution-

http://www. facebook. com/usdos<< < Caution-http://ww.facebook.com/usdos%3c%3c > > < Caution->>Caution-
http://www. flickr.com/photos/statephotos<< < Caution-http://ww.flickr.com/photos/statephotos%3c%3c > >
< Caution->>Caution-http: //www. youtube. com/user/statevideo<< < Caution-

http://www. youtube. com/user/statevideo%3c%3c > > < Caution->>Caution-

https: //plus. google. com/u/0/10263006821396028935 2<<#102630068213960289352/posts < Caution-

https://plus. google. com/u/0/10263006821396028935 2%3c%3 c#102630068213960289352/posts > >

This message iSUNCLASSIFIED, per E.0. 12958

TOPLINES/KEY THEMES

Key Messages:

*

This Administration firmly believes that national security and economic security are not just
complementary but fundamentally inseparable. The steps we are taking to modernize America's export
control lists will require all firearms exports to remain subject to U.S. Government authorization, while
rationalizing the administrative requirements for American industry.

”

Specifically, the Administration is publishing rules to amend Categories I, II, and III of the
USML in the International Traffic in Arms Regulations CITAR) and transfer oversight for the export of
some types of firearms, ammunition, and related items included in these categories from the Department of
State to the Department of Commerce.

WASHSTATEC001671
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 284 of 314

”

The Administration is publishing these rules after an extensive interagency review process by the
Departments of State, Commerce, Homeland Security, and other stakeholders, which included evaluating
responsive comments received on the proposed rules that helped to improve the final rules being
published. This review reexamined longstanding policies and regulatory processes to ensure that U.S.
industry has every advantage in the global marketplace, while at the same time ensuring the responsible
export of arms.

what These Rules Do

&

Under these final rules, firearms and related articles that perform an inherently military
function or provide the United States with a critical military advantage will remain under State
Department export licensing controls.

ke

Items that do not provide the United States with a critical military advantage or perform an
inherently military function, including many articles that are widely available in retail outlets that
are transitioning off Categories I, II, and III of the USML in the ITAR will be subject to the new 500
series controls (for Categories I and III items) and 600 series controls (for Category II items) in
Category 0 of the U.S. Department of Commerce's Commerce Control List (CCL) in its Export Administration
Regulations (EAR). The physical items transitioning to the CCL will remain subject to export licensing
requirements, interagency review, and monitoring of commercial entities involved in export and sales. A
U.S. Government authorization will be required for all exports of these firearms and related items
transitioning to the CCL.

Examples of items moving to the Commerce Control List include:

Oo Most semi-automatic and nonautomatic firearms widely available for retail sale;

o Most firearms parts and components (with exceptions for suppressors, magazines greater than 50 rounds;
parts to convert semi-automatic to fully automatic firearms; and parts or components for automatic
targeting or stabilization, which will remain under State Department export licensing controls);

o Most firearms ammunition (with exceptions for belted or linked ammunition, which will remain under
State Department export licensing controls); and

o Minor parts and components of howitzers and artillery.

WASHSTATEC001672
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 285 of 314

what These Rules DO NOT Do

* These rulesDO NOT impact the ability of American citizens in the United States to own or possess
firearms. These final changes relate only to the export and temporary importation of some types of

firearms and ammunition, and other items being moved from USML Categories I, II and III.

Under these rules, exports

* These changes DO NOT decontrol exports of any firearms or ammunition.
of items that have transferred to the Department of Commerce's CCL will continue to require U.S.
Government authorization, which will continue to consider the risk of human rights abuses or illicit

diversion.

IF ASKED: Congressional Oversight(Department of Commerce to respond)

we will provide briefings as requested by our oversight committees.

Benefits of Rules

* The rules are the product of a larger effort since 2010 to modernize the U.S. export control
regulations under the ITAR and EAR, to create a simpler, more robust system that eases industry

compliance, improves enforceability, and better protects America's most sensitive technologies.

*

gunsmiths, while at the same time prioritizing national security controls and continuing our ability to

These changes will significantly reduce the regulatory burden on the U.S. commercial firearms and
restrict exports where human rights, illicit trafficking, and related issues may be of concern.

ammunition industry, promote American exports, and clarify the regulatory requirements for independent

We anticipate that a number of firearms manufacturers, including many small businesses, that are
currently required to register with the Department of State, will be relieved from an annual fee burden

”

WASHSTATEC001673
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 286 of 314

under this rule. The Department of Commerce's Bureau of Industry and Security (BIS) does not have
registration requirements or export licensing fees.

Firearms Export Licensing by Commerce

*

The Department of Commerce has decades of experience in licensing firearms for export under the
EAR. This involves the export, reexport, and transfer (in-country) of 12-gauge shotguns, optical
sighting devices for firearms, as well as law enforcement equipment that the United States has controlled
and licensed unilaterally to address human rights concerns worldwide.

”

BIS Export Enforcement (EE) vigorously enforces export controls for items under Commerce
jurisdiction. The Department of Commerce, through EE, is the only export licensing agency with an in-
house law enforcement component, and manages the Information Triage Unit, an interagency body
thatassembles and disseminates relevant information, including non-public sources,to inform licensing and
enforcement actions.

*

BIS maintains a robust end-use verification program for items and locations that present the most
cause for concern. During Fiscal Year 2018, BIS conducted 1042 in-person checks in 50 countries.

*

Each export license application undergoes a thorough interagency review process, which includes
input from the Departments of Defense and State, and takes into account national security and human
rights concerns.

”

The Department of Commerce has a law enforcement component dedicated to enforcingexport law and
regulations.

o BIS EE is a specialized law enforcement organization recognized for its key role in national security
investigations.

o BIS EE accomplishes its mission through preventive and investigative enforcement activities and
pursuing appropriate criminal and administrative sanctions against export violators.

WASHSTATEC001674
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 287 of 314

*

BIS maintains unique law enforcement authorities to disrupt criminal networks and break up
conspiracies to illegally export a multitude of items, including firearms:

o Temporary Denial Orders are issued by the Assistant Secretary for Export Enforcement and deny the
export privileges of a company or individual (whether in the U.S. or abroad) to prevent imminent or on-
going export control violations.

o The Department of Commerce's BIS Entity List is the primary tool to target individual bad actors. It
contains a list of names of certain foreign persons, including businesses, research institutions,
government and private organizations, and individuals that have been determined through an interagency
review process to have engaged in activities contrary to U.S. national security and/or foreign policy
interests. These persons are restricted from receiving items subject to U.S. jurisdiction unless
authorized by a BIS license. The license review policy for most listed entities is a presumption of
denial.

The Department of Commerce's BIS EEworks closely with other U.S. law enforcement agencies.

IF ASKED: 3-D Printed Firearms

* 3-D printed firearms, like all other firearms, will be controlled on the CCL if they meet the
criteria for Commerce control, otherwise they will remain controlled on the USML.

   

&

The United States strictly regulates the export of defense articles, including related
manufacturing technologies and information, as an integral part of safeguarding U.S. national security
and furthering U.S. foreign policy objectives in accordance with the AECA and the ITAR.

* On May 24, the Department of State published a proposed regulation that would revise the ITAR to
remove certain items from its control, and the Department of Commerce concurrently published a proposed
regulation that would revise the EAR to control these items that would be transferred to the CCL. In the
context of developing these regulations, the U.S. Government conducted a national security review to
assess which items in Categories I-III continued to warrant control on the USML. The Department of State
determined that articles in USML Categories I, II, and III that are removed from the USML under this
final rule do not provide the United States with a critical military or intelligence advantage or, in the
case of weapons, have an inherently military function, including many articles that are widely available

WASHSTATEC001675
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 288 of 314

in retail outlets in the United States and abroad, and therefore warrant regulation under the U.S.

Department of Commerce's export control system.

Toplines: State of washington v. Department of State (U.S. District Court for the Western District of

washington)

* On July 31, the U.S. District Court for the western District of washington issued a Temporary
Restraining Order that enjoined the federal government from implementing or enforcing the settlement

agreement it concluded with Defense Distributed in a recent case.

The Department has

* The Department of State promptly took action to implement the court's order.
removed from its website the notice of the "Temporary Modification of Category I of the United States

Munitions List" that is at issue in the case.

On August 27, the court granted plaintiffs’ motion for a preliminary injunction enjoining the

Department from implementing or enforcing the “Temporary Medification of Category I of the United States
Munitions List" and the letter sent to Cody R. Wilson, Defense Distributed, and the Second Amendment

Foundation.

We refer you to DOJ for comment on this ongoing litigation.

Background Points about the Predecessor Case (Defense Distributed v. Department of State in the U.S.

District Court for the Western District of Texas)

* The Department of State's involvement in theDefense Distributed case was based on the Department
of State's role in regulating exports of certain types of firearms and related technical data and not

based on domestic gun control issues.

WASHSTATEC001676
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 289 of 314

”

The decision to settle theDefense Distributed case was made in the interest of national security
and foreign policy of the United States in consultation with the Department of Justice.

WASHSTATECO001677
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 290 of 314

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 2/26/2019 7:30:09 PM

To: Monjay, Robert [MonjayR@state.gov]

ce: Kottmyer, Alice M [KottmyerAM@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

Attachments: USML Cat I-lll Final FRN - AM to T Revised LPM cmts.docx

Rob,

 

Christine

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, February 25, 2019 4:29 PM

To: Shufflebarger, Jamie <Shufflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCC@state.gov>; Ravi,
Sunil K <RaviSK@state.gov>; PM-CPA <PM-CPA@state.gov>; Urena, Michael A <UrenaMA@state.gov>; Abisellan,
Eduardo <AbisellanE@state.gov>; P/EUR Duty Officer <P-EURDuty@state.gov>; T_SpecAssts <T_SpecAssts@state.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Shin, Jae E <ShinJE@state.gov>;
Hamilton, Catherine E <HamiltonCE@state.gov>; Dearth, Anthony M <DearthAM @state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Kottmyer, Alice M

<KottmyerAM @state.gov>; Krueger, Thomas G <Krueger?G@state.gov>; McClung, Gailyn W <McClungGW @state.gov>;
Peckham, Yvonne M <PeckhamYM @state.gov>; Thompson, Zainab B <ThompsonZB@state.gov>; Shinnick, Julianne
<ShinnickJ @state.gov>; Blaha, Charles O <BlahaCO @state.gov>

Subject: CLEARANCE REQUEST AM to T for Final Rule revising USML Categories | - Ill

   

Thank you
Rob
Official - SBU

UNCLASSIFIED

From: Monjay, Robert
Sent: Thursday, February 21, 2019 4:49 PM
To: Shufflebarger, Jamie <Shuiflebarger) @state.gov>; Christopherson, Collin C <ChristophersonCe @state.gov>; Ravi,

 

<Rogers5&2 @state.gov>; Minarich, Christine M <MinarichC Mi @state.cov>; Kottmyer, Alice M

 

WASHSTATEC001678
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 291 of 314

serentenvansecterineneeAibertncnrecrncs Wientvrerencccecencetsbedeecenene

sanzh @state.sov>; Shinnick, Julianne

Peckham, Yvonne M <PeckhamYM@istate.gov>; Thompson, Zainab B <7?
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>
Subject: CLEARANCE REQUEST AM to T for Final Rule revising ITAR 126.4

Orr

  

 

All,
Attached, please find the AM to T

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC001679
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 292 of 314

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 2/26/2019 7:40:49 PM

To: Paul, Joshua M [PaulJM@state.gov]; PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]
ce: PM-CPA [PM-CPA@state.gov]

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Yes, Monjay can do the brief for DDTC

----- Original Message-----

From: Paul, Joshua M <PauljM@state. gov>

Sent: Tuesday, February 26, 2019 11:48 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

commerce can only make Mon-Weds work. Is that ok Cunderstand that will be RM only)?

----- Original Message-----

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, February 26, 2019 8:07 AM

To: Paul, Joshua M <PaulJM@state.gov>; PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Per our call, yes, though I can make Friday work if others can

~---- Original Message-----

From: Paul, Joshua M <PauljJM@state.gov>

Sent: Tuesday, February 26, 2019 8:04 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Thanks. So Sarah if this Fri or next Thurs, Rob M otherwise. Any rule-out times?

----- Original Message-----

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, February 26, 2019 8:03 AM

To: Paul, Joshua M <PaulJM@state.gov>; PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Yes, but we should probably do it sooner rather than later, with all the stuff up in the air and no one
knowing where it will land. Also, while Monjay can do the substance of the brief just fine without me,
I'm out on Mon, Tues and wed of next week

----- Original Message-----

From: Paul, Joshua M <PaulJM@state.gov>

Sent: Tuesday, February 26, 2019 7:29 AM

To: PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state. gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: FW: [Non-DoD Source] USML Categories 1-3 Guidance

Can DTCP support a briefing (statutorily mandated and overdue) with HASC and SASC on Cats 1-3? As I note
below, I am very much in favor of moving forward with this notwithstanding the Menendez letter.

Please provide availability.

----- Original Message-----

From: Paul, Joshua M

Sent: Tuesday, February 26, 2019 7:28 AM

To: ‘Blake, Victoria C CIV DTSA PD (US)' <victoria.c.blake.civ@mail.mil>; Darrach, Tamara A
<DarrachTAG@state.gov>; Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov>; McKeeby, David I
<McKeebyDI@state.gov>; PM-CPA <PM-CPA@state.gov>; MPlatt@doc. gov

Cc: Nesterczuk, Oksana D CIV DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil>; Daoussi, Susan G CIV DTSA
LD (US) <susan.g.daoussi.civ@mail.mil>; Oukrop, Kenneth Jeffrey (Ken) CIV DTSA LD (US)

WASHSTATEC001680
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 293 of 314

<kenneth.j.oukrop.civ@mail.mil>; Rosenberg, Michael R CIV DTSA PD CUSA)
<michael.r.rosenberg2.civ@mail.mil>; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

----- Original Message-----

From: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil>

Sent: Monday, February 25, 2019 5:21 PM

To: Darrach, Tamara A <DarrachTA@state.gov>; Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov>; McKeeby,
David I <McKeebyDI@state.gov>; PM-CPA <PM-CPA@state.gov>; MPlatt@doc.gov

cc: Paul, Joshua M <PaulJM@state.gov>; Nesterczuk, Oksana D CIV DTSA PD (US)
<oksana.d.nesterczuk.civ@mail.mil>; Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>;
Oukrop, Kenneth Jeffrey (Ken) CIV DTSA LD (US) <kenneth.j.oukrop.civ@mail.mil>; Rosenberg, Michael R CIV
DTSA PD CUSA) <michael.r.rosenberg2.civ@mail.mil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

All,

we still have a requirement to brief the SASC and HASC.

Can you give me State and Commerce availability so we can schedule the brief?
Vicky

----- Original Message-----

From: Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

Sent: Wednesday, January 30, 2019 12:19 PM

To: Darrach, Tamara A <DarrachTA@state.gov>; Blake, Victoria C CIV DTSA PD (US)
<victoria.c.blake.civ@mail.mil>; Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov>; Bulgrin, Julie K. EOP/NSC
<Julie.K.Bulgrin@nsc.eop.gov>; Hodges, Joshua S. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov>; McKeeby, David I
<McKeebyDI@state.gov>; PM-CPA <PM-CPA@state.gov>; DL NSC Legislative <DL.Legislative@whmo.mil>; Kouts,
Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>; MPlatt@doc.gov

Cc: Paul, Joshua M <PaulJM@state.gov>; DL NSC Press <DL.Press@whmo.mil>; Nesterczuk, Oksana D CIV DTSA PD
CUS) <oksana.d.nesterczuk.civ@mail.mil>; Daoussi, Susan G CIV DTSA LD CUS)
<susan.g.daoussi.civ@mail.mil>; DAgostino, Anthony <DAgostinoA@state.gov>; Matthew Borman
<Matthew.Borman@bis.doc.gov>; Oukrop, Kenneth Jeffrey (Ken) CIV DTSA LD (US)
<kenneth.j.oukrop.civ@mail.mil>; Devendorf, Thomas E CIV DTSA TD (US) <thomas.e.devendorf.civ@mail.mil>;
Laychak, Michael R SES DTSA EO CUS) <michael.r.laychak.civ@mail.mil>

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Tamara,

SASC and HASC PSMs have indicated they have scheduling conflicts and unable to attend They are
requesting a separate brief.

Very respectfully,
ANGELA M. TAPIA, Lt Col, USAF
Special Assistant
office of the Assistant Secretary of Defense, Legislative Affairs
703-614-8692 Coffice)
mobi le)

angela.m.tapta2.mil@mail.mil

From: Darrach, Tamara A <DarrachTAG@state.gov>

Sent: Monday, January 28, 2019 5:22 PM

To: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil>; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov>; Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov>; Hodges, Joshua Ss.
EOP/NSC <Joshua.S.Hodges@nsc.eop.gov>; McKeeby, David I <McKeebyDI@state.gov>; PM-CPA <PM-CPA@state. gov>;

WASHSTATEC001681
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 294 of 314

DL NSC Legislative <DL.Legislative@whmo.mil>; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>;
MPlatt@doc. gov

Cc: Paul, Joshua M <PaulJM@state.gov>; DL NSC Press <DL.Press@whmo.mil>; Tapia, Angela M Lt Col USAF OSD
OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; Nesterczuk, Oksana D CIV DTSA PD (US)
<oksana.d.nesterczuk.civ@mail.mil>; Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>;
DAgostino, Anthony <DAgostinoAG@state.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Oukrop, Kenneth
Jeffrey (Ken) CIV DTSA LD (CUS) <kenneth.j.oukrop.civ@mail.mil>; Devendorf, Thomas E CIV DTSA TD (US)
<thomas.e.devendorf.civ@mail.mil>; Laychak, Michael R SES DTSA EO (US) <michael.r. laychak.civ@mail.mil>
Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

All active links contained in this email were disabled. Please verify the identity of the sender, and
confirm the authenticity of all links contained within the message prior to copying and pasting the
address to a Web browser.

 

All,

we have Dirksen 423 at 2 pm on Wednesday (1/30) for the briefing.

DOD - would you please invite HASC and SASC staffers to attend?

Commerce - would you please invite your SBank folks?

Please let me know if you have any questions.

Thanks!
Tamara

From: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil>

Sent: Monday, January 28, 2019 3:22 PM

To: Darrach, Tamara A <DarrachTA@state.gov>; Kimberly Ekmark <Kimberly. Ekmark@bis.doc.gov>; Bulgrin,
Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov>; Hodges, Joshua S. EOP/NSC <Joshua.S.Hodges@nsc. eop.gov>;
McKeeby, David I <McKeebyDI@state.gov>; PM-CPA <PM-CPA@state.gov>; DL NSC Legislative
<DL.Legislative@whmo.mil>; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov>; MPlatt@doc.gov

Cc: Paul, Joshua M <PaulJM@state.gov>; DL NSC Press <DL.Press@whmo.mil>; Tapia, Angela M Lt Col USAF OSD
OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; Nesterczuk, Oksana D CIV DTSA PD (US)
<oksana.d.nesterczuk.civ@mail.mil>; Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>;
DAgostino, Anthony <DAgostinoA@state.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Oukrop, Kenneth
Jeffrey (Ken) CIV DTSA LD (CUS) <kenneth.j.oukrop.civ@mail.mil>; Devendorf, Thomas E CIV DTSA TD (US)
<thomas.e.devendorf.civ@mail.mil>; Laychak, Michael R SES DTSA EO (US) <michael.r.laychak.civ@mail .mil>
Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Yes DoD is available.

Is this a telecom or face-to-face?

Is there room for 3 from DoD?

Victoria Blake

WASHSTATEC001682
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 295 of 314

From: Darrach, Tamara A [Caution-mailto:DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov > ]
Sent: Monday, January 28, 2019 2:31 PM

To: Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >;
Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov < Caution-mailto:Julie.K.Bulgrin@nsc.eop.gov > >;
Hodges, Joshua S. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov > >;
McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV
DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA
<PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov < Caution-
mai lto:Jodi.L.Kouts@nsc.eop.gov > >; MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; DAgostino, Anthony <DAgostinoA@state.gov < Caution-

mai lto:DAgostinoAG@state.gov > >; Matthew Borman <Matthew.Borman@bis.doc.gov < Caution-

mai lto:Matthew. Borman@bis.doc.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

DOD - Does the wednesday time slot (2-4 pm) work for you?

Thanks!

Tamara

Tamara Darrach Goulding
Congressional Advisor

Bureau of Legislative Affairs
U.S. Department of State

Tel: (202) 647-8763

Email: DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov >

From: Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >
Sent: Monday, January 28, 2019 2:14 PM

To: Darrach, Tamara A <DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov > >; Bulgrin, Julie K.
EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov < Caution-mailto:Julie.k.Bulgrin@nsc.eop.gov > >; Hodges, Joshua S.
EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov > >; McKeeby, David I
<McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV DTSA PD (US)
<victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA <PM-

WASHSTATEC001683
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 296 of 314

cPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gev < Caution-
mai lto:Jodi.L.Kouts@nsc.eop.gov > >; MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov >

cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGFG@state.gov > >;
DAgostino, Anthony <DAgostinoA@state.gov < Caution-mailto:DAgostinoA@state.gov > >; Matthew Borman
<Matthew.Borman@bis.doc.gov < Caution-mailto:Matthew.Borman@bis.doc.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

From: Darrach, Tamara A <DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov > >

Sent: Monday, January 28, 2019 12:18 PM

To: Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov < Caution-mailto:Julie.K.Bulgrin@nsc.eop.gov >
>; Hodges, Joshua S$. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mai lto:Joshua.S.Hodges@nsc.eop.gov >
>; McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV
DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA
<PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov < Caution-
mai lto:Jodi.L.Kouts@nsc.eop.gov > >; MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly. Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGFG@state.gov > >;
DAgostino, Anthony <DAgostinoAG@state.gov < Caution-mailto:DAgostinoA@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Good afternoon,

Commerce, would you please Tet us know if you can brief this week? If yes, State is available on:
- Wednesday (1/30) all day

-~ Thursday (1/31) in the afternoon

- Friday (2/1) in the morning

Thanks!

Tamara

Tamara Darrach Goulding

WASHSTATEC001684
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 297 of 314

Congressional Advisor

Bureau of Legislative Affairs
U.S. Department of State

Tel: (202) 647-8763

Email: DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov >

From: Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov < Caution-mailto:Julie.k.Bulgrin@nsc. eop.gov
> >

Sent: Friday, January 25, 2019 12:33 PM

To: Darrach, Tamara A <DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov > >; Hodges, Joshua S.
EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov > >; McKeeby, David I
<McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV DTSA PD (US)
<victoria.c.blake.civG@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA <PM-
cPA@state.gov < Caution-mailto:PM-CPAG@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmno.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov < Caution-
mai lto:Jodi.L.Kouts@nsc.eop.gov > >; Platt, Mike (Federal) (MPlatt@doc.gov < Caution-
mailto:MPlatt@doc.gov > ) <MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov > >

cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

From: Darrach, Tamara A <DarrachTA@state.gov < Caution-mailto:DarrachTAG@state.gov > >
Sent: Friday, January 25, 2019 8:21 AM

To: Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov < Caution-mailto:Julie.K.Bulgrin@nsc.eop.gov >
>; Hodges, Joshua S. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov >
>; McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV
DTSA PD CUS) <victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA
<PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov < Caution-
mai lto:Jodi.L.Kouts@nsc.eop.gov > >; Platt, Mike (Federal) (MPlatt@doc.gov < Caution-
mailto:MPlatt@doc.gov > ) <MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov > >

cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >

WASHSTATEC001685
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 298 of 314

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance
Good morning,
State is ready to move forward with this briefing. I will circle back with our availability.

Best,

Tamara

Tamara Darrach Goulding
congressional Advisor

Bureau of Legislative Affairs
U.S. Department of State

Tel: (202) 647-8763

Email: DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov >

From: Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov < Caution-mailto:Julie.k.Bulgrin@nsc. eop.gov
> >

Sent: Wednesday, January 9, 2019 4:52 PM

To: Hodges, Joshua S. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov >
>; McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV
DTSA PD CUS) <victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA
<PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov < Caution-
mai lto:Jodi.L.Kouts@nsc.eop.gov > >; Faulkner, Charles S <Faulknercs@state.gov < Caution-

mailto: Faulknercs@state.gov > >; Platt, Mike (Federal) C(MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov >
) <MPlatt@doc.gov < Caution-mailto:MPlatt@doc.gov > >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daouss?.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

From: Bulgrin, Julie K. EOP/NSC

WASHSTATEC001686
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 299 of 314
Sent: Monday, January 7, 2019 5:17 PM

To: Hodges, Joshua S$. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov >
>; McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV
DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA
<PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >; Kouts, Jodi L. EOP/NSC <Jodi.L.Kouts@nsc.eop.gov < Caution-
mai lto:Jodi.L.Kouts@nsc.eop.gov > >; Faulkner, Charles S <Faulknercs@state.gov < Caution-

mai Ito: Faulknercs@state.gov > >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; H RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

 

From: Hodges, Joshua $. EOP/NSC <Joshua.S.Hodges@nsc.eop.gov < Caution-mailto:Joshua.S.Hodges@nsc.eop.gov
> >

Sent: Monday, January 7, 2019 10:52 AM

To: McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >; Blake, Victoria C CIV
DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA
<PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; DL NSC Legislative <DL.Legislative@whmo.mil <
Caution-mailto:DL.Legislative@whmo.mil > >

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA CUSA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daouss?.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

+ NSC Leg Affairs.

Joshua S. Hodges

Director, Office of Strategic Communications

202-456-1791

From: McKeeby, David I <McKeebyDI@state.gov < Caution-mailto:McKeebyDI@state.gov > >

Sent: Monday, January 7, 2019 10:48 AM

WASHSTATEC001687
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 300 of 314

To: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-
mailto:victoria.c.blake.civ@mail.mil > >; PM-CPA <PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >

cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL NSC Press
<DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil > >; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >; H_RGF <H_RGF@state.gov < Caution-mailto:H_RGF@state.gov > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Vicky:

Yes, that would be our hope, but given current events stil] not 100 percent locked in. Since we're
briefing SFRC, HFAC, and SBANK probably would make sense to get all the players involved to brief SASC
and HASC as well, logistics willing.

+State Leg Affairs for awareness...

Best,

Dave

 

David I. McKeeby

office of Congressional & Public Affairs Bureau of Political-Military Affairs (PM/CPA) U.S. Department of
State

Phone: 202.647.8757 | BlackBerry: ae |

e-mail: mckeebydi@state.gov < Caution-mailto:mckeebydi@state.gov > | Web: >>Caution-
www. state.gov/t/pm<< < Caution-http: //www.state.gov/t/pm%3c%3c > |Twitter: @StateDeptPM

Stay connected with State.gov:

From: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-
mailto:victoria.c.blake.civ@mail.mil > >

Sent: Monday, January 07, 2019 10:31 AM

To: PM-CPA <PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >

WASHSTATEC001688
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 301 of 314

Cc: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL.Press@whmo.mil < Caution-
mailto:DL.Press@whmo.mil > ; Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mi1l@mail.mil
< Caution-mailto:angela.m.tapia2.mil@mail.mil > >; Kimberly Ekmark <Kimberly. Ekmark@bis.doc.gov <
Caution-mailto:Kimberly. Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV DTSA PD (US)
<oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >; Daoussi, Susan G
CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-mailto:susan.g.daoussi.civ@mail.mil > >

Subject: FW: [Non-DoD Source] USML Categories 1-3 Guidance

Resending to: pm-cpa@state.gov < Caution-mailto:pm-cpa@state.gov > based on Josh Paul out-of-office
instructions due to current lapse in appropriations.

Is it still anticipated that this briefing will occur mid-January?

Vicky Blake

From: Blake, Victoria C CIV DTSA PD (US)

Sent: Monday, January 7, 2019 10:16 AM

To: ‘Paul, Joshua M' <PauljJM@state.gov < Caution-mailto:PaulJM@state.gov > >; DL.Press@whmo.mil <
Caution-mailto:DL.Press@whmo.mil > ; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >

Cc: PM-CPA <PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >; Nesterczuk, Oksana D CIV
DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil < Caution-

mai lto:susan.g.daoussi.civ@mail.mil > >

Subject: RE: [Non-DoD Source] USML Categories 1-3 Guidance

Josh,

State, Commerce and Defense owe a briefing to HASC, SASC, HFAC regarding Cat I-III controls. Since all
agencies will be on the Hill briefing Congressional Committees on A-Day, it makes sense that it include
HASC and SASC, otherwise we will have to gather the same individuals to go back to the Hill.

Can you include HASC and SASC in the roll out plan?

I have included our OSD LA Officer that would be able to assist in inviting HASC and SASC.

Vicky

From: Paul, Joshua M [Caution-mailto:PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > ]

Sent: Thursday, January 3, 2019 4:21 PM

WASHSTATEC001689
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 302 of 314

To: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-
mailto:victoria.c.blake.civ@mail.mil > >; Nesterczuk, Oksana D CIV DTSA PD (US)
<oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil > >;
DL.Press@whmo.mil < Caution-mailto:DL.Press@whmo.mil >

Cc: PM-CPA <PM-CPA@state.gov < Caution-mailto:PM-CPA@state.gov > >; Kimberly Ekmark
<Kimberly.Ekmark@bis.doc.gov < Caution-mailto:Kimberly.Ekmark@bis.doc.gov > >

Subject: [Non-DoD Source] USML Categories 1-3 Guidance

All active links contained in this email were disabled. Please verify the identity of the sender, and
confirm the authenticity of all links contained within the message prior to copying and pasting the
address to a web browser.

 

Dear DTSA and NSC PA colleagues,

This morning we began the informal Congressional notification process for changes to U.S. Munitions List
Categories 1-3 that would shift some items, notably certain firearms and ammunition, from State control
to Commerce control. This commences a 30-day informal Congressional staff review followed by a 30-day
formal notification, after which the rule is published in the Federal Register.

   
 
 
 

       

As you are aware, due to the lapse in appropriations we are currently limited in our communications with
I wanted to be sure you all had the latest version of the press

guidance on the topic,which I have pasted below. The attached document also lays out the Congressional

Notification process and our intended roll-out

    

 

Please don't hesitate to reach out if you have any questions. And to clarify, there's no action
precipitated or requested by this email - I just wanted te ensure everyone - particularly those without
lapsed appropriations postures - had the talking points if needed in the coming weeks.

WASHSTATEC001690
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 303 of 314

Thanks,

Josh

 

Josh Paul
Director, Congressional & Public Affairs
Bureau of Political-Military Affairs CPM/CPA)

U.S. Department of State

ke

Phone: 202.647.7878 |* BlackBerry: Pe |: Fax:202.647.4055

* e-mail: PaulJM@State.Gov < Caution-mailto:PaulJM@State.Gov > < Caution-Caution-
mailto:PauljJM@State.Gov > | * Web: Caution->>Caution-www. state. gov/t/pm/<< < Caution-
http://www. state.gov/t/pm/%3c%3c > < Caution->>Caution-http://ww.state.gov/t/pm/<< < Caution-

http://www. state. gov/t/pm/%3c%3c > >

Caution->>Caution-http://twitter.com/StateDeptPM<< < Caution-http://twitter.com/StateDeptPM%3c%3c > <
Caution->>Caution-http://twitter.com/StateDeptPM<< < Caution-http://twitter.com/StateDeptPM%3c%3c > >

Stay connected withState.gov:

WASHSTATEC001691
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 304 of 314

< Caution->>Caution-http://twitter.com/StateDept<< < Caution-http://twitter.com/StateDept%3c%3c > > <
Caution->>Caution-http://statedept.tumbIr.com/<< < Caution-http://statedept.tumbIlr.com/%3c%3c > > <
Caution->>Caution-http://ww. state. gov/misc/echannels/66791.htm<< < Caution-

http://www. state. gov/misc/echannels/66791.htm%3c%3c > > < Caution->>Caution-

http://www. facebook. com/usdos<< < Caution-http://ww. facebook.com/usdos%3c%3c > > < Caution->>Caution-
http://www. flickr.com/photos/statephotos<< < Caution-http://www.flickr.com/photos/statephotos%3c%3c > >
< Caution->>Caution-http: //www. youtube. com/user/statevideo<< < Caution-

http://www. youtube. com/user/statevideo%3c%3c > > < Caution->>Caution-

https://plus.google.com/u/0/1026 300682139602 89352 <<#102630068213960289352/posts < Caution-

https: //plus. google. com/u/0/10263006821396028935 2%3c%3 c#102630068213960289352/posts > >

This message isUNCLASSIFIED, per E.0. 12958

TOPLINES/KEY THEMES

Key Messages:

ke

This Administration firmly believes that national security and economic security are not just
complementary but fundamentally inseparable. The steps we are taking to modernize America’s export
control lists will require all firearms exports to remain subject to U.S. Government authorization, while
rationalizing the administrative requirements for American industry.

”

Specifically, the Administration is publishing rules to amend Categories I, II, and III of the
USML in the International Traffic in Arms Regulations CITAR) and transfer oversight for the export of
some types of firearms, ammunition, and related items included in these categories from the Department of
State to the Department of Commerce.

*

The Administration is publishing these rules after an extensive interagency review process by the
Departments of State, Commerce, Homeland Security, and other stakeholders, which included evaluating
responsive comments received on the proposed rules that helped to improve the final rules being
published. This review reexamined longstanding policies and regulatory processes to ensure that U.S.
industry has every advantage in the global marketplace, while at the same time ensuring the responsible
export of arms.

WASHSTATEC001692
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 305 of 314

what These Rules Do

&

Under these final rules, firearms and related articles that perform an inherently military
function or provide the United States with a critical military advantage will remain under State
Department expert licensing controls.

&

Items that do not provide the United States with a critical military advantage or perform an
inherently military function, including many articles that are widely available in retail outlets that
are transitioning off Categories I, II, and III of the USML in the ITAR will be subject to the new 500
series controls (for Categories I and III items) and 600 series controls (for Category II items) in
Category 0 of the U.S. Department of Commerce's Commerce Control List (CCL) in its Export Administration
Regulations (EAR). The physical items transitioning to the CCL will remain subject to export licensing
requirements, interagency review, and monitoring of commercial entities involved in export and sales. A
U.S. Government authorization will be required for all exports of these firearms and related items
transitioning to the CCL.

Examples of items moving to the Commerce Control List include:

o Most semi-automatic and nonautomatic firearms widely available for retail sale;

o Most firearms parts and components (with exceptions for suppressors, magazines greater than 50 rounds;
parts to convert semi-automatic to fully automatic firearms; and parts or components for automatic
targeting or stabilization, which will remain under State Department export licensing controls);

o Most firearms ammunition (with exceptions for belted or linked ammunition, which will remain under
State Department export licensing controls); and

o Minor parts and components of howitzers and artillery.

what These Rules DO NOT Do

WASHSTATEC001693
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 306 of 314

* These rulesDO NOT impact the ability of American citizens in the United States to own or possess
firearms. These final changes relate only to the export and temporary importation of some types of
firearms and ammunition, and other items being moved from USML Categories I, II and III.

These changes DO NOT decontrol exports of any firearms or ammunition. Under these rules, exports

of items that have transferred to the Department of Commerce's CCL will continue to require U.S.
Government authorization, which will continue to consider the risk of human rights abuses or illicit

diversion.

IF ASKED: Congressional Oversight(Department of Commerce to respond)

we will provide briefings as requested by our oversight committees.

Benefits of Rules

rules are the product of a larger effort since 2010 to modernize the U.S. export control

* The
regulations under the ITAR and EAR, to create a simpler, more robust system that eases industry
improves enforceability, and better protects America's most sensitive technologies.

compliance,

* These changes will significantly reduce the regulatory burden on the U.S. commercial firearms and
ammunition industry, promote American exports, and clarify the regulatory requirements for independent
gunsmiths, while at the same time prioritizing national security controls and continuing our ability to
restrict exports where human rights, illicit trafficking, and related issues may be of concern.

* We anticipate that a number of firearms manufacturers, including many small businesses, that are
currently required to register with the Department of State, will be relieved from an annual fee burden
under this rule. The Department of Commerce's Bureau of Industry and Security (BIS) does not have

registration requirements or export licensing fees.

Firearms Export Licensing by Commerce

WASHSTATEC001694
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 307 of 314

* The Department of Commerce has decades of experience in licensing firearms for export under the
EAR. This involves the export, reexport, and transfer (in-country) of 12-gauge shotguns, optical
sighting devices for firearms, as well as law enforcement equipment that the United States has controlled
and licensed unilaterally to address human rights concerns worldwide.

* BIS Export Enforcement (EE) vigorously enforces export controls for items under Commerce
jurisdiction. The Department of Commerce, through EE, is the only export licensing agency with an in-
house law enforcement component, and manages the Information Triage Unit, an interagency body
thatassembles and disseminates relevant information, including non-public sources,to inform licensing and
enforcement actions.

* BIS maintains a robust end-use verification program for items and locations that present the most
cause for concern. During Fiscal Year 2018, BIS conducted 1042 in-person checks in 50 countries.

* Each export license application undergoes a thorough interagency review process, which includes
input from the Departments of Defense and State, and takes into account national security and human
rights concerns.

* The Department of Commerce has a law enforcement component dedicated to enforcingexport law and
regulations.

o BIS EE is a specialized law enforcement organization recognized for its key role in national security
investigations.

o BIS EE accomplishes its mission through preventive and investigative enforcement activities and
pursuing appropriate criminal and administrative sanctions against export violators.

* BIS maintains unique law enforcement authorities to disrupt criminal networks and break up
conspiracies to illegally export a multitude of items, including firearms:

WASHSTATEC001695
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 308 of 314

Oo Temporary Denial Orders are issued by the Assistant Secretary for Export Enforcement and deny the
export privileges of a company or individual (whether in the U.S. or abroad) to prevent imminent or on-
going export control violations.

o The Department of Commerce's BIS Entity List is the primary tool to target individual bad actors. It
contains a list of names of certain foreign persons, including businesses, research institutions,
government and private organizations, and individuals that have been determined through an interagency
review process to have engaged in activities contrary to U.S. national security and/or foreign policy
interests. These persons are restricted from receiving items subject to U.S. jurisdiction unless
authorized by a BIS license. The license review policy for most listed entities is a presumption of
denial.

* The Department of Commerce's BIS EEworks closely with other U.S. law enforcement agencies.

IF ASKED: 3-D Printed Firearms

* 3-D printed firearms, like all other firearms, will be controlled on the ccL if they meet the
criteria for Commerce control, otherwise they will remain controlled on the USML.

   

¥ The United States strictly regulates the export of defense articles, including related
manufacturing technologies and information, as an integral part of safeguarding U.S. national security
and furthering U.S. foreign policy objectives in accordance with the AECA and the ITAR.

Ye

* On May 24, the Department of State published a proposed regulation that would revise the ITAR to
remove certain items from its control, and the Department of Commerce concurrently published a proposed
regulation that would revise the EAR to control these items that would be transferred to the CCL. In the
context of developing these regulations, the U.S. Government conducted a national security review to
assess which items in Categories I-III continued to warrant control on the USML. The Department of State
determined that articles in USML Categories I, II, and III that are removed from the USML under this
final rule do not provide the United States with a critical military or intelligence advantage or, in the
case of weapons, have an inherently military function, including many articles that are widely available
in retail outlets in the United States and abroad, and therefore warrant regulation under the U.S.
Department of Commerce's export control system.

Toplines: State of Washington v. Department of State (U.S. District Court for the Western District of
washington)

WASHSTATEC001696
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 309 of 314

* On July 31, the U.S. District Court for the western District of Washington issued a Temporary
Restraining Order that enjoined the federal government from implementing or enforcing the settlement

agreement it concluded with Defense Distributed in a recent case.

The Department has

* The Department of State promptly took action to implement the court's order.
removed from its website the notice of the "Temporary Modification of Category I of the United States

Munitions List" that is at issue in the case.

* On August 27, the court granted plaintiffs’ motion for a preliminary injunction enjoining the
Department from implementing or enforcing the “Temporary Modification of Category I of the United States
Munitions List" and the letter sent to Cody R. wilson, Defense Distributed, and the Second Amendment

Foundation.

we refer you to DOJ for comment on this ongoing litigation.

Background Points about the Predecessor Case (Defense Distributed v. Department of State in the U.S.

District Court for the Western District of Texas)

* The Department of State's involvement in theDefense Distributed case was based on the Department
of State's role in regulating exports of certain types of firearms and related technical data and not

based on domestic gun control issues.

* The decision to settle theDefense Distributed case was made in the interest of national security
and foreign policy of the United States in consultation with the Department of Justice.

WASHSTATEC001697
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 310 of 314

WASHSTATEC001698
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 311 of 314

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 2/26/2019 7:44:13 PM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; String, Marik A
[StringMA@state.gov]

Subject: FW: REUTERS REQUEST// FW: Menendez Announces Hold on Trump Admin’s Proposed Move to Weaken Regulatory

Control over U.S. Guns Sales Abroad

Noting that Menendez has released his letter in full,

From: Mason, Julia N <MasonJN@state.gov>

Sent: Tuesday, February 26, 2019 2:42 PM

To: PM-CPA <PM-CPA@state.gov>; Stryker, Sara A <StrykerSA@state.gov>

Subject: Fw: REUTERS REQUEST// FW: Menendez Announces Hold on Trump Admin’s Proposed Move to Weaken
Regulatory Control over U.S. Guns Sales Abroad

Colleagues, do we have anything to offer on the below?

Thanks,
Julla

 

From: Zengerle, Patricia A. (Reuters) <patricia. zencerlegithomsoanreuters com>

Sent: Tuesday, February 26, 2019 1:51 PM

To: PA Press Duty

Subject: REUTERS REQUEST// FW: Menendez Announces Hold on Trump Admin’s Proposed Move to Weaken Regulatory
Control over U.S. Guns Sales Abroad

Hi — wondered if you had any response to this? Thanks & rgds.

Patricia Zengerle

Correspondent (U.S. Congress/Foreign Policy)
Reuters

Desk: 202 898 8390

Col

@ReutersZengerle

From: Pachon, Juan (Foreign Relations) <Juan Pachon@forelgn.senate.soy>

Sent: Tuesday, February 26, 2019 1:31 PM

Subject: Menendez Announces Hold on Trump Admin’s Proposed Move to Weaken Regulatory Control over U.S. Guns
Sales Abroad

 

 

FOR IMMEDIATE RELEASE
February 26, 2019

WASHSTATEC001699
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 312 of 314

CONTACT
Juan Pachon (202) 224-4651

Menendez Announces Hold on Trump Admin’s Proposed Move to Weaken
Regulatory Control over U.S. Guns Sales Abroad

WASHINGTON- Senator Bob Menendez (D-N.J.), Ranking Member of the Senate Foreign Relations
Committee, sent a letter to Secretary of State Mike Pormpeo expressing his concern about a proposal to
drastically weaken firearms export regulations, and announcing he will not allow the proposed rules to move
forward unless the State Department fully addresses the dangerous and far-reaching implications of this
proposal prior to its taking effect.

 

In a move designed to stifle Congressional oversight and weaken controls over exports of guns from the United
States, the Trump Administration announced last month that it will formally seek to transfer control of the
export of semi-automatic pistols, assault-style rifles, sniper rifles and ammunition from the United States
Munition List (USML) under the authority of the Department of State to the less-stringent controls of the
Department of Commerce. As part of the move, the Administration also seeks to transfer the control of the
technical information and blueprints for nearly undetectable 3D Guns from State to Commerce, where lax
regulations will facilitate printing of 3D guns worldwide.

“TFirearms] are easily modified, diverted, and proliferated, and are the primary means of injury, death, and
destruction in civil and military conflicts throughout the world. As such, they should be subject to more, not
less, rigorous export controls and oversight,” wrote Menendez.

As the top Senate Democrat with oversight on U.S. firearms exports and weapons sales, Menendez announced
he would refuse to consent to formal congressional notification of the proposed transfer until the Trump
administration is more forthcoming in responding to his questions and concerns. Specifically, Menendez listed
his concerns that all Congressional oversight and right of disapproval over firearms sales to countries of concern
would be eliminated, despite Congress tightening such oversight under law; and that Commerce has admitted
that it will not control or prevent the global internet publication of 3D printing of nearly-undetectable guns by
terrorist groups, a real danger to American embassies, military bases, and passenger air carriers abroad. Despite
the new statutory requirements on the President and Secretary of Commerce to control emerging technologies
like 3D printing, the Administration is seeking in effect to eliminate meaningful control over 3D gun printing.

“By proceeding with the transfer of firearms, including 3D printing technical information, to Commerce, the
Administration is acting recklessly and endangering innocent lives. It should go without saying that we
collectively need to understand the threat and have a plan to address this issue before making the regulatory
change,” added the Senator, specifically raising concerns about the capability to 3D-print lethal weaponry that
cannot easily be detected by metal detectors at airports, schools, or government facilities.

m Overseas Proliferation of Ghost Guns Act, legislation that would statutorily prohibit this transfer, and
therefore maintain the strict controls over firearms and 3D printed “ghost gun” information that currently exist
on the United States Munitions List.

 

As a champion for major gun safety reforms, Sen. Menendez was an outspoken opponent of the Trump
Admunistration’s action last year allowing a Texas company to publish the downloadable designs for 3D
printable firearms, which was later blocked by a federal court, and has taken a series of additional actions to
prevent the proliferation of untraceable, undetectable 3D printed guns. He called on Seeretary of State Mike

 

WASHSTATECO001700
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 313 of 314

Pormpeo ic intervene and reverse bis denartment’s decision and spoke out about his decision at a hearing of the
Senate Foreign Relations Committee.

 

 

The text of the letter announcing the hold can be found here and below:

Dear Secretary Pompeo:

On February 4, 2019, I received a congressional notification from the Department for a proposal to transfer
responsibility for the export control of firearms and ammunition from the United States Munitions list (USML)
to the Commerce Control List (CCL). I write to inform you that I am placing a hold on the congressional
notification, pursuant to the authority of Section 38(f) of the Arms Export Control Act (AECA).

Iam deeply concerned about this proposed transfer. As you no doubt are aware, firearms and ammunition —
especially those derived from military models and widely used by military and security services — are uniquely
dangerous. They are easily modified, diverted, and proliferated, and are the primary means of injury, death, and
destruction in civil and military conflicts throughout the world. As such, they should be subject to more, not
less, rigorous export controls and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from the USML, nor
should rifles of any type that are U.S. military-standard 5.56 (and especially .50 caliber). Semi-automatic
firearms should also not be removed, and neither should related equipment, ammunition, or associated
manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are sufficiently
addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they comport with U.S.
foreign policy interests. Congress took action in 2002 to ensure that the sale and export of these weapons would
receive stringent oversight, including by amending the AECA to set a lower reporting threshold (from $14
million to $1 million) specifically for firearms on the USML. Moving such firearms from the USML to the
CCL would directly contradict congressional intent and effectively eliminate congressional oversight and
potential disapproval of exports of these weapons. Congressional oversight must be retained.

 

2) Proliferation of 3D Gun Printing Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D printing of nearly-
undetectable firearms and components by foreign persons and terrorists that intend to harm U.S. citizens and
interests. The Department of Commerce claims that it cannot, by its own regulations, prevent the publication,
including on the Internet for global consumption, of technical information and blueprint files that would enable
this 3D production, if such information has once been published, even illegally. This is outrageous and simply
unacceptable given the dangers it poses to U.S. citizens and interests.

 

Moreover, it may also be at variance with recent law. Section 1758 of the Export Control Reform Act of 2018
authorizes the Secretary of Commerce to control “emerging and foundational technologies” that (A) are
essential to the national security of the United States; and (B) are not critical technologies described in clauses
(1) through (v) of section 721(a)(6)(A) of the Defense Production Act of 1950. 3D printing has been identified
by this Administration as an emerging technology of concern, and the Department of Commerce itself used 3D
printing as an example of “emerging technology’ in its November 19, 2018 Federal Register notice seeking
public comment on what constitutes emerging technologies pursuant to this new statutory charge. Then-

WASHSTATEC001701
Case 2:20-cv-00111-RAJ Document 106-10 Filed 09/23/20 Page 314 of 314

Secretary of Defense Mattis twice mentioned the challenges of 3D printing in congressional testimony, and
Director of National Intelligence Coats, in his 2018 Worldwide Threat Assessment of the U.S. Intelligence
Community, stated that, “[a]dvances in manufacturing, particularly the development of 3D printing, almost
certainly will become even more accessible to a variety of state and non-state actors and be used in ways
contrary to our interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or reliably be
detected by metal detectors at airports, schools, governmental or other facilities (including the U.S. Capitol and
the Department of State) would qualify as an emerging technology in need of regulatory control. Yet, the
Commerce Department has told my staff that the interagency process to identify emerging and foundational
technologies to be controlled has not been completed, and is unlikely to be completed for months. By
proceeding with the transfer of firearms, including 3D printing technical information, to Commerce, the
Administration is acting recklessly and endangering innocent lives. It should go without saying that we
collectively need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Department of Commerce would seem to have adequate additional regulatory authority to control
3D gun printing information, at least temporarily. Commerce can control any item for foreign policy reasons
under the miscellaneous category of OY521, according to a final rule issued by Commerce in 2012. Preventing
foreign terrorists and thugs from acquiring the means to print undetectable guns to use against U.S. citizens is a
sufficient foreign policy justification to control this technology from public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing Commerce
from controlling the publication of 3D Printed guns in the longer term needs to be rewritten to permit this
control. Until that occurs, or until Commerce determines that such technical information can and will be

controlled, this technical information cannot and should not be transferred from USML to the CCL.

I look forward to your prompt response to my concerns.

HHH

WASHSTATEC001 702
